    '                                                  IN THE UNITED STATES DISTRICT COURT                       ctuarsoyncEus ilsmYouR          . .

                                                      FOR THE W W TERN DISTRICT OFVIRGINIA                            'ATM CHBURQVA
                                                                     ROANOKE DIVISION                                                         FILED
                                                                                                                              Jtju g2 2gjg '
                             CRYSTAL VL RIVERS
                                                                                                                              u                u usy cuc%
                                     Pl
                                      ai
                                       nti
                                         ff                                                        .                      t.ï
                                                                                                                          s
                                                                                                                            1oEpu CLERK
                                                                              '       1    .                                                                              .
                             V.                                  .

    '
                             UNITED STATES OFAMYRICA                              ,                                                   '                       ,
                             FEDERAL BUREAU O F INVESTIGATIO NS
                             VIRGINIA STATE POLICE                                        CivilN0 6:18-CV-061
                             IRS -CRIMINAL DIVISIO N
                             qEDFORD COUNTYVIRGINIA
                             CITY OF LYNCHBURG VIRGINIA
                             ALBEMARLE CO UNTY         '
                             KAREN DEER
                             MARYLOUPRIqLIMAN                                             .              '
                             BILL TALBOU
                             VIRGINIA STATE CURPORATION COMMISSION
                             STATE CORPO RATIO N COM M ISSIO N
                             BUREAU QFFINANCIALINSTITUTIONS
                             E.JOSEPH FACE,JR COMMISSIONER
                             BANK OF THE JAMES FINANCIAL GROUP INC.a/k/a BANK OFTHE JAM ES
                             ROBERT R.CHAPM AN III                                                                                '
                             SELECT BANK FINANC IAL CO RP
                             SELECT BANK                                                                                      .                                       .
                             RO BERT BEACH                                                                                                                    .

                             J.M IC HAEL THO MAS
                             QLD DOMINION NATIOjALBANK                                                                                                                        '
                             M ARK M ERRILL                           '
                             KELLY POTTER         '                                                                                                                       I
                             QRANCH BANKING AND TRUST COMPANY OFVIRGINIA
                             UNION BANKSHARESCORPORATIONITOWATLANTIC UQION BANKSHAMES                                                                     '               I
'                            Ut
                             SNel
                                Il
                                 ON
                                 aroB
                                    nA
                                     eN
                                      8K
                                       aFA
                                         l
                                         kNf; TRUSQ nowATLANTICUNIONBANK;successprofànJformer/
                                              '
                                            ormerlyr'/aldersBank& ThflslCompanyofWrg/lja
                                              ,
                                                                                             y                                                                        'j
                             ADVANTAGE TITqEAND CLOSING LLC
'                            JENNIFER RICHARDSO N
                             MATT FA RISS                                                                                                                                 I
                             SHANA BEC K LESTER
                             RALPH H BECK                                                                                                                             I
                             S & R FARM LLC
                             BBOYZ LLC
                             SERENITYACRESFARM LLC                   '                                                                                                '
                             LIBERTY UNIVERSITY lNC
                             LAURA J.W ALLACE                                                                                             .                           I
                             MARK LO FTIS,VsB #79538
                             pRasco 'rT H.GAv , sR ,vsB # 17727                                                                                                       I
                             SETHTwE% ,vsB#20031
             '
                             LIsA SCHENKEL, vsa #21521
                                                                                                                                                                  j


.                    .           ,                                                                       '
            ..
                         .   '                    .
                                                           '                                                 .                                        j,
                                                                                                                                                      ,    '      1 '
                                                                          '                          .                                    .
                 .                                                                                                .
                                                                                                                  '                   .
        .                                                                                                             f

                                 '
                                                                                  .                                                                               I
                                                          ' h!   ,                             ,
SAM EER M PATEL,VSB#65811
SHERW OO D DAY,VSB #15128
FRANK W .M O RRISO N ,VSB #07549
STEVEN R.GRA NT,VSB #27178
SHERRISACKETT
PETER C SACKEU
NORTHCREEK INC.NORTH CREEK CONSTRUCTION
DAVID EDM UNDSO N
KELLY EDM UNDSO N
SERENE CREEK RUN ASSO CIATIO N
TRAVIS BAKER
JENNIFER BAKER
M ICHAEL FRIEDMAN
LOREN FRIEDMAN
RICHARD ROGERS
BETH RO GERS
MAU HEW KRYCINSKI
SARAH KRYC INSKI
M ICHAEL BRADBURY
HOW ARD FREAR
BARBARA FREAR
W ILLIAM FLUKER
M ICHELLE FLUKER
MARGIE CALLAHAN                ,
TED COUNTS REALTY GROUPAND AUCTION CO INC
                             Defendants


                                      AM ENDED CO M PLAINT

   COMES NOW , the Plaintiff,CrystalVL Rivers,Pro Se,'lRivers'
                                                             ',and amends hercomplaint

              . e Feder
to adhere to th       alRulesofproceàure andmoreoverthe CourtsJune27,2019
                                                .          '
                                                                                               .

m em orandum opinion'
                    , laddi
                          ng Defendants and new Counts and causes ofaction thatrelate to
                             '
                         .




1Riversfileihersecond amendedcomplaintwithinten daysafterentry.oftheCourt'sorderandwilleffectservice
onthenameddefendants,payingparticularattentiontoRule20(a)(2),whichprovidesthatpersonsmaybejoined
inoneactionasdefendantsonlyif:'(A)anyrighttoreliefisassertedagainstthem jointl
                                                                             y,severally,orinthe
alternativewithrespecttoorarisingoutofthesam etrapsaction,occurrence,orseriesoftransactionsor
occurrences;and(B)anyquestionofI' aw orfactcommontoalIdefendantswillariseintheaction.'Fed.R.Civ.P.
20(a)(2).Thus,hersecondamendedcomplaintshouldnotnamemorethanonedefendantunlessoneclaim
againsteach additionaldefendantistransactionally relatedtotheclaim againstthefirstdefendantorseeksjoint
andseveralrelieffand involvesacomm onquestionofIaw orfact.SeeKeckv.Virginia,No.3:10cv555!2011W L
2708357,at*2(E.D.Va.Jul
                      y12,2011)(imposingsamereqpirementonplaintiff).Additionally,andunlikeher
am endedcomplaint,eachseparatecountorclaim inhersecondam ended complaintshallidentifyclearl
                                                                                          yw hich
defendantsarebeingnam ed inthatparticularcount                '                           ''
'




                                the origipalcom plaintand rem ove causes ofactions underthe US Crim inalCodes 2, @ddjng
                                                               g               '
                                Defendantsand removing Defendanti pursuantto the FederalRulesofCivilProcedure andthe
                                                                                                   ,
                                                                                                                                   '




                                FederalTortClaimsAct,28 U.S.C.jj2671,
                                                .                ?   et.seq.,and pursuanttotheRacketeerInfluenced                                   .



                                and CorruptOrgani
                                                zationsAct(RICO),18U.S.C j 1961et.seq.and otherFederalandState
                                law s,againstthe Defendants and m oves this Courtto hearthis m atteras a Com plex Litigation
                                            '                                                  '
                        y
                                àndenterjudgmentinherfavoragainstthe DefendantsforthegroundsStated inthiscomplaint.                                         ,
                                SeePennhurstState Zch.7 Halderman,465U.S.89(1984),and GreatNorthern Life Ins.Co v      .




                                Read,322U.S.47,322U.S.59(1944)                                                             .                   '
                                                                            1.JURISDICTIO N AND VENUE                          .


                            '
                                   1. Pursuantto28 U.S.C:'j1331(federalsubjectmatterjurisdictionl;thisCoud hasoriginal
                                                               .                                                                                                    '
                                       jurisdictionoverthesubjectmatterofthiscase asaIIofpartoftie claimsaqisefrom the
            .
            .
                    '                  Defendant's violations including,interalia,th4 RackèteerInfluenced Corrupt
                                                                                   -       .



                                       OrganizationsAct(RICO),18U.S.C.j1961,et.seq.,SeePoindextervGreenhow,114
                                                                                                                                                                        '
                                                                   .

                                       U à 270 290 291(1885) See alsoGibbons,The EleventhAmendmentand State
                                       SovereignImmunity:A Reinterpretation,83Colgm.L.Rev.j889(1983)
                                   2. AtalItim es relevantto this com plaint,each ofthe Defèndants w as and is a 'person'
                                                                                                                        'as

                                       thatterm isdefinedin 18U'
                                                               .S.C 51961and usedin18 U.S.C 51962                                              .                                '
                                   3. ThisCourthassupplementaljurisdictionoverthesubjectmajeroftheclaimsasserted                                            '
                                       hereinthatarise understate Iaw pursuantto28 U.S.C.51367 (supplementaljurisdictionù)
                                                                                                                   .
                                                                                                                                                                    .
                                       àndthedoctrinesofpendentandancillaryjurisdiction,asthestateIaw claimsarisefrom                                                   ',
                                       a common nucleus pfoperati
                                                                ve factgiving rise to the federalclaims alleged in thiscase.
                '
    '
                            ' 2TheCourt's5/21/19OrderGrantingRiversMotiontoWithdraw herPetitiontoproceedinformapauperis,                           ..           .
                                                                                                                                                                            '


                              advisedthatsomeofherclaimsfailedtbStateaclaim uponwhichreliefcouldnotbegranted.Manyofkivers
                              countsin'heramended complaint'filed jrçviousl
                                                                          yWerr beingbrough!underFederalorStateCrimin Istatutes,
                             'whichdonotgenerallyprovideacauseofaction.SeeTribblevReedy,No89-6781,888F2d1387(4rCir1989)
                                                                                               .
                                                                        .              .,                              t
                                                                                       ,
                                                                                                               ,           '               .                                )
                              lexplainingthataplaintiffcannotrecovercivildamagesforanallegedviolationofacrimiqllstatùte,including18                     .
                              Usc51341,abseritaclearCongressionalintenttoprovideaciyilremedy);Rivershasnoiclaimedan'actionof18
        .                       USc5ï341            '                              '                                                           ,    '                   .
                                                          ..
                                                                                                                                       ,           a
                                                                       <.                                  .
                                                                                                       .
                                                 4. ThejurisdictionofthisCourtisfounded upon28U.S.C j1367,astheComplaintstates
            .
                                                    causesofactionso relatedtoclaimsinthe actionwithintheoriginaljurisdictionofthe
                                 '                                                                                '                           '
        .                                                                                                             '

    .
                    ''                              Federalinvestigation and ofthis Courtthattheyform partofthe same case 6r      .




                                                    controversy underAdicle IIIofthe United States Constitution
                                                                                                                              '
,                                                                                                                                                     .

                                                 5. ThejurisdictipnofthisCoudisfoundedupon18U.S.C.j13461
                                                                                                       )astheComplaintstates
                                                    causesofactionnnderthe FederalTodClaim Act28U.S.C 52671,et.seq.
                                                 6. The amountin dispute exceeds$75,000,exclusive ofinterestand costs.This,courthas
                    .                    .             '


                                                    subjectmatterjurisdiction overthecaseunderTitle 28U.S.C jlb32         '                           .
                                                 7. Venue isproperinthisdistrictpursuantto18 U.S.C j1965and28 U.S.C 51391asone                    .
                                                                                                                                                          '



                                                    ormore ofthe Defendants reside,are found,have ajents,ortranéacttheiraffairswithin
                                                    thejurydivisionofthisCourtandconductedtheirfraudulentschemq,throughuseofthe
                                                    United States Mailorinterstatewire communiçations in an illegalmanneq from thi:
                                                                                                                          .                           '

                .
                                                    District.                  .                     '      '                                                 '

                                                 8. Venue isappropriateinthisCoud pursuanttojj 18.2-430and 18.2-517becaupeaII                                     '
                                                    transactionsoccurred between Rivers,manyvictimsandDefendantts)intheState of
                                                    Virginia                                                                          '                           '

                                                 9.'Venueisproperbecauseasubstantialûartoftheeventsoromissiqnsgivingrisetothe                                     '
                                                                           *
                         ,
                                                    claims ofRivers occgrred in the W esterp DistrictofVirginia Lynchbufg and Roanoke '

                                                    Division under28U.S.C 51391
                                 ,               10.This case isalso broughtto recoverdamages uhierthe FederalTortClaimsAct,28
                                                    U.S.C.j2671,etsec.,allegingthatRiv4rsIossanddamageswere causedbythe
                                         .          negligentorw rongfulacts orom issions ofcedain em ployees and agents ofthe United
                                                                                             ,                                            .
                                     .
                                             .
                                                    StatesGovernmentfOrViolating jj
                                                                                  federalIawsu,while acting ojtujn jjle scope oftheir
                                                    office oremployment,undercircumitanceswhere the United states,ifa private person,
                                                    would be liableto Riversas anàggrieved party.The realparty in lnterestin thiscase is
                                                    notthe state ofVirginia.
                                                                                                                                                  4

                             .                                                         '
                                                                               J           .       ' '                                                                    '

                                            ..                                                                           '.
'                                                                                                                                             .
                            .           ,
                                                                                                                                                                      '
                                 11.The United Stateà ofAmerica ''USA'
                                                                     'isa Dèfendantin this action pursuantthe.Federal                                         .
                                                                                                                                                                      '
                                                                                                                              ,

                                    TortClaimsAct,28 U.S.C :2671etsea.arisinc from the acts and/oromissionsof                                                          '
                                    emplöyees and agents ofthe defendants,FederalBureau ofInvestigation 1'FBI',United
                                    States ofAmerica USA.,CriminalDivision ofthe InterhalRpvenue Service .'IRS'',                     '                                .. .



        '
                                    agencies ofthe Defendant,and a party Defénd@ntforviolating 'federalIaws''and claims                                               '
                        '
        .
                                . àrisingfrom indivijualagentsoftheIRSthatarenamedasDefendantsfornegligentand                                         .
                                    wrongfulacts,orom issions and violating ''federallaws''while acting within the scope of

                                    theirofficeoremploymentb9the VSP,ortheIRS pursuantto 28U.é.C 52671etsetz
    '                               ?he United states is to be serve4 atthe office ofInspectorGeneral.DanielW .Lucas,at
                                    717 14thSt., 5thFloor,W ashinnton
                                                                    ' DC.20005 and atthe Office ofthe US Attornev;s
            .
                                                 .
                                                                                   -                                                  .
                                                                                                                                                              .       )..-.
                                        J                                                                                                                 '
                                                                                                                                                              '
                                                                                                                                                              .
                                                                                                                                                                ?..
                                                                                                                                                              .
                                    offlce Iocated at310 FirstSt.SW .Room 906.Roanoke VA.24011                                                            :

                                 12.CrystalVL Rivers,'Rivers''is a residehtand citizen ofBedford County,Virginia,Ri
                                                                                                                  vers is                                 '
                                                                                                                                                                          '
                                                                           .                                                                                          .
                                                                                                                                                                  '
                                                                                                         .
                                    the opnerofrights,andthe owner& possesiorofcertain rights pursuantto assignment                                   '   .




        .
                                    ofrightsfrom CVLR Performance HorsesInc,I'CVLR Inc.''(terminated December2015)
                                        .                                                            '
                                                                                                                                                      '
                                    andSérene CreekHolding Co Inc'.(terminptedbusiness)andCVLR Performance
                    .               Horses d.b,a.,'CVLR d/b/a'
                                                             'w hich is currently registered in Bedford County w ith offices

                            .
                                    Iocated in Lynchburg,Virginia.                                           '
                                                                                                                     .
                .


                                 13. The FederalBureau of Investination,''FBI'is an agency statutorily em powered by the                                               '

                                    United States Congress,.ofthe U.s..G overnm ent,to enförce and investigate cedain
                                    alleged violations ofthe United States Crim inalCode. The FBlis partofthe'U.S.                        '           '
                                                                   '                                             '                        .       .


                                    DepartmentofJustice headquartered at935 pennsylvaniaAvehue,NW ,W @shington DC
                                    20535 and is to be served atthe Office ofthe Attornev General.JeffSessions atUS
                                                               .                                                                      r



                                    DenartmentofJusticé,9d0PennsvlvaniaAve,NW .W ashincton DC 20530-0001                                  '.
                                 14. VirginiaStatePolice,I
                                                         'VSP''isaState Polièeorgpnization IocatedtnthqStateof
    C
    .
                                    Virginia with offices Ipcated throughbutthe State öfVirginia.Virginia State Police isto



                                                                       ;                       '                                  5                                       '
                                                                                                                 '
                                    ,                                                                                                     '                               '
                                                                                       .
     be served atthe Offices ofthe Executive Officerand Superintendent,GaryT Settle,at
     7700 zidlothian Turnpike,N.Chesterfield,VA 23235
15.BillTalbott,''Talbott'is a SpecialAgentw i
                                            th the Virginia State Polic: Iocated in Virginia
 '

     WithofficeslocatedinSalem andCampbellCounty.l
                                                 iDuringalItimesallejedinthis
                                                 )
     com plaint,was acting within the scope ofSpecialAgentand is beihg sued individually

     and in his officialcapacity.Talbottis to be served atthe Virginia State Police-BCI

     Division Seven Headquarters,4977 Alliance Dr,Falrfax VA 22030

16.Karen Deer,l'Dee/',is a SpecialAgentw ith the Crim inalDi
                                                           vision ofthe IRS Iocated in

     Roanoke Virginiawith offices Iocated at210 FirstSt,#100,Roanoke VA 24011.Duriqg
     aIItim es alleged in this com plaint. Deerwas acting within the scope ofSpecialAgent

     aqd is being sued individually and in herofficialcapacity.Deeris to be served atthe
     Crim inalDiyision ofthe IRS,210 FirstSt,#100,Roanoke VA 24011

17.MaryLou Prillim anr''Prillim an'
                                  ',is a SpecialAgentwith the Crim inalDivision ofthe IRS

     iocated in RoanokeVirginiawithofficesIocatedatRoanokeVirginiawi
                                                                   thofficesIocated
     at210 FirstSt,Room 100,.Roanoke VA 24011. During aIItim es alleged in this

     com plaint. Prillim an w as acting w ithin the scope ofSpecialAgentand is being sued

     individually and.in herofficialcapacity.Prilliman is to be served atthe CriminalDivision
     ofthe IRS,210 FirstSt,Room 100,Roanoke VA 24011

18. he virginia state corporation com m ission 'scc'iis Iocated atoffices at laoo E uain
                                                                                      .




     St,Richm ond,VA 23219 and is to be served atthe O ffice ofthe Attorney G eneralM ark
     Herring at202 N.@thst, Richm ond VA 23219. The SCC was the econom ic base
              ,



     throughwhich the illegalbanking enterprise,''RBC aqd RivermontConsultants Incwas
  'registered and advedisqd asa Virginia State bankfrom April2006 to July 2014.
19:
  1
  .gE*JosephFace,J,r.,''Face''isaresidentandcitizenofRichmond,Virginiawi
                                                                       thprimary
                      .            ''
                                                                    .
     offices at1300 E.M ain StkRichm ond,VA 23219,and Com m issionerofFinancial

     Institutions-scc ataIIrelevanttimes.During aIItimes alleged ip this com jlaipt,was
      acting within the scope ofCom m issionerwith the SCC as the econom ic base through
      w hich W ynne's illegalbanking enterprise,'IRBC''w as ablq to operate from April2006 to

      July2014.Facenegotiatedthe2005-2006agreemenibarringW ynnefrom the banking
      industry and allowing W ynne to do 3 Ioans a year.Face is being sued individually and in

      his officialcapacity,Face is to be served atthe Office ofGeneralCounselforthe State '

      Corporation Com m ission at1300 E.M ain St,Richm ond VA 23219 and atthe Office of
      the Attorney General,Màrk Herriqg at202 N.9thst Richm ond VA 23219
20. Bedford County Virginia is Iocated in the County Adm inistration Building at122 E Maip

      St,Bedford.virginia and is to be served atthe Office ofthe Attorney G eneral,M ark
  '   Herring at202 N.9thst1Richm ond VA 23219. Bedford County is the econom ic base

      through w hich the illegalactivity described in this com plaintin depth has been able to

      operate during aIItimes relevant.The CountiesCommonweal
                                                            lh Aftorneys failed to
      charge,indictorprosecuteW ynne andthesubjectsoftheirinvesti
                                                                gationforcriminalacts
      againstthe State ofVirginia,Rivers and hercom panies,

21.TheCityofLynchburgVirginiaislocated inLynchburgVirginiaandistobe served atihe
      Office of
             ' the Attornev GeneralM ark Herrinc at202 N . 9thSt.Richm ond VA 23219.The

      City ofLynchburg is the econom ic base through w hich the illegalactivi
                                                                            ty described in
  .                                          '
                                                         .

      this complaintindepth has beenable to operate during aIItimesrelevant.The City's
      CommonweaI
               thAttorneysfailedtocharge,indictorprosecuteW ynne andthesubjects
      oftheirinvestigation forcrim inalacts egainstthe State ofVirginia,Rivers and her

      com panies.

22.Albemarle County is Ioçated in Charlottesville Virginia and is to be served atthe Office
      oftheAttorneydeneralMarkHerringat202N.9thSt.RichmondVA 23219.The
      County ofhlbemarle isthe economicbase throughwhichthe illegalactivitydescribed in
      this com plaintin depth has been'able to operate during aIItim es relevant.The Countips

      CommonweaIthAttorneysfailedtocharge,indictorprosecuteW ynneandthesubjqct:
       oftheirinvestigation forcrim inalacts againstthe State ofVirginia,Rivers and her
       com panies.
           .              <
,

    23. Shana Beck Lester,'dl-ester''isa residentof2069 EverettRd,'/orqstVA,Bedford
       County.Lesterwas'managing memberofS&R Farm LLCl is a trustee in Iiquidation of

       S&R,and mem berofSerenity Acres Farm LLC and B&B Ice Cream LLC .During alI

       tim es alleged in this com plaint,was acting within.the scope ofm em berofS&R,B&B and

       SAF,trusteeand investor,opèratingtheenterprisets)througha patternofracketeering
       activity.Lesteris sued individually and in herofficialcapacity as trustee in Iiquidation of

       S&R.

    24.Lesterw as granted fulluse ofcedain propedy ow ned by S&R,ataIIrelevanttim es and

       atthe time ofS&B dissolution and negotiated the contracts between Rivers'CVLR d/b/a
       and S&R,forthe sale ofrem aining S&R propedy and pertain Iots Iocated in the Serene

       Creek Run and Sereni
                          ty Acres subdi
                                       visions.

    25.S&R Farm LLC,'S&R'',form erly a Iim ited Iiability com pany organized and registered w i
                                                                                              th
       the State ofVirginia #51064460,purged since Decem ber31,2008,Iastknown address

       5040 Cottontown Rd,Forest,VA 24551,Bedford County.AtaIltimes relevantS&R was

       actingwithinthescope o?anenterpriseand aneconomicbasethroughwhichLqster,
       Beck,SAF,and BBoyz operated a pattern ofracketeering activity.S&R w illbe served at

       5040 Cottontow n Rd,'ForestVA024551.

    26.SerenitkAcresFarm LLC,''SAF',isaIimi
                                          tedIiabilitycompanyorgani
                                                                  zed andregistered
       withthe State ofVirginia,2009with a registered agentIoca'
                                                               ted at1C#darHillCourt,#C,
       Bedford VA 24523.SAF acquired and sol
                                           d propedy Iocated within the Serene C reek

       Rup and Serenity Acres Subdi
                                  visions currently undercontractw ith Riveqs'CVLR d/b/a.
                                                            '
                      ,

       Preséntly and ataIItimes relevantSAF was acting within the scope ofan qnterprise and

       aneconomicbase through which Lester,Beck,S&R,and BBoyz operated a pattern of
       racketeering activity.

                                                                                                 8
27.BBoyz Inc,1
             'BBoyz'
                   ',is a Iim ited Iiability com pany registered w ith the State ofVirginia

   wi
    th registered agentIocated at1045 Cottontown Rd,Lynchburg VA 24503.BBoyz
    acquired and sold property Iocated w ithin the Serene Creek Run and Serenity Acres

    Subdivisions currently undercontractw ith Rivers'CVLR d/b/a.Presently and ataIItim es

    relevantBBoyz was acting within the scope ofan enterprise and an econom ic base

   through w hich Lester,Beck,SAF,and S&R operated a pattern ofracketeering activity.

    BBoyz willbe served at5040 Cottontown Rd,ForestVA 24551

28.Ralph Beck 'lBeck''is a residentof5040 Cottontow n Rd,ForestVA,24551 Bedford

    County,and was a m em berofS&R Farm s and by O rderofthe City ofLynchburg w as

    granted fulluse ofthe raw Iand ataIlrelevanttim es and atthe tim e ofS&R dissolution.

    Beck is sued indi
                    vidually and in his officialdapaci
                                                     ty as trustee in liquidation ofS&R
29.Beck negotiated the contracts between Rivers'CVLR d/b/a and S&R,forthe sale ofthe

    remaining S&R IandIocated inthe SereneCreekRunandSerenityXcressubdivisions.
    During aIItimes alleged in this com plaint,was acting w i
                                                            thin the scope ofm em berand

   trustee in Iiquidation ofS&R,B&B and BBoyz.Presentlyand ataIItimes relèvantBeck
   w as acting within the scope ofan enterprise operating a pattern ofracketeering activity.

30.Serene Creek Run Association 'HOA''is a HOA with theirregistered agentIocated at

    925 M ain St.,Lynchburg VA 24504 w as gifted 7.75 acresw ith pond,club house and

    swim ming poolIocated wi
                           thinthe Sereqe CreekRun and SerenityAcres Subdivisions
    currently undercontractw ith Rivers'CV LR d/b/a

31.PeterC Sackett,'tsackett'is a residence ofLynchburg Virginia.Sackettwillbe served at

    his residence Iocated at5058 Boonsboro Rd,Lynchburg VA 24503

32.SherriA Sackettis a residence ofLynchburg Virginia.She willbe served ather
    residence located at5058 Bo
                              'onsboro Rd, Lynchburg VA 24503

33.SethTwery'i
             Twery''isa residentofLynchburg VA and a attorney Iicensed in the St@te of
    Virginia with offices Iocpted at715 CourtSt,Lynchburg VA 24504.Twery is sued

                                                                                              9
        indivl
             :dually and in his offiçialcapacity. Twerywasactingwithin the sçope ofan
                        x                 '               '       ..       .



        enterprise conspiring with the Defendants,in a pattern ofracketeering activity

        intentionally to getpaid forhis services as a closing attorney,registered agentand
        ow nerofintereét.

34.SherwoodDay''Day''lsaresidentoflinchburgVXandanattorneyIicénsedintheState
        OfVA wi
              th öffices at1047 Vista Park#D,F'
                                              orestVA 24551.
Y7X
C C,.)OIdDominionNationalBank,'ODNB''isanational.bankIocated4916PlankRd,North
    .


'

        Garden Virginia,22959.
                        j                             '
36.M ark M errill,dMerrill'',isg residentofth4 Stâte ofVirginia and the PresidentofODNB
                                .

                .                                 .           t


        withbfficesIocated at4916 PlankRd,NodhGardenVirginia,22959 andrejisteredwith
        the Office ofthe ComptrolletofCurrency.
37..Kelly Potter,''Potter'is a residentand citi
                                              zen ofAlbem arle County Virginia and an

        o#icerand shareholderofODNB with offices at4916 PlankRd,Building D4,Nodh
        Garden VA 22959. Potteris sued individually and in herofficialcapacity

38.TèdCountsRealty& AuctionCo.Inc.formerlyCountsRealtyGroup(LynchburgCI),
        and A uction Co,Inc, 'Counts'
                                    'is a business'Iocated at828 M ain St,15tbFloor,
                    .       '         '
                                              ,                        ,


        LynchburgVA,registeredwiththe State ofViqginia#0215t522
39.Advantage Title & Closing Com pany,LLC,I
                                          A TC''is a Virginia Lim ited Liability com pany    '
                                                                                  .


        w ith its principalplace ofbusiness at828 M qin St,15thFloor,Lynchburg, VA 24504.

        VATC isoperated andowned byRichardsonanjFariss.
40.MattFariss,'Farisà''is a residentofCam pbellCounty Virginia w ith offices at828 M ain
        st,15tbFloor, Lynchburg VA 24504 and membefofATCC.Farississued ipdividually

        and in his officialcapacity

k-7t
   -l
    t
    lilenni
          ferRichardson,l'Richardson''isaresidentandcitizenoftheCityofLynchburg,
        virginia with primaryoffices at828 M ain St,15th Floor,Lynchburg, V8,memberof


                                                                                             10
   A CC,and CTI,a Iicensed notary,insurance and ti
                                                 tle.ageitIicensed inthe State of
   Virginia.Richardson is being sued individually and in herofficialcapacity.

42.Ronald Thom as Beach,'tBeach'',is a residentIocated at2710 Goode Station Rd.
                                                                              ,Goode
   VA 24523 Bedford County w ith an investm entinterestin Select,SBFC and BM TW

   HoldingéLLC,#50449712 (siqce 12/30/99 andnow knownasW inton Inv,
                                                                  estments,LLC,
   a/k/aW intonGroup).The LLC wasformedforBeachand hisfamilymemberandtrustin
   1999 to acquire voting shares ofCom m unity FirstBank.The m em bers ofthe LLC were

   Beach,M ason,Thom as and W ynne.

43.W alterG Masön,''M ason'',is a residentofthe State ofVirginia and was a m anagerand

   mem berof1650 Partners LLC and is an officer/shareholderofSBFC and SelectBank

   with offices Iocated at211 GristmillDr,ForeàtVA 24551.Mason issued individuallyand
   in his officialcapacity

44.Jam es M ichaelThom as,'lThom as'',is a residentofthe State ofVirginia with a m em ber

   interestin 1650 Padners LLC and officer/shareholderofSelectBank FinaicialCorp and
   SelectBankwith offices 211 ZristmillDr,ForestVA 24551.Thomas issued individually
   and in his officialcapacity

45.Margie Callahan,ucallahanl',is a residentaid citizen ofLynchburg,Virginia with offices
   Iocated at18396C ForestRd,ForestVA 24551.During alltim es alleged in this

   com plaint,Callahan was âcting w i
                                    thin the scope ofagentofState Farm M utual

   Automobile lnsurance Company:Callahanissueàindividuallyand in herofficial
   capaci
        ty.
                   .                                         '      '

46.Lisa Schenkel,'
                 lschenkel'is a residentand citizen ofthe CityofLynçhburg,Virginia with
   o#ices Iocated at1602 Graves MillRd,Lynchburg VA 24502.Schenkelisformer
                                 .
                                                                        '



   cqunselforRalph Beck,Iicensed to practice Iaw in the State ofVirginia during ataII
   relevanttim es relevantwith Schenkeland Donaldson,PC.


                                                                                        11
47.Frank M orrison,l'M orrison'
                              ',is a residentand citizen ofthe C ity ofLynchburg,Virginia,

   w ith offices Iocated at828 M ain St,Suite 1403,Lynchburg VA 24504.M orrison was

   counselforLesterand Iicensed to practice Iaw in the State ofVirginia.

48.Steve Grant,''G ranf',is a residentofthe State ofVirginia w ith offices Iocated at1 Cedar

   HillCt,Bedford VA 24523 and Iicensedto practice Iaw inthe State ofVirginia ataII
   relevanttimes.

49. M ark Loftis,''Loftis'',is a residentofthe State ofVirginia w ith offices Iocated at1 Cedar
                                                                                '
                                .

    HillCt,Bedfofd VA 24523 and licensed to practice Iaw in the State ofVirginià MtaIl
   relevanttim es.

50. PrescottH G ay,''G ay'',is a residentofthe State ofVirginia w ith offices Iocated at1045
   COttontown Rd, Lynchburg VA 24503 and Iicensed to practice Iaw in th'
                                                                       e State ofVirginia
   ataIIrelevanttim es.

51.Liberty University Inc,'LU'',is a Chri
                                        stian.University registqred Sam eerM Patel,'PateI'',

   isaresidentofthe StateofVirginiawithofficesIocatedat5200 FortAvenue,Lynchburg
   VA 24502 and Iicensed to practice law in the State ofVirginia ataIIrelevanttim es.

52.LibertyUniversityInc,'
                        !LU'','isa dhristianUniversi
                                                   tyregisteredwiththeStateofVirginia
   with offices and registered agent,David M Corry,Iocated at1971 University Blvd,
    Lynchbqrg VA,24515,Lynchburg City.
     '
                      q
53.Nodh Creek lnc.,aka North Creek Construction,''Northcreee',is a Virginia corporation,
                                             J
   terminatedwiththeState Corporationin2014wlthofficesandregistered agent,David
    Edmundson,formerly Iocated at1% Paddock Lane,ForestVA 24551,Bèdford Cöunty.
    Northcreek is to be served at595 Legacy Lakes W ay,Aberdeen NC ,28315.

54.David E.Edmundson,'lEdmundson'
                                ',is a residentofthe State ofNorth Carolina and was
   a residentofBedfordCountyVirginisgtLegacyLakesW ay,AberdeenNd 28315and is
    being syrved persongll
                         y and in his officialcapacityMs officerofNoithcreek


                                                                                             12
55.KellyEdmundsoq,'Mrs.Edmundson'
                                ',is a residentofthe State ofNorth Carolina and

   wasaresidentofBedfordCountyVirginja andisbeingserved personallyand inher
   officialcapacity as officerofNorthcreek

56.Laura JW allace,l'
                    W allace'
                            ',is a residentofthe State ofVirginia and Executive Vice
   PresidentofHR atLibedy University w i
                                       th offices Iocated at 1971 University Blvd,

   Lynchburg VA 24502.During aIItim es alleged in this com plaint,w as acting within the

   scope ofheàd ofhum an resources forLU and is being sued individually and in her
                                      .



   officialcapacity

57.Travis Baker,''Baker''isa residentof1299 Riley Run Rd,ForestVA 24551,Bedford

   County and recorded ownerand negotiate: the sale ofLot3 Iocated withinthe Serene
   Creek Run subdivision

58.MichaelFriedman,'Friedrpan''is a residentof1409 Riley Run Rd,ForestVA,24551,
   Bedford County and recorded ow nerand negotiated the sale ofLot6 Iocated w ithin the

   Serene Creek Run subdi
                        vision

59.Richard Rogers,'Rodgers'
                          'is a residentof1475 Riley Run Rd,ForestVA 24551,

   Bedford County and recorded ow nerand negotiated the sale ofLot8 Iocated within the

   Serene Creek Run subdivision.

60.M atthew Krycinski,''Krycinski', is a residentof1652 Riley Run Rd,ForestVA,24551,
   Bedford County,and recorded ownerand negotiated the sale ofLots 16 Iocated within

   the Serene Crèek Run subdivision,and Lots H & IIocated inthe SerenityAcres Farm
   subdivision

61.Satah Krycinskiis a residentof1652 Riley Run Rd,ForestVA 24551,Bedford County

   and recorded ow nerand nvgotiated the sale ofLot16 Iocated w ithin the Serene Creek

   Run subdivision and LotH&llocated in the SerenityAcres Farm subdivision.




                                                                                           13
62.MichaelBradbury,'Bradbury'is a residentof1648 Riley Run Rd,ForestVA 24551,

   Qedford County apd recorded ownerand negotiated the sale ofLot18 Iocatedwithin the
   Serene CreekRùn subdivision.
63.Howard Frear,lFrear'is a residentof 1234 Riley Run Rd,ForestVA 24551,Bedford

   Countyand recorded ownerand negotiatedthe sale ofLot33 Iocated within the Serene
   Creek Run subdivision.

64.W illiam Fluker,''Fluker'is a residentof 1140 Riley Run Rd,ForestVA 24551 and
   rqcorded ownerand nègotiated the sale ofLot34 located w ithin the Serene C reek Run

   subdivi
         sion.

65.Bank ofthe Jam es FinancialG roup Inc a/k/a Bank ofthe James,IIBO J''is a bank doing
   businessinthe State ofVirgihia with registered agentoffices Iocated at828 Main St,19th

   Floor,Lynchburg VA 24504.

66.Robed R Chapm an 111,'Chapm an'
                                 'is a residentofLynchburg V irginia and Presidentof

   BOJ with offices Iocated at828 M ain St,Lynchburg VA 24504 Bank ofthe Jam es

   Building.Chapman.DuringaIItimesallegedinthiscomjlaint,wasactingwithinthe
   scope ofofficerand is being sued individually and in his om cialcapacity.

67.SelectBankFinancialdorporation,''sBFc'
                                        'isacorporationdoingbusinessintheState
   ofkirginiawithofficeslocated at211GristmillDr,ForestVA 24551Bedford County.
   SelectBank Articles ofRestatem entwere executed w ith the SCC on M arch 22,2007.

   SelectB4nkArticleswere restated on July6,2006
68. SelectBank '
               tselect'
                      ;is a bank doing business in the State ofVirginia with offices
                       .




   Iocated at211 G ristm illDr,ForestVA 24551 Bedford County.

69.Union Bankshares Corporation ''UBC'',now Atlantic Union Bank;form erly Stellaro ne,

   formerly Planters Bank andTrust,isa corporation'doing business in the State ofVirginia
   w ith registered agentoffices Iocated at 1051 E.Cary St,Sui
                                                             te 1200,Richm ond VA

   23219 and registered agent,RachelLape,located atthe sam e address
                                                                                         14
70.Union Bank & Trust,'Union'',now Atlantic Union Bank;form erly Stellaro ne,form erly

      Planters Bank and Trust,.is a bank doing business in the State ofVirginia with o#ices
      Iocated at1051 E.Cary St,Suite 1200,Richm ond VA 23219 and registered agent,

      Janis 0 rfe,Iocated atthe sam e address


                               111.NOTICES O F LEGA L ACTIO N

71.QnJune 16,2017,October18,2017 and January 8,2018,Rivers duly presented
      Petition and Repods,Notice ofClaim s and FinalNotices ofTortClaim s,pursuantto the

      FederalTortClaimsAct,28 UkS.C j2671,etsec..and28C.F.R.j14.1,etsec..giving
      notice ofam ong otherthings,crim inalm atters com plained of,reported,investigated,

      proved butintentionally notcharged,conderning torts,parties to the crim e,obtaining

      m oney by fraud,forgery/altering docum ents,conspiracy,fraudulentconveyance,gross

      negligence ofem ployees and agents,using Rivers and othervictim s docum ents and

      evidence nqtforw hatthey intended,butforem bezzlem ent,pain and suffering,and

      Ietters acknowledging the receiptofthe notices'
                                                    ,which were caused by the negligentand
      wrongfulacts orom issions ofcedain em ployees ofthe United States Governm entw hile

      actingwithintliescopeofthelrofficeoremployment,undercircumstanceswherethe
      United States,ifa private person,would be Iiable to Rivers in accordance w i
                                                                                 th.the
  '
      federallaws and th: Iawsofthe CommonwejIth ofVirginia.
72.O n February 8,2016.
            '
                      ,duly presented hercom plaintand prayers forreliefto the Virginia
                                                    ,         .


      GeneralAssem bly M em bers and Speakerofthe House and copies to the Richm ond -
      FBI,Face and SCC ,to considerthe com plaintand the Resolutions requesting the

      resignation ofform erDelegate ScottG arrett,and Com m itsionerFace,as true apd
       '

      properfortheresidentsofthestateofVirginiaandthevictimsofthefinancialcrimes
      and asked thatthey ùom m ence an investigation on Com m issionetFace and Executive

      VBA/VP T.kanhPayanterandanyagencyorparty'sactions.andactivi
                                                                ties,adjudicate

                                                                                              lj
   any violations ofethics rules orIaw s,and renderany othersuch reliefthatthe Virginia

   GeneralAssemblyMembersortheSpeakerofthe House deemedjustapdequitable.
   The com plaintwas forw arded to the House Ethics Advisory Panqlby ChristopherPiper,

   Executive DirectorQfVirginia ConflictofInterestand Ethics Advisory Counçil

73.Riversnoti
            fied andrepoded herfindingsàsshe Iearnedthem totheFBI,the US
   Attorney Office,Advocate Mr.Smith,SènatorTim Kaine and the DepartmentofJgstice.
74.Rivershas noti
                fied aIIparties ofinterestand counselifrepreseqted atthe time,ofany      '
                                                                                        .



   Dem and Notices,Lis Pendens and Notices relating to the property described in this

   action.

                           lv.LEGAL OVERVI*W IHISTORY

75. A federalinvestigation ofW ynne was ongoing beginning so Iaterthan Dècem ber2010

   and M arch 2014.

76.Between2007 andpresent,theFBIfailedto conduci,'
                                                 withflexibilijy,underappropriate
   standards and procedures,investigations to detect,obtain inform ation about,interrupt,

   and prevent, and protectRivers,herbusiness'and otherknown victinisand unknown
   victims,againstfederalcrim es being com m itted and those crim es to be com m i
                                                                                 tted in the

   iuture,byJohnLi'
                  W ynne',RivermontBankingCompanylnc.'$RBd'
                                                          ',Rivermont
   Consultants Inc,1650 Padners LLC '
                                    d1650'
                                         ',Southgate Leigh W ynne Testam entary Trust
   I
   'S GLW F , and the federalcrim es com m itted by the Defendants named in this com plaint

77.October1,2007 wasthe offense dateforCase No 10-86-02-1050 agapnstW ynne for
   O btaining M oney UnderFalse Pretense. Itis alleged thatthere were over 12 victims    .




   injured byW ynne ataIItimèsrelevanttothismatter
78.On December28,2010*
                     ,Rivers and SpecialAgentVaughn metwith Qedford Coklnty
   Commonweal
            th Attorney Mark Robinettetb discuss mptters relatingto the acts against
   Rivers byW ynne and reviewed Riversdoiuments and research Qvidence she had

                                                                                             16
   uncovered. Bedford County Com m onweal
                                        th Attorqey Mark Robinette reported thatthe
                                         .
                                                                                            '



   charges againstW ynnewere ei
                              therFederalorcivilin nature and he could notpursue
   thechargesincriminalcoud.The repodofthjdinterview wastranscribed on2/3/11(the
   daybeforeirandjury)asfile#10-86-02-1050-13'
     .
                                     '
                                             ,indicating13filesofcaseno10-86-02-
   1050sinceolensedate againstW ynneassubjectonOctober1,2007
79.Between Decem ber18,2010 and January 7,2011'
                                              ,Rivers and an associate m etw ith the

   CityofLynchburg lnvestigatorEugeneW ingfield (now ClerkoftheCoudforCityof
   Lynchburg)andrepodedherconcernsshe hadaboutW ynne,RBC and 1650.Rivers '
   was told that;

   ''ThatW ynne was a 'washer''and they have been trying to gethim fora while but'they''
       can'tcatch him because he stays rightunderthe radar. There w asn'ta Judge or
   Attorney in the State thatwould take hercase. The only way to getW ynne would be to
                                  file a case in Federa'
                                                       lCourt.''
80.Rivers provided W ingfield with herdocum ents forreview atthe m eeting and he changed
   his m i'
          nd abouthercase. W ingfield sentRivers to the office ofthe FBlagentChristine

   Pettylohn in the City ofLynchburg. AgentPettylohn provided Rivers with a business

   card forSpecialAgentMaryLou Prilliman ofthe DepadmentofJustice IRS Divisipn.
   Rivers and victim Karen Fosterm ade arrangem ents and m etw i
                                                               th SpecialAgent,

   DefendantPrillim an and provided the Departm entofJustice lRS Division w i
                                                                            th the sam e

   box ofevidence Rivers provided to Bedford County Com m onw eaIth Attorney M ark

   Robinette and W ingfield to be used to indictW ynne and those involved in obtaining their

   money underfalse pretense,the insurance fraud and illegalbanking activity.Both

   womensignedpapersagreeingthattheyIefttieirdocumentsand evidencewith
   Prillim an to copy and review . AtaIItim es relevantto this m atter,Rivers and other

   victim s were told W ynne was being indicted

81 OnJanuary7,2011;Riversand Fosterobtainedtieiroriginalevidence andàocuments
   from Prillim an and each continued to have an ongoing relationship w ith Prillim an and the

   Departm entproviding new evidence and facts in realtim e as they received and Ii
                                                                                  ved i
                                                                                      t

                                                                                           17
82.On February 1,2011'
                     ,Rivers w as interviewed by V irginia State Police SpecialAgent
                                                                              ,




          JamesVaughnregardingherreportstotheCityofLynchburg CommonweaIthAttornef's
          investigatorEugeneW ingfield,theFBIandthe BedfordCountyCommonwealth
          Attorney M ark Robinette aboutm ortgage and insurance fraud and acts com m itted

          againstherand others by W ynne. Rivers continued to have a relationship with those

          agenciesand agents named defendantinathisYatterproviding new evidence to them
          and reoiew ing evidence broughtto herby VSP SpecialAgentJam es Vaughn

83.On February 4,2011'
                     ,M ulti-lurisdictionalG rand Jury w as em panelled in Bedford County

          CircuitCourtto hearm atters pertaining to W ynn: pursuantto obtaining m oney under

          false pretense in Case No 10:86-02-1050
iijï
   )... .:.)                                                                      .                 ,
M4:.
   :'
    OnSeptember8,2011'
                     ,CVLR '
                           PerformanceHorsesIncfileditsRlco/Racketeeringcase
          no 6:11-cv-00035,as C VLR Pelform ance Horses Inc v John L W ynne,Riverm ont

          Banking Com pany Inc.,Riverm ontConsultants Inc,1650 Partners LLC,etaI.'in this
                                             '
                                         .

          Court.Rivers was nota party to the action. The Coud rem anded the state claim s
               .
                                                    '




          'dismissingwithoutprejudice'
                                     'tostateCourt(Albemarleand Bedford County),removing
          them from the CVLR Inc.RIC O case. The RICO case was noticed forappealon June

          22,2012.

85.On April2,2013*
                 ,Bow m an w rote to Tim othy Heaphy,U.S.Attorney on behalfofNM G ,

          acknowledgingthatPatrickHogeboom,U.S.AssistantAttorney(deceased Octt2017)
          hadthreatenedW 4lliswithsubpoenatoappearbefore'thegrandjury''tbtestifyabout
          the contracts NM G had w ith Rivers and victim VickiMarsh. Bow m an agreed in the Ietter

          th@the would be happyto terminate his rqpresentation ofRi
                                 .
                                     '                            vers and Mprsh and he
                                     -

          thoughtNMG would behappytoterminate i
                                              tscontractswithRiversandMarsh(Without'
          notificationto Rivers).Bowman,inthefallof2011,hadallowed Deer(without '
                                                                                  t
           permissionfrom Riversornoti
                                     fication),to cometohisoffice andreview hIsçasefilesfor
           aweek. She was given free aècessto aIIpfhiscase files which included Ri
                         '   .                            .
                                                                                 versfiles.
                                                                                               18
       Bowmanmetwi
                 ththeU.S.AssistantAttorneyPatrickHogeboom anJKarenDeerinMay
       2013'on behalfofNM G 3

   86. On April23,2013'
                      ,CV LR Inc.,in Bedford CircuitCourt,filed case no CL13-183,against

       S&R , Beck and Lester'
                            forbreach ofcontract. Rivers w as nota party to the action.

   87.O n April25,2013 Beck,sued Lesterand Rivers in Bedford County Virginia,case no

       CL13-188 in a l
                     'QuietTitle'
                                'action againstLester.Beck'sx-wife, Lesterhadn't''undpn:
       theS&R ioCVLR d/b/aoptionIiencontract'assheagreeàtoin a2007 LynchburgCity
       5thPadialSettlem entdivorce agreem ent. Beck filed cross-claim s againstRivers and

       L4sterin the CVLR lnc.case '
                                  no CL13-183 because Rivers and Lestersigned thé O ptiop

       contract.CVLR Inc.wasnptapartytotheOûtioncontract
   88.OnMay29,2013.
                  ,the United StatesCourtofAppealsNo 12-1591(L)(6:11-cv-O0035-
       NKM)reversed in partand dismissed'inpad.The casewasremandedtothisCourtfor
                               '                                        .
          .


       furtherproceedings. The CVLR lnc.RICO case was based oh open-ended continuity.
       TrialwassetforJuly2à,2014.
   89. OnMarch27,201.
                    4 (dateofOrder),CVLR Incseitledthe RICO matterataFebruary
                                              '




       24,2014 M ediation held in W estern Districtofthe United States/Roanoke Division,

       Honorable Mediation Judge Robed Ballou presiding.Riverswas npta party to the action
       butsigned the settlementajreementagreeing notto sue W ynne orthe other
       Defqndants.

   90.No laterthan April4,2013'
                              ,the Crim inalDivision ofthe lRS opened â crim inal

       inveytigationofW allis,CVLR Iljc'sthird-padypayee.Ri
                                                          verswasnotinterviewed bythe
                                                                              '
                                                  ,

       IRS regarding hercontracts w i
                                    th W allis örBow m an.US Attorney Hogeboom was angry

       because he Iearned thatBowm an w as representing anothervictim ,Victoria M arsh and

       W alliswas also herthird-party payee.Hogeboom had alreadywarned Bàwman and

3Anadverseintqrestbet
                   'w een Bow m an,W allis,NM G,victimsVickiM arshandRi
                                                                      versexisted ataIItim esrçlevantin
thismatter.
                                                                                                    19
        W allis in July 2011,thatRivers w as a victim in theirFederalinvestigation,and he could

        notadd Rivers orany othervictim as a Plaintiffto the CV LR Inc RICO case and W allis

        could notbe theirthird-pady payee.

  91.On August4,2014.
                    ,Rivers was sued by Nodhlood M anagem entG roup forbreach of
        contractasking forRivers and CV LR I
                                        .  ncclaimsasrelief,inCase No CL14-1454,filed in
        the City ofRoanoke.Rivers filed Counter-c laim s againstthem . The case was tried by

        juryand decidedonDecember14,2015.Riversand CVLR Inc.èlaimswere notgranted
        to NMG and Rivers i?the ownerofinterestin allherclaims and the assigned ownerof
        any claim s and award owed to CVLR lnc.

  92.OnJuly8,2015:Riversfiled Case NoCL15-0525 intheCi
                                                     tyofLynchburg naminj24
    .   Defendants. The case had satdormantsince 2011.ltalleged a tim e-line offacts,

        quoted acts com m i
                          tted and tactics used in Conspiracy,LegalM alice,ConflictofInterest'
                                                                                             ,

        and acts plead underUni
                              ted States Crim inalCodes;Aiding and A betting,Obtaining

        M oney/signature UnderFalse Pretense.Rivers failed to state any claim s. The
                                                                        '              .
                                                                  .


        Defendants w ere notserved w ith the am ended com plaintuntilafterJuly 8,2016. The

        originalcom plaintwas notserved.The state claim s againstthe originalDefendants

        w ould be lostdue to lack ofprosecution.Those Defendants are notbeing sued in this
                                 ,



        case forthe actions plead in the Lynchburg case.

  93.QnAugust28,2015.
                    ,Ri
                      vers and CVLR lnc.added Gary Bowm an to Case No CL14-
        1454asathird-padyDeiendant.BowmanwasremovedasDefendantonJanuary3,
        2018.

94.On December3,2015'
                    ,The CVLR lncv S&R,Beckand Lestercasewasdismissed due to
  CVLR Inc.''Iackofstanding.''TheBedford CountyCirctiitCourtvalidatedtiat(a)CVLR Inc
  wasnotapartyofinteresttothe S&R to CVLR d/b/aOptionIiencontract,(b)CVLR d/b/a
  wasthe nartvofinterest,(c)RiverswastheowqerofinterestofCVLR d/b/a,and (d)the
  O ption had neverbeen assigned. The transcriptofthe hearing on Novem ber 12,2015 w as
                                                                                               20
incorporated by reference to the O rder. Beck non-suited his claim s againstLesterand

Rivers

95.O n January 20,2016.
                      ,Beckfiled a new 'de novo''case in Bedford County CirçuitCoud,

   CL16-D00031 againstRivers and Lesterthis tim e fprLester's 2007 breach ofthe Fifth

   PartiàlSettlementDivorceAgreement.Rivers was nota partyto the divorce action
96.O n February 16,2016'
                       ,Ri
                         vers filed heranswerto Beck's com plaintand herCounter-

   Claim againstBeck apd Cross-claimed Lesterand exercised herApril24,2007 Option
   to Purchase and FirstRi
                         ghtofRefusalAgreement,''Option contrict''between S&R and
                                                                        '
                                      ,

   CVLR d/b/a to purchase the property the rem aining S&R Farm LLC property on April24,

   2007,including butnotIim ited to,the im provem ents and Iots Ioc4ted w i
                                                                          thin the Serene

   Creek Run and Serqnity A cres subdi
                                     visions.Rivers filed M em orandum ofLis Pendens

   againstthe propedy in case no CL16-031.
                                                                                      '
         .

97.O n February 17,2016.
                       ,Ri
                         vers served herclaim againstLesteron Lesterin case CL16-

   031 including a copy ofthe Notice to Exercise the O ption contractfiled w ith the Clerk's

   office.

98.O n February 23,2016.
                       ,Rivers served heranswerto Beck's com plaintand herCounter-

   Claim againstBeck and Lesteron Beck,including a copy ofthe Notice to Exercise the

   O ption cbntractfiled w ith C lerks office

99.On July8,2016'
                ,inthe City ofLynchburq,Case No CL15-0525'
                                                         ,Ri
                                                           versfiled her
   Am ended Com plaintand added additionaldefendants withoutleave ofthe Court. The

   originalDefendants were neverserved w i
                                         th the originalcom plaint. The originaland
   incorrectly added Defendants were notserved w i
                                                 th the Am ended Com plaintuntilafter

   July 8,,2016.The originalDefendants are notbeing sued by Ri
                                                             vers forthe State claim s

   known atthe time ofthe filing 6fthe case.
100.         On July27,2016*
                           ,Riversfiled Notice ofRemovalfprCas: No CL6:16-cv-Q0043
   inthis Courtto r:move CircuitCourtCase CL15-0525 based on di
                                                              versi
                                                                  tyofcitizenship
                                                                                           21
101.         O n July 28,2016.
                             ,this Coud Rem anded Case No 6:16-cv-00043 back to the

      CircuitCourtfortheCi
                         tyofLynchburg'
                                      ,concluding thattheCoud Iackedjurisdictionand
  '
      rem ovalwas im proper'
                           ,only 'lthe defendantordefendants''m ay rem ove a case from

      statecourttofederalcourt.28 U.S.C.j1441(a)'
                                                ,28 U.S.C.j1446(a)
102.         OnAugust2,2016.
                           ,theCityofLynchburgCircuitCourtdismissedRiversCase
      No C1.15-0525.Althoughthe casewasdismissed,onlythèoriginalcomplaintwas
      affected.The Courtdidnothave iurisdictionoverthesuiiectmatteroftheAmended
      Comnlaihtand did nothave nersbnal'
                                       lurisdiction overthe additionaldefendantsaddedto

      theamendedcomnlaint,because'
                                 ,(a)theCourtdi
                                              d notgrantleaveto Ri
                                                                 verétoadd
      defendants,(b)the Courtdid notgrantIeaveto Ri
                                                  verstoAmendthe Cgmplaint,and(c)
      thebefendantswerenotservedorservedtimelywitheitherthecomplaintorthe
      amended complaint'
                       ,ataIItim:srelevant.
103.         O n O ctober19,2016.
                                ,Rivers appealed the City ofLynèhburg CircuitCourt's

      decision due to the Judge's conflictofinterestand errorin dism issing the case on a

      m otion notfiled by Rivqrs butratherfiled by Joseph Sanzone. The Courtcopcluded for

      therqcordthati
                   t(a)hadaconflictofinterestwithattorneysnameddefendalits,and(b)
      the Courthad ex parte com m unications w i
                                               th the attorneys nam ed defendants without

      Riverspresentorknowledge,and (c)could.nothearthesubstantivemattersofthecase
      jt '
      on the m erits.'
                     d
104          On Dec'
                   em ber6, 2016*in the Bedford County CircuitCourtRivers filed Case No

      CL17-710 againstLesterfor'new breach''ofcontractand fraud based on a new kreach
      occurring on oraboutSeptem ber2016 and new discovery evidence.

105.         On June 16,2017,
                            .the Suprem e Coud ofVirginia refused Rivers Peti
                                                                            tion for

      Appealin Record No 161486 lCase No 0L16-0525 and on October6,2017,dqnied her
      Petition forRehearing



                                                                                            22
'

                                                                                            '
                                                 .




                    106.     O n Decem ber20,2017'
                                                 ,Rivers petitioned Record No 161486 /Case No CL15-
                                                              '
                                           .                                                                     f
                      0525 to the Suprem e Courtofthe Uni
                                                        ted States forW ritofCediorari. The m atterw as

                      distributed forconference on March 16,2018. The Pètition was Denied on March 19,
                      2018 and peti
                                  tioned forRehearing on April13,2018. Rivers Petition forRehearing was

                      Denied on May 29,2018.A m otion to extend m andate w as neverfiled.

                    107.     On January3,2018.
                                             ,Bowman,athifd-padydefendant,was rem oved from Case

                      No CL14-1454 byOrjerofthe Court.                                          .   '        '
                    108K     On February 23,2018.
                                                jRiversfiled Motion to proceed in form apayperis ind                          .
                      Notice ofRem ovàlCase No CL7:18-cv-82 in this Courtto rem ove CircuitCourtCase

                      C L14-1454 based on the federalclaimssll-lv filed incorrectly in the City ofRoanoke
                                                     ,



                    109.     OnMarch 1,2018*
                                           ,thisCourtGrantedRiveriinformapquperismotionand
                      Rem anded Case No 4:18-cv-82 to the C ircuitCoud forthe City ofRoançke;the Court                   '

        '             concludedthatitIackedjurisdiction'
                                                       ,the Plaintiffinihe matter,Nodhwood NMG Grot!p                        '
                .
                      Inc.'s ùomplaiqtincase no CL14-1454 did notassed afederalclaim and could nothave '
                                                                                   .




                      beenfiled infederalioud.                          .
        '
                    110*     OnMay)5j2018.
                                         jRiversnon-suitedherstateclaimsagainstBeckand Lester                        ,
            '
                      and filed Lis-pendens on the property she currently has undercontractto pùrchase and

                      mailed ac6pytoalIhomeownersand padiesofinterest.Beckdidnotobjecttothe non-
                      suit.
                          'The case was dism issed.Beck now has no Iegalrem edy to rem ove the cloud on

                      the propedy.
                                                                             '
                       .
                    111.     O n M ay 29,2018.
                                             ,The W ritand Petition forrehearing to the U.S.Suprem e Court
                                                                        '
                                                                                                                         '
                                                         .


                      were denied forRivers Lynchburg case CL15-0525.                   '
                                                                                                                             C.
    .

                    112.     BecausetheCityofLynchburgCircuitCourtdidnothave subjectmatter
                      jurisdictionoverCL15-0525,the amendedcomplaintorpersonaljurisdictionoverthe
                      addeddefendants,res-judicatadoesnotapplytothe Lynchburgcuse,


                                                                                                            23
113.        Since June 2016'
                           ,Ri
                             vers hasgathered pvidencethatshe could nothave rqceived
  before this date and thatis notrecorded,through discovery,pedaining to the Defendants

  and theiracts in this m atterfrom the cases filed againstherin Bedford County Circuit

  Court by Beck,CL16-031 in January 2016 and by NM G in Roanoke City CircuitCourt,

  Ct14-1454 inAugust2016 and in herBedford County Circuitcase,CL16-710,filed
  againstLesterin Decem ber2016.

114.        Rivers has non-suited herState Courtclaim s againstBeck,Lester,S&R.There

  wasnotobjectiontothe Non Suit.
   .
        %



115.'       On May 7,2019.
                         ,Riveqs appealed the Courtsdecisionto remove Bowm anfrom
  Case No CL14-1454 to the Suprem e CourtofVirginia. Record No 190762. The appeal

  is pending,oralargum enthas notbeen heard
116.        The evidence gathered by Rivers falls underthe ''new discovery ruI4,.''This newly

  diàcovered evidence ties the State claimsinto Federalclaims because ofnew breaçh's

  andactsthat(a)werecommitted afterAugust2,2016,(b)notknownto Riversbefore
  August2,2016,(c)and/orarefederalandcriminalinnature,and(d)onecpuld nothave
  been done w ithoutthe other. The Discovery Rule applies in si
                                                              tuations w here and/if

  Rivers(a)actuallydiscoveredorIearnedoforcouldhavediscovered/learned ofthe
  evidence orfacts,and/or(b)Riversdid notknow andcould notpaveknownaboutthe
  evidence (thetruth@ndfacts)untilshereceivedthatwhichwasintentionallykeptfrom
  her,forw hateverreason;m eaning afterthe statute ofIim itations would norm ally start

  runhing.
                                           V.FA CTS
   THE UNITED STATES.FEDERAL AND STATE AGENCIES.EMPLOYEES AND CIR
                        AND COUNJY DEFENDANTS
            Between 2007 and present'
                                    ,The federalinvestigation oflW ynne'
                                                                       ','
                                                                         IRBC'
                                                                             ',and the

  Investiggted Defendants has yielded no indictm ents orcharges



                                                                                          24
118.      The Defendants w ere aware ofthe RICO pattern:W hite collarcrim e.BCI-

  Division 7,FinancialCrim es.They investigated and found w hatRivers has uncovered.

  AlthoughJohnLWynne isnotaDefendantinthiscas:fthe RICO activitycontinueq
  using River: funds and property undercontract'
                                               ,a1lofw hich are related indirectly to the

  originalschem e ofW ynne with the assistance ofthe othernam ed Defendants in this

  m attersW ynne being bànned from banking targeted a fem ale business w om an,an
  entrepreneur,to lend m oney to underthe aspis thathe ow ns a bank,forinvestm ent

  purposes.The w om en sign Ioan agreem ents,M O U's orDem and Notes.W ynne then

  makejadealwiththeseller,trusteeorownerofpropedytoIendthem moneyorpay
  them a kick back to putthe propedy in his nam e orhis assigns nam e before the propedy

  ispaidfor.A sham closingorforeclosureoccurs(orthe contractisflijpedusingthe
  victimssijnature,insurancepblicy,etc),thevictim isIedto believetheyownthe
  property,W ynne transfers the agreed Ioan orkickback m oney to the selleras a m ock
                                                                    '
                           ,



  paymentfortheproperty,documentsarealtered(CreditLineDeed ofTrust,Deeds,
  CommitmentLetters,HUD),the propedyisdeeded orsoldtoW ynne prematurely,
  W ynne instructj hisbanking,title,and attorneyassociates involved in the transaction not
  togivethevictim anything (documents),the victim insuresandpaysfor.
                                                                   theproperty
  monthly(interestonly),thepropedyispaidforbyW ynneorbymeansabout2years
  Iaterand released to W ynne ora assigned,the victim attem pts to pay fororrefinance

  the propedy loans and is refused the payoffs and historicaldocum ents,the victim is

  sued fordefaultorbreach ofcontractand Ioses aIlfinances and business usually

  resulting in bankruptcy.The victim repods w hatshe knows ofthe crim es agginstherto

  Iocallaw enforcem entwho gathers evidence and is then told by th4 Fedeçalagencies

  they can'
          tinvestigate because the case is a m ere partofthe ongoing Fedéral
   investigation being prosecu
                             'ted by the US Attorney's office. M ore specifically the Crim inal

   Division ofthe IRS.

                                                                                           25
                 On February 24,2914.
                                    ,Rivers and CVLR Pqrformance Horses Irlc settled their
         claim s againstW ynhe,Riverm ontBanking Co Inc,Riverm ontConsultants Inc,1650

         Partners LLC and Southgate LeighW ynne TestamentaryTrust.Atthe settlement
         Magistrate Judge RobértBallou stopped the proceedihg duejo US Attorney
                 %

         Hogeboom 's concerns ofim propriety and the adverse relationship between heràttorney,

         Gary M Bow m an and W illiaM W allis as third-pady payée forRivers and CVLR Inc.
             .



   120.          W heniudgeBallousioppedtheproceeding,heaskedRiversattorney,Bowman
         aboutan issuethere waswi
                                th W allisthatHogebôom had warned Bowman about.Ri
                                                                                vers
         was notprivy to the issue.Bowm an Iied to Judge Ballou concerning he and the third-

     ' pady payeeW illiam W allis relationship telling Judge Ballouthatthe formerassistantUS
         Attorney PatrickHogeboom had changed his ïind aboutljiswarning to the menthatit
         was im properforBow m an to continue to representRivers and W allis and NM G to
     '
         continue to be a third-party payee forhercom panies Iegalfees.4Bowm an also stipulated

         to Chad M ooney,counselforJohn W y'
                                           nne, withoutRivers knowledge orconsent,that

         W allis agreed to nevertestify againstW ynne.

    121.         BecauseJudge BallouwasIiedto,he allowedtheproceedingtocontinue.
         Rivers alleges the proceeding and the settlem entare nulland void. Bow m an has

         testi
             fied attrialthatthe contracts between W allis,NM G and Ri
                                                                     vers w ere notbroughtto
                                                      '

         him before Rivers @nd Bow m an àigned a contractforrepresentation. (5Ri
                                                                               vers haq11new
         di'
           scovery eyidence'
                           'thatwillbe presented in this case and willprove herdue process

         rights were violated and tlne proceeding should have been halte'd on February 24, 2014

         and Ri
              vers notified ofthe truth aboutthe investigation and herrightsand remedy
                                            !




4Riverswasnota party to the CVLR RlC.O case
5Bowm
  '    anIiedtotheVirginiaState.Bartellingthem thatthecontractsbetw eenthepartieswereinplacebeforehe
washired.Th:VSBfeltthatitwould be''unconscionabletand considered,bro' keringIegalfees. Hogeboom warned
thetwo m enoftheadverseinterest
                                                                                                   26
                                                                                                                            '
                                                                                                                                                 p




                        122.       Rivers has filed a Motion to Validate the settlem entagreem ent.6

                                                        VI.THE FEDERA L INVESTIGATIO N

                        123.        O n orbefore October 1,2007.
                                                               ,an investigation was open nam ing John Leigh
                            W ynne the suspect.In Case No 10-86-02-1050. W ynne ofRiverm ontBanking Com pany

                            Inc,operating a Iegitim ate banking business.                      .

                        124.        Decem ber7,2010.
                                                   ,Bedford County Com monw ea1th Attorney M ark Robinette

                            issued subpoenas fordocùm ents forthe February 4,2011 M ulti-lurisdictionalG rand
                .           Jury,em paneled atthe CircuitCoqrtofthe County ofBedford Virginia to O Id Dom inion

                            NationalBank.HonorableJamesW Updike Jr.presided.The multi-jurisdictionalgrand
            .
                            jurie:hadbeenempaneled yinc:firstorderedbytheSupremeCourtofVirginia onJune
                                    .                                '                                                                          ,



                            8,2006.Honorable ChiefJudge M osby Perrow presided.

                        125.        O n January 18,201ï 1'
                                        .                ,Bedford County Com m ohw eaI
                                                                                     th Attor
                                                                                           .
                                                                                             ney Mark Robinette                     '
                                                                                                                                            r


                            issued subpoenas fordocum ents forthe M ulit-lurisdictionalGrand Jury
        '

                        126.       O n January 20,2011'
                                                      ,''ODNB'',responded to the subpoena issued by Robgnette

                            and presented doçumentsto SpecialAgentJames Vaughén attheirbankbusiness
                            Iocated in North G arden Virginia.                                                                                  '
                                                                                                                                '
                               .                                                                                                                2r
                        127.       O n February 1,2011'
                                                      ,Rivers was interview ed by VSP,SpecialAgentJam es
    '
                            Vaughan regarding hercom plaints.The two m etwith the Bedford County

                    '       C6mmpnweaI
                                     thAttorney office regarding whatshe thoughtwasa modgage fraud                                  . '
                            com m itted by a known bankeridenti
                                                              fied @s John W ynne and his com pany Riverm ont
                        .
                            Banking Com pany Inc. Rivers had borrowed Iarge sum s ofm oney from RBC and RBC
:                                                          '
                                                       .

        '
                    6lnhermotiontoamendhercomplaint,Riversalsoincludqsinthetitlethatitisa'Motionts)toValidate-'(Dkt.
                    No.14at3.)Therèin,sherequeststhatthecourt''Validateherinterestip1650partnersLLC,andValidatethe
                    Februaw 24,2014RICOSettlementAgreement.'(Id.)Thecourtisun'  sureoftheprecisereliefsheisseekinjin                            r
                    requesting'validation,''buttotheextentshewantsrelirfbase/onherclaimsandthea'Ilegationsin'heramended                         '
                    complaint,thismotioiispremature.Sheassertsthatvalid4tionisproherbasedonfact.
                                                                                               sinwitnessdeclarations                       ..
                    andtestimony,butthecourtcannotdetirminetherightsandobligationsofthepartiesbasedonallegationsor                          ''''
                    statementsinafilingbyRivers.Instead,'
                                                        anyinterestRivershasinthos, propertieswillbedecided,ifiti
                                                                                                                sproperto
                    do so,in the normalcourse ofprpceedingsin thiscase. '                              .
                                                                                                                                        '




                                                                                                                      27
  had agreed tofinance,among otherthings,$76,000.00 fora F650,purchased by Rivers
  in May2007from Battlefield Ford and insured wi
                                               th State Farm,$38,000.00 fora 5 Horse
  SundownerHorseTrailerontover$43,000.00forJohnDeeretractorandhay
  equipment,a $475,000.00 commercialIoan,$25,000.00 stad-up Ioan,and $25,000.00
  deposits fota com m ercialcontractto purchase a riding centerproperty m odgaged

  through ODNB by CreditLine Deed ofTrustdated Novem ber20,2007.
128.     W hen Rivers firstmetFithTalbottand JamesVaughnofthe Virginia State Police
  in 2010,she was informed by Talbottthatthere were m any victim s ofW ynne and RBC in

  severalstates.Rivers had provided whatd6cumentsshe had to dem onstrate insurance
  fraud by W ynne and RBC and whatshe thoughtwas m odgage fraud. Rivers docum ents

  and doçumentssubpoenaed bythe Virginia State Police were appendedforinclusion
  into the case file #10-86-02-1050-11.

  A.Insuranceclaim documentdated2.24.08 Iisting chargessubmittedtorepairàuildings
  damagedon Ri
             versfarm.AdjusterJaneG Harold,AIC,Robinson&Assoc.Inc,
  Lynchburg Virginia,found replacementcoststo total$34,143.11.Depreciation reduc
                                                                               'ed

  coststo anActualCash Value of$24,265.38
  B.Docum entdated 9/8/08 from Am erican Bankers Insurance Com pany ofFlörida signed

  by Patrick Rose,PropertyClaims Supervisoradded $8881.35 tothe claim fora totalof
  $33,146.73
  C.Docum entdated 1/13/09 from Joseph Sanzone,form erattorney forRivers and CVLR

  lnc,indicating how the $8881.35 frön?the insurance com pany checkwas to be al
                                                                              .located
129.     On February 4,2011'
                           ,a M ulti-lurisdictionalG rand Jury w as em paneled in

  Bedford County V irginia to hearthe Case No 10-86-02-1050 m atter.Rivers w as not

  called to testify orsubm itdocum ents.

130.     On March 8,2011: Virginia DepadmentofState Pglice prepared an evidenc: Iist
  ofproperty acquired from Case No 10-86-02-1050.Th# Title was Rivers,the victim and
                                                                                      28
   W ynne,the suspect. The characterw as O BTAIN M O NEY BY FALSE PRETENSE.

   SpecialAjentJamesVaughanWasthecaseagent,JurisdictionwasSedford.Itenis
   placed into evidencei
                       w ere one box containing m iscellaneous financialdocum ents

   acquiredon2/4/11(10:00am)from ODNB byVaughan.Theevidencewasmoved into
   storageon3/8/11at(15:29)inevidenceroom shelf4 receiv:d byDennisF Parries
          OnApril5,2011.
                       ,SpecialXgentJamesVaujhnoftheVSB DivibionVI
   Headquarters,Salem VA (assignedtotheODNB inv:stiiation)received aletterfrom
   form erBedford County AssistantCom m onweaIth Attorney,M ark Robinette stating:

''DearAgent.vaughn, Pursuantto ourprevious discussions,itappearsthatany poteptial
crim inalfraud thatm ay have'occurred regarding the disbursem entofinsurance proceeds,
took place atthe OId Dom inion NationalBank,North Garden Virginia,which is Iocated in
Albemarle County. You maywantto contactthe authori     ties in Albemarle Coupty regarding
the crim inalinvestigation in this m atter.''


132.      On August2,2011'
                         ,The SCC 'S Com m issionerFace received a hand-w ritten

   emailcorresp6ndencetransmissionfrom W ynne stating:

 'lcom m issionerFace:attached is the docum entation to supportthe change ofthe nam e of
     the above captioned Virginia Corporation. Peryou earliercorrespondence the term
     'banking''has been elim inated and now chartered ''Riverm ontConsultants Inc''. M y
 apologies forany inconvenience Im ay have caused the Bureau. Itwas neverm y intention
to be a Bank oroperate as one. Ifyou have any furtherquestions,do nothesitate to contact
                                m e''Sincerely John L W ynne

133.      On August3l 2011.
                          1 SCC'
                               S John C C roc
                                            'kettreceived an em ailincluding a hand-

   w ri
      tten note from W ynne rpferring to the nam e change they discussed abouttwo w eeks
   priorto the em ail. W ynne trusted this resolved any issues they discussed.

134.      Thé SCC allowed W ynne to continue to operate and advedise Riverm ont

   Consultants Inc.as a bank in the banking industry as perthe originalRiverm ontBanking

   Company IncArticles ofIncùrpdration and did notàmend th#m as perthe Ietterhe
   receivedfrom FaceandtheVaCode 6.2-5939.


                                                                                        29
135.     O n October18,2013.
                           ,Bowm an w rote a Ietterto Bedford Com m onweaI
                                                                         th

  Attorney,hRandy Krintz,informing him ofW ynne operating RBC illegally.Violating Va.
                .                 .



  Code 56.2-939askinghim tobringthecasebeforeagrandjury:
136.     O n February 21,2014.
                             ,Rivers received a response from M ark Robinette,

  AssistantCom m onweaI
                      th Attorney,atthe Bedford Com m onweaI
                                                           th Attorney's office

  regarding documents Rivers had provided to them inJanuary2014.Robinettewas
  referring to a copy ofRBC adicles ofincprporàtion she had uncovered from her
  attorney's office,indicating the purpose ofthe business w as to be a bank in the banking

  industry.Rivers had also pointed out,thatW ynne w as notin com pliance ofthe Iettershe

  had reçeived from the SCC because W ynne changed his name to Riverm ont
                                                -:

  Consultalits Inc butdid notam erld the RBC Articles ofIncorporation. Meaning that

  Riverm ontConsultants Inc.was now operating as a illegalbank withoutbeing certi
                                                                                fied or

  authorized underVa.Code j6.2-938.Theresponsefrom Robinetteonly.paidsigni
                                                                         ficant
  attention to a October3,2013 Ietterthqy had discussed overthe phone from the SCC
137.     O n August 10,2014.
                           ,Rivers reached outagain to the SC C G eneral'counsel,

  DéMarianJohnston,toinquirewhattheyweregoingtodo aboutW ynne,(whowas
  continuingtooperatehisillegalbjnking enterprise)andwhytheyallowedhim tobe
  registeredwiththeSCC asa illegalbanknotincompliancewithVa.Code56.2-938.
  Riversalsowrote anotherIettertotheBedford CountyCommonwealthAiorney,Mark
  Robinette,asking him tomailheracoùyofthe letterRobinettetold Rivershehad
  received from .the SCC Ieading him to believe thatW ynne and RBC had com pliéd with

  the SCC and they were ?atisfied.
                            .



138.     O n August25,2014:M r.Robinette responded back to Rivers,

  ''Peryourrequest,Ihav: enclosed acopy ofa Ietter'sentbythe State Corporation
  Commission(SCC)datedOctober3,2013,whichwasaddressedto'jou.Plqasenote
  thatlhave'nevèrreceived a Ietterfrom SCC pertaining to you orMr.W ynn.''
139..    O n April6,2015:M r.'Robinette responded to Rivers FO IA requestby stating,

                                                                                        30
   '
   lln response to yourFO IA requestenclosed are copies ofthe only docum ents or
  correspondence eitherto orfrom m y office regarding you orM r.W ynne.'
140.     Som etime'in.lune,2015 Rivers Iearned 'new discovery evidence'
                                                                      'on M ay 1,

  2015 fordocuments relating to the S&R properiy. Rivers formerattorney,James Gilbert
  IV viewed the docum ents thatRivers had neverseen before. ATC ,Richardson and

  Fariss had been withholding evidence from Rivers and the federalagències since 2007.

  In the response ofm ore than 500 pages,Ri
                                          vers found hernotarized CreditLine Deed as

  itwas prepared originally with the spotforRivers name blank and also a al
                                                                          tered/forged

  copyoftheCreditLine (Mortgage)datedNovember20,2007thatRichardsonaltered
  while atthe Bedford C6unty Courthouse,adding John LW ynne name in addition to 1650
  Padners LLC ,instead ofCrystalVL Rivers and/orCVLR Perfprm ance Horses.

141.    .Between 2015 and 2018;The City ofLynchburg,Cam pbellCounty and Bedford

  County aIIrefused to take the charges to the m agistrate orindictforthe felonious and

  fraudulentand crim inalviolatipns com m itted by Richardson ofATC .Bedford County

  ComMonweaIth attorneysrefused to charge Richardsonforthe felonyshe admitted she

  com mi
       tted. Bedford County CommonweaI
                                     th Attorney Yim Griffith told Riversthe crimes
  werè Federaland she should bring him som ething else.

142.     Richardson admitted to altering Rivers'$500,000.00 CreditLine Deed ofTrust
  (ODNB Modgage),InstNq070017320,onNovember21,2007 atthe BedfordCounty
  Courthouse adding and recorde: thefraudulentDeed to the riding center.
143.     The aforem entioned CLDO T was notarized by Richardson ofATC,on Novem ber

  20,2007,the day before she altered and recorded it.

144.     AnotherdocumentRikersfound was Richardson's prepared HUD statement,that
  Richardson forged on November21,2007 to reflectthe November21,2007 changesin
  the costto recörd the incorrect,fraudulentDeed to the riding'centerand the forged

  CLDOT.The forged HUD statementwasdated NovemberR0,2007,was notsigned by
  RiverspersonallyorforCVLR orLesterofS&R andsigned in handbyRichardson (not
  With a stam p like ,theori
                           ginalNovember20,2007 HUD statements)
145.     O n January 14,2016.
                            ,Rivers reported hernew qvidence regarding hefforged

  O DNB CLDOT to the C am pbellCounty Sheriffoffice. InvestigatorJB Epperson w as
                              .




  assigned to the case.Cam pbellCounty contacted Federalagencies and were instructed

  notto investigate.Riversspokewi
                                ththe U.S.AttorneyPatrickHogeboom (deceased
  Oct7017)atIengthon atapedphoneIineand Mr.Hogeboom agreedtoallow
  investigatorEpperson to investigate the matter.

146.     OnSeptember29,2016.
                           ,RiverscontactedtheBedfordCountyyominonwealth
  Attorney's office tö repod hernew evidence regarding herforged O DNB C LDO T. Rivers

  was directed to the Bedford County Sheriffoffice.

147.     On oraboutSeptember23,2016.
                                   ,Riyers contacted the Bedford Com monwealth
  Attorney's Office and w as referred to the Bedford County Sheri
                                                                ffO ffice and repoded that

  shewas(a)avictim offraud;(b)RichardsonhadforgedaCLDOT;(c)theVSP,IRS and .
  Campbell'
          Countyhad investigated'
                                ,(d)andinvestigatorEppersonhadadvisedthe he
  found the docum entto be forged in Bedford'notCam pbell.

148.     O n'October3,2016.
                          ,InvestigatorJW Dooley was assigned to the m atter4nd

  m etwith Rivers atthe police depadm entto review a collection qfdocum ents. Dooley

  spoke with Richardson ön severaloccasions. Richardson adm itted to ATC changing the

  CLDOT when the errorwas caught

149.     Dooley's reportindicates he spoke with representatives atO DN B and was

  advised thatthey are fam iliar'w i
                                   th the case. O DNB representative advised thatunder

  the circum stances the docum ents are prepared by the bank and ifchanges are required

  to be made tie entire documentiscorrected
150.     Dooley's reportindicates thathe spoke w ith and review ed opinions ofattorneys

  thatdealin realestate Iaw and was advised thata title agentcan m ake corrections to a

                                                                                         32
  deed oftrust. The exam ples given were m isspellings orotherinaccuracies butnothing

  as in-depth as whatoccurred in this incidentwith Rivers CLDO T.

151.     Bedford County Com m onweaIth Attorney W heelock decided nottt) prosecute the

  Richardson m atteras a crim inalm atter.Dooley received m ore docum ents and

  inform ation from Rivers including additionalcode sections. W heelock has refused to

  m eetwith Rivers
152.     On February 18,2017.
                            ,Rivers senta Requestto Re-o pen Fraud/Forgery

  Case/lnvestigation into the forgery and altering ofdocum ents investigation regarding

  JenniferRichardson and M atFariss ofAdvantage Title and Closing LLC,to Bedford

  County Com m onweaIth Attorneys'
                                 ,Stephanie Ayers,Stacey G ardner,W es Nance,John
  W heelockafterspeaking,atIength tù JohnW heelock and Assistant.CommonweaIth
  Attorney,Tim G riffin

153.      O n June 16,2017:Rivers sentherfinalReportand Notice to Bedford County

  Com m onweaI
             th Attorneys thatshe intends to file sui
                                                    tagainstthe Bedford County

  Com m onweaI
             th Attorney's Office and Bedford County,Virginia. Rivers reported to

  Bedford Com m onw eaIth Attorney's Office am ong otherthings,thatin the Iastsi
                                                                               x

  months,shereceivedandIearned new facts,new subjectmatteranddiscoveryevidence
  thatshe could noteverhave know n before.

154.      O n Novem ber9,2017.
                             ,Bedford County W esley Nance responded to Rivers

  Novem ber3,2017 FO IA request. The Response included inform ation aboutRivers

  speci
      fic requestabouttraining,conferences,etc forthe Com m onw eaIth Attorneys in

  Bedford County

155.      On January 8,2018'
                           ,Rivers sentBedford CountyCommonw'eal
                                                               th Attorney's
  Office a Notice ofClaim ,RE:Crim inalM atterCom plained of,Reported,lnvestigated,

  AmongOtherThings,ProvedbyIntentionallyNotCharged.1)Concerning Civilxort
  518.2-7,2)Partiesto aCrime,3)Forgery/Altering Documentsj18.2-168,172,172.2,
                                                                                          33
  178,186,197,4)Conspiracyj18.2-22,5)FraudulentConveyançe,6)Negligence,7)
  UsingMyandOtherVictimsDocumentsand Evidence NotforW hatW eIntended,8)
  Embezzlementj18.2-111,518.2-115and 9)Painandsuffering Including 56.2-938and
  56.2-939
166.     Riversisnotprivytothe Federalinvestiiationrelatingtothismatterorthe notes,
  findl
      ïngs, agreem ents orstatus.The FederalStatute ofLim itations m ay have tolled for

  the Federalinvestigation.'
                           R ivers newly found fraud and conspiraùy evidence gives hera

  2 yearstatute ofIim itations when she obtains itand w hen the Iastoccurrence happens,

  however,the IRS,VSP and FBIalready had know ledge ofthe evidence Rivers is

  obtaining butdid notdivulge itto Rivers.Ifthe statute ofIim itations has notran förthe

  Federalinvestigation,Rivers asks the Courtto orderthe investigation be reopened and

  Rivers to be com pensated forherIosses and paid restitution and herassets 'clawed

  back'
      '.Ifthe statute qfIimitatioqs has ran outforthe Federalinvestigation,Rivers asks

  theCourttofindinfavororRiversintheNejliiencecountsagainsttheDefendants.The
  Defendants actions are reprehensible.

                               CO UNT O NE:NEG LIG ENC E


157.      Rivers incorporates the facts alleged in the above paragraphs and repeats and

  recites and states herçlaimsand facts contained in aIlprevioùs alleg@tionsas iffully set
  fodh in paragraphs herein.Defendants,USA,FBI,IRS,VSP,Bedford County,the City of
                                      '
             .


  Lynchburg,A lbem arle County,and agents em ployed by them ,Prillim an,Deer,and      .



  Talbott.

158.
   '     The Defendants'
                       ,w hile acting within the course and scope oftheiragency,
                                                                     .




  cpmmission,office oremploymentbythe State ofVirginia,and/orFederaland State

  AgenciesoftheDefendantUnited States:(a)knew or.should haveknownthatpriorto
  the Rivers com plaints and the com plaints. ofothervictim s,the Defendants continuqd to
  cpmmitcriminalactsagainstherand others;(blknew orshouldhaveknowntheyhada
  duty to investigate W ynne's illegalbanking enterprise,prosecute and indictW ynne,his

  illegalbanking enti
                    ties and the Defendants and Co-Defendants w ho conspired,

  organized and profited from the organi
                                       zed entqrprise and the illpgalacts and om issions'
                                                                                        ,

  and otherDefendants they investigated and allowed to continue to com m itcrim inalacts'
                                                                                        ,

  (c)knew orshouldhaveknowntheyhadadutytd.disclosetheDefendantscriminal
                                        i
                                                  .
                                                      *1




  acti
     vitiestoIaw enforcementagencieswi
                                     thjurisdictionovertheirçrimqsand/orreport
  these activities'
                  ,(d)knew orshouldhaveknowntheyhadadutytofollow andenforcethe
                            '                                                               .
                                              ,
  Attorney GeneralG uidelines regarding the investi
                                                  gation into the illegalbanking,m oney

  laundering,forgery,insurancepnd Iandfraudcrimesand(e)knew orshouldh,aveknown
  thattheirfailure to com ply w i
                                th theirduties alleged herein would resultin Rivers,her

  businessesandothervictims(to beintervened)sufferingirreparableharm
159.       The Agencies,Depadm ents and Em ployees ofthose Agencies and Depadm ents

  nam ed Defendantordered,caused,aided,abetted,counseled,com m anded,induced or

  assisted in the com m ission ofFederaland crim inalviolations resulting from 18 U.S.C 2.

  Section2(a)demandsthata Defendantembracea crime ofanotherandconsciouslydo
  som ething to contribute to its success.See Rosem ond v United States,134 S.Ct.1240,

  1245(2014)quoting,CentralBankofDenvesNA vFirstInterstateBankofDenvez NA
  511U.S.164,181(1994)'
                      Thosewho provide knowingaidtopersonscommittingfederal
  crim es,with the intentto facilitate the crime,are them selves com m itting a crim e.''

160.       As a resultofthese w rongfulacts and events occurred thata reasonable,
  prudentperson would have foreseen in Iightofthe circum sta
                                                           'nces setforth herein,

  including m oney Iaundering,illegalbanking,forgery,insurance and land fraud. The
                                    '
       .



  tortuous and negligentconductofsuch Defendantand em ployee ôfDefendantw as and

  continued to be a violation offederalIaWs and a m aterialelem entand proxim ate cause

  ofbringingaboutRivers,herbusiness,andothervictims(to beintervened)suffering.
                                                                                                35 .
    161.        The actions ofthe Federalagencies and theiragents and Defendants nam ed
      above,are grossly negligentand an extreme deviation from reasonable standards of
                                                                 '
            .                        .

      conduct,undedaken iritentionally w ith actualm alice,and/orwith a reckless disregard for

      theirlikely consequences which tied them to W ynne's illegalbanking actikity,

      Richardson,ATC and Fariss forged dôcum ents and crim inalactivi
                                                                    ty ofotherdefendants

      as pled herein in this com plaint.

.   162.        By reason ofthe negligence,the Defendants are directly Iiable to Riyers for

      failing to protectherand prosecute the parties they investigated,som e ofwhich are
                                .                                                    1
      nam ed Defendants in this m atter.The acts ofnegligence tie them to the m oney

      Iaundering scheme including forgery,insurance fraud,tax.evasion,embezzlemenjand
      m odgage fraud. Rivers and herbusinesses have been depri
                                                             ved ofcom pensation forthe

      Ioss ofreasonably expected netincome,services,protection,care,assistance,society,

      comfort,guidance,counsel,and advice as wellas otherdam ages and is entitled to an

      aw ard ofpunitive dam ages,tim es three.

    163.        The Federalinvestigation included orshould have included the nam ed

      Defendants,otherthanthemselves,assubjectsoperating incommercewitheachother.
      The Defendants used Rivers signature and equity to theirown benpfit,orw hich her

      Personally Identifiable ''Inform ation'
                                            'w as used to procure lnstrum qnts ofCom m erce for
                                                                             .



      investm entand'personalfinancialbenefit.

    164.        SinceApril2006'
                              ,An undetermined amountgfvictims have been victim ized by
      the SCC and the Bureau ofFinancialInstitutions.W ynne,M ason,Beach,Thom as,
                         .




      Garretand Sacketts bank,Community FirptBank,settled a Iegalmatterwhich ousted
      and ordered the bank to cease and desistoperating and W ynne to be banned from
                                                                     .           '
                                         .

      banking.CentraBank,Inc4* )vCommunityFirstXank,Ci
                                                     tyofLynchburgCircuitCourj.



                                                                                              36
          case No cL04-024674.7com m issionerFace's failure to issue cease and desistto

          W ynne,RBC and/orrem ove RBC and Riverm ontConsul
                                                          tants Inc.from the online

          business entity look up sights and VBA m onthly Virginia Bankerpublications issued and
      '
          circulating even afterJuly 2014.

    165.         Although RBC was term inated from the SCC and notregistered w ith the State of

          Virginia,they can stillbe found online advedised as a financialinsti
                                                                             tution,financial
          planner,bank.Business including the FederalHom e Loan Bank and Lynchburg

          Cham berofCom m erce advertise and Iead unsuspecting victim s to W ynne's contact'
                                                                                           ,

          address 1688 Holcom b Rock Rd,Lynchburg VA,directions and 434-455-4900 phone

          num ber. The data is stillbeing circulated.There is no record ofany cease and desist,

          sanctions,penalties issued by the SCC ,no fines paid'and no indictm ents by the State,

          Federalqnd Governmentagencies
                               '       ,


    166.          The com plaintalleges thatthe Defendants utilized Rivers,herbusinesses and

          othervictim s evidence and theircircum stances,to bolster,''use as theirow n'',fortheir

          Federalinvestigation,notforwhatRivers,herbusinesses and the victim s intended.The
                                              .




          Defendantscontinuedtheirinvestigationsofthemultijurisdictional,statewide,criminal
          actsperpetrated by/with/and for,the otherDefendants named in this matter,knpwingly,
          inteptionally,directly orindirectly as cocconspirators,w ho cooperated w i
                                                                                   th theirm ain

          subjectsW gnne,RBC,1650,andSGLW T.
    167.         The Defendants intentionally blocked,'flagged'
                                                              'otherlocallaw enforcem entfrom

          charging and the C ity ofLynchburg and Albem arle,Bedford and Cam pbellCounty from

          prosecuting W ynne,RBC,1650,SG LW T,thus allow ing the othernam ed Defendants in

          thiscase,tocontingetocommitcrimesand illegalactsthatinjureRivers,her
          businesses,othervictim s and the state ofVirginia.They presented the keys to the Cities

          and CountiesoftheCommonweaIthofVirginiatothesubjectsoftheirinvestigation
?The BureauofFinancialInstitutionsregulatesandoverseesallVirginiaState Banks

                                                                                                   37
     .   allowing them to continue to operate the illegalenterprise,fraudulently conveying

         propertyand launderinj Riversfundsobtained through fraud,in and outofthe banks
         nam ed Defendantin this m atter.

    168.        Defendants engaged in such violatignsdirectlyand as co-conspirators. The
         federal1aw claim s arise outofthe sam e transaction oroccurrence orseries of

         transactions oroccurrencesth@tare the basis ofthe negligence,torts,fraud,fraudulept
         conveyances and RICO causes ofaction.This case sum m arizes the correlation between

         the Defendantsandtheiractivitywhichprojected intothefùture with athreat6frepetition
         and was notIim ited to only the Rivers orherbusinesses

    169.        Rivers!herbusinessesand othervictimshave sufferéd as a resultofthe
         Defendants nam ed above,neglecting theirduties,and aiding and abetting the crim inal

         activity ofthe RICO enterprises and barring IocalIaw enforcem entfrom investigating and

         prosecutingW ynne,hi
                            s entities aqd the otherDefendants named inthi; matter.
    170.        Beginning in 2010,on M arch 2011 and continuing untilafter2016*
                                                                              ,Rivers

         provided num erous evidence thatshe obtained as she obtained itto the Defendants,

         thèirCommonweaIthAttorne/s,theAttorneyGeneral'sOffice-Richmond (KenCuccinelli
         and hi,paralegalJudithJessee)asrequestedbyformerUS AttorneyPatrick
         Hogeboom.The Defendants excepted Rivers evidence buttheyfeltthatRivqrs,her
         business4s and othervictim iwere expendable8
                      COUNTTWO:GROSSNEGLIGENCE/ûISCONDUCT
                FEDERALAND STATE AGENCIES/CIR AND COUNTY DEFENDANTS




8TheSCCfilesand docum entscontain confidentialinformationandaregenerall
                                                                      y protectedfrom disclojureby
56.2-101oftheCodeofVirginiaprovidesA.(ii)thatanyinformationfurnishedtoorobtainedbytheBureau,the
disclosureofw hich,intheopinionoftheCom m issioner,could endangerthesafetyand soundnessofabank,
savingsinstitution orcreditunion                                                               .



                                                                                                     38
171.     Rivers incorporatés the facts alleged in the above paragraphs and repeats and

  recites and states herclaim s and facts contained in aIIprevious allegations as iffully set

  fodh in paragraphs herein

172.          Am ong the offenses thatthe FBIis em powered to investigate are crim es

  involving racketeering,18U.S.C 51962,etseq.,moneyIaundering 18U.S.C 51956-
  1957*
      ,obstruction ofjustice,18 U.S.C 51501etseq.,aidingand abetting,247118 U.S.C
  2'
   ,wire andmailfraud 18 U.S.C.51343.
                                    ,andtamperingwith awitness,victim or
  informant,18 U.S.C 51512
173.     The FBIhas established cedain core values thati
                                                       tclaim s 'sneed to be prqserved

  and defended by the FBIin perform ing its statutory m issions. Those values are;

  rigorous obedience to the Constitution'ofthe United States'
                                                            ,respectforthey-di
                                                                             '
                                                                               gnity ofaII

  thoseweprotect'
                ,compaision;fairness1
                                    'and uncompromisirig personaland institutional
  integrity

174.     The FBIm ission fudherstates'
                                     ,l
                                      'Respecjforthe dignity ofaIIwhom we protect
  rem inds us to wield law enforcem entpower: with restraintand to recogni
                                                                         ze the natural

  hum an tendency to be corrupted by powerand to becom e.callous in its exercise.

  Fairness and com passion insure,thatw e treateveryone with the highestreg@rd forthe

  constitution,civiland hum an rights. Personaland insti
                                                       tutionalintegrity reinforce each

  otherand are ow ed to the Nation in eychange forthe sacred trustand greatauthority

  conferred upon us.'

175.     The FBland the CriminalDivision ofthe IRS are qtatutorilyempowered to protect

  peopleandvictims IikeNivers,herbusinessesand othervictimsfrom beingvictimized
 ' by clandestine criminalorgani
                               zations,and to investigate those respohsible forherloss
  and suffering.

176.     The FBIiàanagencywithinthe meaning of28 U.S.C 52671etseq.On
  September20,2015RiversreceivedaIetterfrom InvestigatorJé Epperyonofthe
                                                                                          39
  CampbellCounty SheriffQffice informing herthathe had spokenwith Det.Dempsey of
  the Lynchburg Police Departm entregarding hercom plaintofRichardson's forgery ofa

  CreditLine Deed ofTrustand HUD statem ent. He inform ed herthatboth he and

  Detective Dempsey consul
                         ted withthe appropriajefederalinvestigating agency and the
  United States Attorney Office forthe W estern DistrictofVirginia. Ithad been broughtto

  theirattention thatRivers'm atterhad been thoroughly investigated by federal

  authorities.Afterdisqussionswith Epperson,Rivers contactedthe U.S.Attorney,Pat
  Hogeboom (deceasedOct2017),whom she hadmetwithseveraltimesandIiterally
  begged him toallow theinvestigatorstodotheirjoband investigatetheforgeryshehad
  found andwasableto prove now withnew evidence.CampbellCouniywasgiven
  permissionto investigatethe matter.28U.S.C.52671definestheterm l'Federal
  agency''asincludingtheexecutive departments,thejudicialandIegislative branches,
  the m ilitary departm ents,independentestablishments ofthe United States,....

  ''Em ployee ofthe governm entincludes officers orem ployees ofany federalagency

  w hich w ould include Talbottwho was assigned to the investigation.

177.     Som etim e in 2016,Rivers Iearned from a conversation with Lynèhburg

  Com m onweaI
             th Attorney MichaelDoucette,thatEugene W ingfield neverfiled a reportof

  her2010 m eeting with him as alleged by Rivers in this com plaint. Rivers reachqd outto

  W ingfield,who is now the Clerk ofthe Lynchburg C i
                                                    ty Coud,and he did rem em berthe

  m eeting and the conversation butaffirm ed he did notfile a report.

178.     Talbottworked closelywith SqecialAgentJamesVaughan in2010 and2011 and
  w as assigned by deceased U.S.Attorney Patrick Hogeboom to work w ith Cam pbell

  County InvestigatorJB Epperson ih 2016 to interview Riversagain,and jo ipterview
  Richardson aboutRivers alleged com plaintofforgery and the altering ofthe

  $500,000.00 creditline deed oftrustand the altered incomplete HUD statementRivers
  had recently Iearned of.Talbottwas notasked to investigate the m atterofthe Deed or

                                                                                       40
  any W ynne matter.Talbott,Deer,and Prillim an w ere specialagents ataIItim es m aterial
                                                -



  to this com plaint,

179.      Richardson ofATC adm itted to InvestigatorDooley thatshe altered the

  documents as alleged above in this com plaint. Richardson,ATC ,Counts,Teresa G rant
   '

  andFarissmanagedand.opëratediheeconomicbasethroughwhichtheillegalbanking
  enterprises operate and operated and through w hich S&R Iand w as sold,optioned and

  fraudulentconveyed,$475,000.00 and depositsfrom Rivers,money paid bythe
  hom eowners from theirIending institutions and m oney paid from HUD statem qnts and

  com m issions was transferred and paid to the nam ed Defendants.Docum ents w ere

  forged by Richardson and ATC and recorded in the Bedford County CircuitCourt

180.      lnApril2018 Rivers had Iearned thatthe forged CLDOY and the HUD stàtpment
  prepared by Richardson ofATC on Novem ber21,2007 were docum ents used

  intentionally in a fraudulentconveyance and racketeering scheme.

181.      DuringaIItimesrelevanttothiscase,inordertoprotect(W ynne,RBC and 1650)
  and the Defendants named in this cause ofaction,from prosecution and to fudher

  expand the enterprises,the agents,the ComMonweaIth Attorney's ofthe Ci
                                                                       tyof
  Lynchburg,Bedford County and Albem arle County,the investigators,and the Virginia

  State.police,failed to charge,indictorprosecute the crim inalactivitie'
                                                                        s,including m oney

  Iaundering and forgery repoded to them by Rivers again in 2016-2018.

182.       Beginning in 2006,the SCC acts and om issions,perm itted.RBc to operate two

  separate illegalbank businesses using the sam e Articlès ofIncorppration,creating a

  system ic pattern. The SCC perm itted W ynne to operate RBC w ithin the banking

  business as é '
                lconsultant''. The RBC Articles ofIncorporation gave the appearance to

  the public,and unsuspecting custom ers ofthe com pany,thatRBC w as a registered

  com pany which purpose w as to be a bank in the banking business.



                                                                                        41
                      '                                          '
                  .
183.        TheScc.allowedtheongoing patternofRlco/Racketeering andillegalbanking
    activi
         tyto be committed againstthe residentsofthe Sjate ofVirginia,Rivers,hér
    businesses and othervictim s,using the state banks nam ed Defendants in this causq of

    action since 2007,and the crim inalbehaviorofotherDefendants n@m ed in this

    com plaintas 'enterprises'
                             'w ho are recorded land owners,settlem entagents,real-estate

    agents,insurance agents and bank officers m anaging and conducting affairs ofthe

    enterprises

184.       The SCC was in possession of,butdid notprovide ordisclose to Rivers,

    docum ents and investigative repods thatcontained dam aging evidence and inform ation

    thatwould Iead to the prosecution and indictments resultiqg from the illegalbanking
    enterprise,butfailed to subm ita favorabl
                                            e reportto the federalagencies to prosecute or

    indictbecause i
                  tcould endangerthe safety and soundness ofthe state banks,and

    financialinstitutions doing business Iegally orillegally in the State and Com m onweaI
                                                                                         th of

    Virginia.

185.
.
           O n April29,2011:The SCC continued to take in evidence,claims,

    docum entation and com plaints from Riyers,Fosterand M arsh including on th4 day after
    Rivers Iostherhom e and herhorse farm ,and herbusiness,in a reliefofstay m otion

    filed byW ynne. SCC'S generalcounselM aureen Stingerand Dem arian Johnston were

    Rivers contacts atthe SCC.

186.       M aureen Stingerprovided Ri
                                     vers w ith herfax num berto forward m ore

    docum entation. Ri
                     vers notified Stingerthatshe would be hom eless on M ay 9,2011.

    Rivers had to relocate hersel
                                f,herbusiness,herchildren and herentire farm including

    heavy m achinery,Iivestock,etc.in 72 hours.

187.       The SCC intentionally neglected Rivers to protecttheiragency,the
                                           .



    Commissioneis,thestatebanks,theVirjinia BankersAssociation (insurerand
    advediserforVirginiaState Banks)andtheVirqiniaGeneralAssembl
                                                               ymemberFariss.
                                                                                           42
188.     The SCC and the Com m issioners considered and tre@ted Rivers,her

  businesses,and the othervictim s as though they were expendable and were Ietto suffer

  and '
      lbleed out'. The neteffectofthe evidence withheld by the SCC and keptsecret

  from the public in this case raises a reasonable probability thatits disclosure would have

  produced a di
              ff:rentresult,and Rivers,herbu'sinesses and the othervictims would not
  have Iosttheirw orldly possessions,reputations,propedy and m oney and there would
  have bee.n indictments.

189.     BedfprdCountyhascollectedtaxesonthesubjectpàopertiessinceApril24,
  2007,approved the S&R /120 Fam ily Subdi
                                         vision.The fam ily subdivision includes those

  portionq ofland.nam ed and described in Rivers exercised O ption to Purchase Contract
  and belonging to S&R in 2007 thatwere also nam ed w ithin the originalDeed ofTrust
  w ith Union and used as collateraland cross collateralized forotherIoans. The

  application forfam ily subdivision rem ains sealed.

190.     Between 2004 and 2009.
                              ,there wàs no reliefgranted bythe directorof
  com m unity developm entin the form ofan instrum ent,recorded againitthe parcel

  (namedinthesealedfamilysubdivisionapplication)inthe Iand recordsofthe Bedford
  County CircuitCoud.Union docum ents recently received by Rivers indicate and

  docum entthe existence ofa #120 Fam ily Subdivision forthe property Iiened by Union as

  described within. Asfound in the Bedford Countv Sub-division Ordinance,Division 2,3.6
                                               .        -   -




  (a)1-13.
191.     Bedford County continues to allow the illegaluse ofa com m ercialm otorcross

  trackonthatportionofthes'
                          ubjectproperty,Iocatedat5040CottontownRd,ForestVA.
  The motorcroystrackis(a)uninsgredandaIiabilitytothepropedy,(b)anyownerof
  interestinthesubjectpropertyintheeventofdeath,maimingorcatastrophiceventfrom
  the useofthemotorcrosstrack;and(c)areportednuisancetöthesurrounding
  neighborhood

                                                                                         43
192.     The em ployees ofthe City ofLynchburg,the Com m onweaIth Attorneys Office,

  and the Police Depadm enthave failed to charge,indictand prosecute the crim inalacts
                   '
               , .

  regarding illegalbanking,forgery,insurance fraud and fraudulentconveyance'reported

  to them by Rivers and othervictim s

193.     The ''specified unlawfulacti
                                    vity''is on-going.The case pending in the City of

  (ynchburgcircuitcoud cL11-05550,relatingtotheuseofRiversfundsandfunds
  obtained from the use'ofhersignature,herequity,insurance policies and com m ercial

  pprchase contracts isthe mostrecentaccountofillegalactivity.Sackettattempted to
  concealthe rem aining foreclosure funds,the source and w hathe did Fith them .

194.     Rivers was inform ed by SpecialAgentJam es Vaughan thatthere was no

  indictmentofW ynne because they cpuld notfindwhithe did With herm oney.Ri
                                                                          vers has
  Iearned how andwhere W ynnè disposed ofherfundsand the funds he obtained from

  herby using hersignature on file,forgery,equity contracts and herinsurance policies.

  The èvidence isoverwhelming and wassu#icientto Aupportthe Defendants case.See
  United StatesvSullivan,919F 2d 1403,1431(10thdir.1990)
195.     Rivers alleges thatthe Defendants,the federalagencies,the federalem ployees,

  andtheCityandYateagenciesnamedinthiscomplaint,failedtocontrolthedriminal
                                                                       )     '
  activitiesofthesubjectsandthe co-conspiratorsandth4 Defendantsactswere
  m otivated foran econom ic purpose. The Defendants allow ed the activity ofillegal
  banking,forgery,obtaining m oney and signature underfal
                                                        se pretense,insurance fraud,
  fraudulentconveyance and m oney laundering to continue within the City ofLynchburg

  County ofBedford and the State ofVirginia through the state banks'nam ed as

  Dpfendants in this case,as condui
                                  ts violating Rivers civilrights and afterbeing warned,

  andreceiving numerouscomjlaintsfrom Riversandtri-countystate andcountyvictims
  and investigating the m atterwith tte use oftax paidfunds.Theyfailed to enforcethe
  Attorney GeneralG uidelines for.FBlO perations and those guidelines on.GeneralCrim es

                                                                                        44
  and Racketeering ,the Virginia Crim e Codes thatfallunderthe category ofam ong

  others,fraud,including altering orfalsi
                                        fying .
                                              docum ents,forgery,identity fraud,obtaining
  m oney underfalse pretense,fraudulentconveyance,illegalbànking activity,and identity

  theft; violated the Attorney G eneralG uidelines,Regulations and Pnlicies by failing to

  inform and appropriate Iaw enforcem entand o#icials ofthe crim inalacti
                                                                        vities oftheir

  subjectsandconconspiratorsevenwhen Riversandothervictimscomplàined and
  reportedthe crimessince2006'
                             ,failedtoproperlysupervisethesubjectsofthe
  investigation allowing them to continue to com m ittheir'crim inalacts;failed to investigate

  and allow Iaw enforcem entand officials investigate forpurposes ofprosecution and

  indictm ent'
             ,failed to serve the warrants issued forarrest'
                                                           ,and failure to presentthe new

  mâtterstoaGrandJury;failedto protectthefederalinvestigationfrbm GaryBowman
  and W allis im peding on the investigation w hich caused the close ofthe case w i
                                                                                  thin 21

  daysaftertheCVLR Inccasewassettled'
                                    ,andthereforefailedtoprosecutethe subjects.
196.      Forovereightyears,Rivers,herbusinesses,and othervictim s have been

  ignored by the FBI,Com m onw ealth Attorneys ofLyndhburg,Bedford,and Albem arle

  County,Stàte Corporation Com m ission,Bureau ofFinancialInstitutions,Bureau of

  Insurance,Attorney GeneralOïce,CriminalDivision ofthe IRS,Virginia Stpte Bar,
  exceptforthe brieftim e when each agency takes in Rivers and othervictim s evidence,

  complaintsandreports;thesubject?werestillatlargeand Ri
                                                       versclaimsfellondeaf
  ears.

197.       Rivers seeks redress forherhardship and Ioss. As a proxim ate cause ofthe

  federalDefendants'acts and/orom issions,violating the very oaths thatthey have sw orn

  and Rivers'rightsas guaranteed by the Amendmentstothe Uni
                                                          ted States Constitution,
  and the Constitution ofVirginia.The Virginia Codes were violated,as w ere Rivers and

  herbusinesses rights to ow n Iand and prosper



                                                                                            45
198.       Rivers allegesthatthe FederalDefendantsand the Iocalagencies conspirqd to
  protectandshieldfrom prosecutionthesubjects(andtheirco-conspirators)oftheir
  Federalinvestigation.The purpose ofthe conspiracy forthe FederalDefendants to

  protectthesubjectsandthe co-conspiratorsoftheirinvestigationfrom arrestand
  prosecution in orderto m aintain the 'ruse'
                                            'ofa possible indictm entand obtain m ore

  evidence from Rivers and the othervictim s m eanw hile allowing Rivers,h@rbusinesses

  and othervictim s to Iose everything. The end resultwould be thatthe Federalstatute of

  Iim itations ran outand they couldn'tdo anything'
                                                  ,'They couldn'tfind itl'

199.      Rivers allegesjhatrthe United Statesand the FederalDefendants knew or
  shouldhave knownthatthesubjectsoftheirinvestigationandthe co-conspiratorsofthe
                                                                 z                      '
                                                    .


  subject,theDefendantsinthismatter,wereinvolved incriminalactivity,including among
  others,fraud,including altering orfalsifying dqcuments,forgery,identity fraud,obtaining

  m oney underfalse pretense,fraudulentconveyance,illegalbanking activity,possibly
                                                                             .




  em bezzlem entand extortion and identity theft;butdespite this know ledge failed or

  refusedto investigateorallow theIocalagenciest6investigatethe criminalacti
                                                                           vityfor
  purposbs ofprosecution because,ifprosecuted,the FederalDefendants would Iose their

  subjectsservice andinformation.TheywouldbeprosecutingVirginiaStateBanks,
  Com m issioners and Delegates ofthe State ofVirginia,Iocalattorneys,settlem ent

  agents,bankers,accountants,''pillars ofthe com m unityn;and they also knew Rivers,her

  businessesandtheothervictimshadclaimsagainstthem forprotectingtheirsubjects.
200.      Rivers alleges thatthe FederalDefendants,Deerand Prillim an,entered the Iaw

  officestoobtain documentswithoutRivërsknowledge ornotice and investigatpd Rivers
  attorney,G ary Bow man and herthird-party payee ,W gllis and threatened them with

  Grand Jury fortheiradverse interestin the CVLR Inc case'and Rivers clyim s.

201.     The agencies also knew orshoùld have known thatBowm an had an adverse

  interestwjthW allisandtherefore,wàsnotsupposedtobe representing Ri
                                                                   vers'orVicki
                                                                                            46
  M arsh,and W allis,who had no incom e and whose assets w ere federally Iiened and

  recorded in the County CircuitCourtrecords.The U.S.Attorneys and the agents kept

  the inform ation they had aboutBowm an and W allis secretfrom Rivers butm ade itvery

  wellunderstood to Bow m an and W allis thatBow m an had to w ithdraw from the CV LR

  Inc.case and W allis could notpay Iegalfees and Rivers,Fosterand M arsh because

  they w ere nam ed victims and w i
                                  tne'
                                     sses in theirFederalinvestigation..
202.       The Federaland State Agencies nam ed Defendantin this m atter,assigned the

  SpecialAgents nam ed Defendants in this m atter,to w ork togetherto investigation,

  com pile inform ation and collectevidence and inform ation from Rivers and othervictim s.

  The Defendants knew orshould have known ofthe facts alleged in this com plaint.

203.       Rivers does nothave the w herew i
                                           thal,the software capability,the m an poweror

  even the clearance to gatherwhatthe agencies have attheirfinger-tips.This com plaint

  closely follow s the findings and rulings ofthe United States DistrictCourtforthe District

  ofMassachusetts.See UnitedStatesvSalemme.91F.Supp.2d 141(D.Mass1999).
  The com plaintincorporates by reference and includes herein the findings and rulings

  contained in thatcase as w ellas the pattern,facts and circum stances setfodh in

  ClassicstarM are Lease Litination and N esfHills Farm s LLC.etalv ClassicstarLLC,et

  al(D.Kentuckv2016):Luanne'Litif& Lee Litifv Unites States etal(D.Mass2010):and

  the 8.
       stil: ofJohn Mclntvre v United States ofAm erica,James Buleretal(D.Mass
  2Oï2).
                                CO UNT THREE-CIVIL RICO
                           18 Usc 11962,jl964 (
       DEFENDANYS -SACKETT,SHERRISACKETT,SELECT,SBFC,BOJ,ODNB,
             MAZON,THOMAS,PETERS SR,LUCK AND LAURA SACKETT
  PREDICATE A CT 1:
  O BTA INING M O NEY THRO UGH FRA UD




                                                                                          47
204.       The allegations ofthq paragraphs above are adopted herein.Each depositis

    equalto one predicate act.Each paym entm ade from the use ofRi
                                                                 vers funds is equalto

    a separate predicate act.

205.       The Defendants masterminded a ''peso scheme''which defrauded Rivers Mnd hid
    m oney from the Courts,Rivers,the VSP,IRS and the Virginia State Bar.The Federal

    agents were waiting forSackettto file his accounting and Peters to approve it.Sackett
    com pleted the fraud in Septem ber2018 when he filed his fraudulentaccounting of
                                                                           '
                                 .



    foreclosureùith the City ofLynchburg Clerk's olice.Itis clearand the evidencewill
    overwhelminglysupportRikers claim thatjhe scheme between the Defendantswas
    fraudulentand Sackettdid notuse the'original$114,000.00 to payforthe property;he
    received itas a d'kick-back'
                               'and he and his wife spenti
                                                         tfortheirow n personalbenefit

    and forthe business.

206.       In January 2018.
                          ,Ri
                            vers Iearned from evidence she obtained in October2016

    from SelectBank thatherinsurance funds and.funds obtained from hersignature and

    othereqtlity contracts w ere ultim ately transferred from a BO J bank accodnt held and

    maintained byJohn LW ynné into a Selectbink accountin the name ofCatherine R '
    W ynne.Rivers traced those funds to an Am erican NationalBank accountheld by

    Sackett.$114,000 had been transferred to Sacketts bankaccountforaforeclosure held
'

    in Septem ber2008 on 2232 Ridgewood Dr,Lynchburg VA.Rivers qonducted further
    research and found thatthe accounting on the foreclosure had not(been apprqved and
                                            .
                                     '
                             .

    the case was notm atured againstSackett.

207.       O n August20,2018.
                            ,a hearing was held by M otion ofRivers and the Court

    validated the factthatthe accounting offoreclosure had notbeen approved.




                                                                                             48
          208.        In September2018'
                        .
                                -     ,Sackettfiled hisfinalaccounting.The accounting isfraud
                                                                  '



              and incom plete. 9W ith the new evidence proving the discrepancies the Courtcannot

              approve the accounting.The m atterw illreved back to the 2008 foreclosure and cases

             willbefiled againstSackettand his conspirator's'forfraud.Bi
                                                                       vers claims againstSackett
              are directly related to the negligence ofthe Federalagencies and the agents that

              investigated the m atterand the m oney deposited in O DNB,Select,SBFC and BOJ
          209.       O n April11,2019.
                                     ,the Courtdeterm ined thatRivers w as a '
                                                                             lparty ofinterestl
                                                                                              'and

              had rights to the foreclosure proceeds ifthe funds Were determ ined to have originated

             from herorhersignature,insurance policies orequity.A trialdatq is pending forthe
                            .




             determ ination ofthe accounting offoreclosure.However,the fraud ha: already been

             com m itted by Sackettwho's case againsthim has notm atured.The crim es against

              Sackettare ripe and Rivers h#s claims againstSackettand aIIparties thatconspired to
             help him defraud the Courtincluding Peters,Luck and Laura Sackett,and Sherri

              Sackett.Sherriéackettreceived moneyfrom Sackettand depositedover$14,000intoa.
             jointbankaccountmaintainedbyherandSackett.SherriSackettwasawarethatthe
             funds were pad ofthe foreclosure proceeds,and as a form erem ployee ofCom m unity
              FirstBank,knew thatW ynne,who was operat
                                                     r
                                                       ing an illegalbanking enterprise,and

             Sackettw ere underinvestigation by Federalagenciés,the VSP and the Virginia State

              Bar.

         210.        Rivers neverassighed hercontractualrights underherpurchase contracts,her
              purchase ofhertruck from Battlefield orherinsurance policies. Rivers w as notaw are of

             the Sqlectbank accounts orthe factthatherm oney w as ultim ately transferred to Sackett

             in Septem berand October2008.



      9Riversobjectedtotheaccounting andfiledexceptionstotheCommissionersreport.Thescopeofthe Sase is
      currentl
             y only''theaccountingofforeclosure'',how ever,Sacketthasfiled hisfinalaccounting underoathwiththe
. .
      ClerkoftheCourt.

                                                                                                            49
         The acts com m itted are Federalbecause thqy are related the crim inalacts

  investigated by the FBI,VSP,IRS,DEER,PRILLIMAN and TALBOU

         As a directand proxim ate resultthe banks and theirbank officers nam ed

  Defendant,allowing theirbank to be used as a conduitto operate an illegalbanking
                                                         .
                                                                                      ''



  enterprise and Sackettand SherriSackett'q use ofRivers funds and funds o'
                                                                          btained

  from Rivers through the use ofhersignature,equi
                                                ty and purchase contracts,and

  insurance policies,River: w as dam aged by the Ioss ofthe value pfherm oney obtained

  ill
    egally from hersignature'equity and purchase contracts,and insurance pqlicies

  between 2007 and 2008 in an amountto be proved attriàlbutno Iessthan $500,000.00
  PREDICATE ACT 2:
  W IRE FRA UD     .
213.     Each transferz
                      described below is equalto one singularpredicate act

214.     Sackettreceived $98,000 from W ynne bywire transferon October15,2008 and
  deposited itin his Am erican NationalBank account.Sackettspentthe funds on him self

  personall
          y and forhis business qxpenses.Over$12,000.00 was paid to SherriSackett
  personallyand forherexpenses.The fundswritten to Sackett,SherriSackettand lo
  CASH weredeposi
                ted intoajointaccountheldand maintained bySackett@nd Shqrri
  Sackett.

215.     On November23,2009*
                           ,Sacketts parentstransferred $72,000.00 to an additional
  Selectbank accountheld and m aintaiqed by Sackettto coverthe shortage ofthe
  foreclosurefundshehadtransferred intohisSelectjointbank@ccountand spent.
  Sackettpaid over$68,000.00 to Bank ofAmerica forthe mortgage onthe 2008
  foreclosed propedy.The.rem aining funds were paid to W ynne from Sacketts escrow

  account.($74,000.00waspreviouslytransferredfrom thesame Selectbankaccount
  held and maintained by Cathefine R W ynne,W ynne POA and paid forby Riversfunds
  and funds obtained from the illegaluse'ofhersignature,equity and purchase contracts

  andinsurance policies)Masonaformeremployee ofCommunityFirstBankwasthe
                                                                                           50
          officernamed on boththe Catherine R W ynne Lines ofCreditand the Line ofCieditfor
          Luck and Laura Sackett
                    '
                .

        216.        W irefraud isapredicateactforaviolationof18USC 51962
        2177        As a directand proxim ate resultthe banks and theirbank om cers nam ed

          Defendant,allow ing theirbank to be used as a conduitto operate an illegalbanking

          enterprise and Sackettand SherriSackett's use ofRivers funds and funds obtained

          from Rivers through the use ofhersignature,equi
                                                        ty and purchase contracts,and

          insurànce policies,Ri
                              vers was dam aged by the loss ofthe value ofherm oney obtained

          il/egally from hersign@ture equity and purchase contracts,and insurance policies in an
          am ountto be proved attrialbutno Iessthan$170,000.00

                                   United States FederalInvestioations
                                    Yield No Charqes orIndictm ents

           CO UNT FO UR -CO NSPIRACY TO DEPRIVE RIVERS RIG HTS A ND REM EDY TO
                              R*STITUTION AND HER ASSETS
               FEDERAL,CIR ,COUNTY,STATE AGEXCY AND AGENTS DEFENDFNTS
        218.        Rivers incorporatesthefactsalleged ih the above paragiaphs and repeats and
.         recites.and states herclaims and facts contained in aIIprevious allegations as iffully set

          fodh in paragraphjherein
                                                                          .                       '
    j

        219.        On May3,2019*
                                ,Riversobtained 'new evidence''from the VSP thatproved that

          herclaim s investigated and reported to the County,City and State agencies were partof
          the overallinvestigation being conducted Federally.M ore specifically the caàe.

          invéstigated bythe VSP were being worked Federally by the InternalReyenue Service.
          M ore specifically,SpecialAgeptKaren Deerofthe lRS Roanoke VA.The Federal

          prosecutorwasAssistantUS Attofney PatrickHogeboom.One ofthe cases inyestigated
          by the VSP w as the case regarding Rivers purchase ofthe F650 truck thatwas used as

          avehicle forBattlefield Ford to payW ynnq a kick backof$43,000 plusfordepositinto
          W ynne's Bankofthe James accpuntand thentransferred to PeterSackett'sAmerican
                                                                                                 51
                                NationalBankAccount.InsteadofchargingorindictingtheinvestigatydxDefendants,the
                                VSP case w as closed and the case rem ained open with the Federalagencies nam ed

                                Defendant.Sackettobtained over$114,000.00,no lessthan $74,000.00 from the use of
                                Rivers funds signature.Rivers isentitledto a reniedy ofno lessthan $188,000.00 .
                                trebled to $564,000.00
                            220.       From 2010,the agencies nam ed Defendants and the Agents em ployed by them ,
                                acting undercoloroflàw ofthe United States,and State and Com m onweaIth ofVirginia

                                combined,conppired and confederated togetherto deny Rivers and herbusinesses aqd
                                othervictim s theirclearly established rights and/orthe rightnotto be deprived of

                                property withoutthe due process ofIaw using the victim s claim s to bolstertheirown              .



'
                                Federalinvestigation.
                                                                        .                                                            '
                    '            ,

                            221.       By the tim e Rikers and herbusinesses,'Serene Creek Run Riding Center,

                                Serene Creek Run Holding Co.,CVLR Performance Horseà Inc,and othervictims in
                                m ore than one state,had Iost'theirproperty,the Defendants knew o'rshould have know n
                '
                        .       thatthere was a pattern ofRlco/Racketepring qtillbeing perpetrated on Rivers and the             .
                                othervictim s and continued to operate illegally in the State ofVirginia from w ithin the
            '
                                state banks nam ed Defendantand by the Co-conppirators                                      .        '
                                                    '                                ,,   d


                            222.       In part,the FBI,SCC,Crim inalDivision ofthe IRS,the United States and the

                                agents,Deer,Talbott,and Prillim an nam ed Defendantbenefi
                                                                                        ted from the pattern of                      '
    .
                                RICO allegedhereinfor,amongotherways:(a)increasedprestigeandpromotionsfor
                                thq individuplagentsnamed inthis Complaintand the Salem field offices,arising from
                                                                                                             .




                                thesuccessfulinvestigationintoW ynne,hisillegalbanking enterpriseand ODNB;(b) .      '
        ,                                                                                 .



                            .
                                concealingfrom thepublicandcourt:thattheAttorneyr
                                                '
                                                                                generalGuidelineshad been
                                                                                      '
                                                                                              -
                                                                                              .'         '
                                                                                                    '
                                                          .

                                system atically ignored by the Federalagencies,thus yaving the State and Federal

                                agencies from extrem e em barrassm entassociated w ith it> htandling ofthe investigation

                                ofW ynneandhisillegalbankipg investigation'
                                                                          ,(c)concealingfrom thepublicand couds
                                                                                                                 ,          52
         thatW ynneandTwerywere operatingtheirillegalbanking enterprisefrom'W ynne'sjail
         celland throughoutthe C ities and Counties ofVirginia violating the Iaws ofthe United

         states ofAm erica and the Co
                                    'm m onwealth ofVirginia, thus saving the Federéland State

         agencies and the United States from adverse publicity associated w ith the indictm entof

         pillars ofthe com m unity and endangering the safety and soundness ofthe State banks

         orthepublicreyelationoftheconductallegedwithinthiscomplaint'
                                                                    ,or(d)concealing
         from the public!couds,and Iitigants the conductalleged in this com plaintin orderto

         preventpersonsfrom challengingtheIegalityoftheirconvictions'
                                                                    ,(e)concealingfrom the
         public,courtsand Iitigantsthe conductalleged inthis complaint,thusprecluding
         persons/viitimswho had been unlawfully harm ed,including the Rivers,from m aking
 '
         claim s againstthe DefendantUnited States

223.            lnfurtherance,the Federalagenciesandagentsnamed Defendant'
                                                                         ,(a)fail
                                                                                ed to
         interview potentialwitnesses who had inform ation concerning W ynne and Twery's illegal

         banking enterprise'
                           ,(b)failedtofollow upon Ieadsandevidenèe providedtotiem
         regardingtheillegalenterpriseandthesufferingofRivers;(c)otherwisefailedto issue
         warrantsforarrestand(d)failedtoprosecute
224.            As a direct,proxim ate,foreseeable and intended re>ultofthe acts and om issions

         alleged inthis iomplqint,the Federaland State agencies and theiragents and

     '   employeesnamedDefendantprevented Riversfrom (a)Iearningthetrutitheyhad
                                           .



         uncovered in theirinvestigations ofW ynne,the pattern ofRICO activity being
         perpetrated by the Defend@nts they investigated,and the named Defendants in this

         com plaint,the illegalbanking activity ofSelect,SBFC,M ason,Thom as,BOJ,Chadwell,

         O DNB,M errill,Pottër,UBC ,and Union,and thus allow Rivers,herbusinesses,Serene

         CreekRun Holding Company,CVLR Performance Horses Inc.''CVLR Inc.,and CVLR
         d/b/a,and the otherfem ale victim s to continue to be victim ized and sufferas a resultof

         notallowingforcriminalcharges,indictmentand/orprosecution,(b)precluding Rivers
                                                                                                 57
                                                                                             N




  from seeking civiljudgmentagainstthoseresponsibleforhersuffering,and(c)denying
  Rivers from herclearly established constitutionalrights as guaranteed by the First

  Amendmenttothe United States Constitution in thatBi
                                                    verswasdeprivqd herrightto
  seek a civilrem edy since 2009 w hen Rivers provided SCC,FBI,VSP,Talbott,Prillim an,
  IRS,Deer,and the IocalBedford and Lynchburg Police and Sheriffdepartm ents with her

  documents and evidence forreview and/orto be copied and used to prosecute,to the
  presentbecause the illegalactivity is stillon-going resultihg in Iostdam ages.

225.     Rivers,herbusinesses and otherfem ale victim s have suffered as a resultofthe

  Defendants npmed above,neglecting theirduties,and aiding and abetting the criminal
  activity ofthe RICO enterprises and barring IocalIaw enforcem entfrom investigating and

  prosecutingJohnW ynne,.hisentitiesandtheDefendantstheginvestigateddescribed
  furtierinthiscomplaint.Theydecided Rivers,herbusinessesandofhervictim?were
  expendable

            CO UNT FIVE -RICO 18 U.S.C 51961 :1962 (b)(c1(d)11964 (c).
                                                                     :
226.     Riversincorporatesthefactsalleg'
                                        qdintheaboveparagraphsandrëheatsànd
  recites and states herclaims and factscontained in aIIprevious allegations asiffull
                                                                                    y set
  forthinparagraphsherein.Defendant'
                                   sSdLECT,SBFC,ODNB,UNION,UBC,MASON,
  THOMAS,BEACH,

227.     AtaIItim es relevantto the Com plaint,the Defendants,nam ed in this Count,w ho

  are or have been corporations,subsidiaries,officers,directors,recorded oFners and
  agents'
        , aligned with and continue to do and have dopè business with each other,
  operated and/or m anaged 'enterprise''scenarios in a ''pattern of racketeering activityl
                                                                                         '
                                                                .                  '
                                    .

  commi
      tting relatédactswithin atenyearperiod oftime@n8were each anenterprise as
  thatterm is defined in RICU Récketeeriqg 18 U.S.C 51961 (5)ahd used in 18 U.S.C
  j1962(b)(c)(d)


                                                                                       54
228.        The Defendants conspired to and did derive orreceiv: incom e from a pattqrn of

  racketeering activity som e partofwhich was used to operate and conductthe affairs of
  the bank.

229.        TheDeiendahtsidenti
                              fied inthisCountwa:associateddirectlyoripdjrectlywith
  orem ployed by the banks nam ed Defendantand conspired to and did,as pad ofthat

  employmentorassociation,cdnductorpadicipate in the cpnductofthe affairs ofthe
        '
  banksnamed Defendantthrough engaging ir)a patternofracketebringactivity.Such
                                               g..'                         '

  conductis a violation.

230.        The actions of each of the Defendants identified in this Count, including the

  conduct ofthe affairs ofthe bank,through a pattern of racketeering activi
                                                                          ty,took place

  pvera perjod ofatten yearsand included multiple acts
                     THE BANKS,BA NK EM PLO YEES AND INVESTO RS

  PREDICATE ACT 1:
  O BTA INING M O NEY THRO UG H FRA UD
231.        Riversincorporates the facts alleged inthe above paragraphs ànd repeatsand
                                                                                ,   '


  recites and states herçlaim s and facts contained in aIIprevious allegations as iffully set

  forth in paragraphs herein.Each paym entreceived and transferred is equalto one
  separate predicate act
232.        On May 11,2018.
                          ,Rivers obtained ''new discov'
                                                       ery evidence'
                                                                   '; show ing thaton

  February 19,2009 Potterreceived,endorsed and exchanged Rivers $8881.35,
  insurance check # 2687309,payable to Rivers business CVLR Inc.and O DNB forpolicy
  #FSL4151961 01 dated 7/8/08 fora cashier's check withoutRivers knpw ledge after

  Rivers attorney had the check hand delivered to ODNB along w i
                                                               th a Ietterand

  instructionsto:(a)payCVLR invoicesforworkthatwascompleted onthepropedy,
  namelyclean-up,equipmentrentalandwellpermit(paidforbyRivers),(b)payforwell
   installation,(c)Iightsinstallation,andtheremainderofthe checkshouldbedeposited


                                                                                          55
  intothe 1650PartnersLLC account(us:dbyRiversforexpensesontheproperty).The
  moneywasdeposited intotheCatherine R W ynne DDA #xxxxxx6856
233.     The Defendants conspired to and did derive orreceive incom e from a pattern of

  racketeering activi
                    tysome partofwhich was used to operate and conductthe affairs of
  the bank.

234.     TheDefendantsidentifiedinthisCountwasiassociatid directlyörindirectlywith
  oremployed bythe banks named Defendantand conspired to and did,as pad ofthat
           .        .                             .                       '



  em ploym entorassociation,conductorpadicipate in the conductpfthe affairs ofthe

  banks named Defendantthrough engaging in a pattern ofracketeering activity..Such     .




  conductis a violation.

235.     The actions ofeach ofthe Defendants identi
                                                  fied in this Count,including the
  conductoftheaffairsofthebank,throughapatternofrack:teeringactivity,tookjlace
  overa period ofatleastten years and includedvm ùltiple acts ofmailandw irefraud.
  PREDICATE ACT 2:
  O BTAINING M ON EY THRO UG H- FRAUD IM O NEY LAUNDERING
236*     Rivefs incorporatesthefactsalleged in the above paragraphs a
                .
                                                                    'nd repeats and
  reci
     tes and states herclaim s.and facts contained in aIIprevious allegations as iffully.
                                                                                        set

  forth in paragraphs herein.Each paym entreceived and transferred is equalto one

  separate predicatq act.

237      O n oraboutM ay 25,2016'ODNB provided '
                                               lnew discovery evidence''to Ri
                                                                            vers
  showing thatO DNB intentionally la)deposi
                                  ,       tedRiversinsurancefundsintoaccounts
  unrelatedto Rivers,accountDDA #xxxxxx6856 Catherine R W ynne Estate,(b)
  transferred Rivers insurance funds into.a SelectBank //xxx4439 Cat
                                                                  l
                                                                    herine R W ynne by
                                                                                   .



  JohnLW ynne;$85,000.00 Credi
                             tLine,(c)allowedforcheck#1015RC:Select'
                                                                   Bank
  note 2204 to be w ri
                     tten by John L W ynne on April20,2009 from accountDDA

  #xxxxxx6856 to SelectBankfor$10,315.90funds clepred onApril27,2009,without
   RiverspermissionofnoticetoRivers.
                                                                                           56
  PREDICATE ACT 3:
  OBTAINING MONEY THROUGH FRAUD - MONEY LAUNDERING
238.     Rive'rsincorporates the faitsalleged inthe above paragraphs and repéats:nd
  recites and states herclàim s and facts contained in a1Iprevious allegations as iffully set

  forth in paragraphs herein

239.     O n oraboutO ctober16,2016 '
                                    jselectprovided Rivers with ''new discovery

  evidence''showing the SelectBank InterestOnly CreditLine #xxx4439,note 2204,was
                                                          .
                                                                                 '
                                                  .                          '
                            .                                                            .

  opened on oraboutJuly 1,2008,by bank officer,W al
                                                  ter'C hip'
                                                           'M ason,forCatherine R

  W ynne Estate,John L W ynne PO A using Catherine R W ynne socialsecuri
                                                                       ty num ber

  xxx-xx-9197 and backed by securities,1160 shares ofEXXO N Mobile Corporatinn stock

  to Iaunder,receive :nd deposi
                              tRivers insurance moneywithoutRiversperm ission or
  notice to Rivers.

240.     Ri
          vers insurance m oney flowed from O DNB to BOJ,and from aN O DNB
                                              '                                      .
                        v
  Catherine R W ynne accountand into the SelectBank accountDDA Catherine R W ynne

  Estate by J
            'ohn L W ynne account#xxx4439,Note 2204,withoutRi
                                                            vers perm ission or

  notice to Rivers.The amountofm oneypaid to SelectBankby ODNB $10,315.90 and
  paid to TerranceW hite $10,315.35 isthe same atnountofmoneywi
                                                              thin centspaid to
  1650 byATC $10,514.20 on a checkdated Novem ber20,2007 and deposited intos
                                                                           the
  sam e BO J account.

241.     Select,ODNB and SBFC transferred m oney forJohn L W ynne as POA of

  CatherineRW ynneestatedu'
                          ringalItimesrelevanttothismatter.
242.     Select and SBFC allowed W ynne to open creditlines backed by Exxon stock in

  the nam e ofdeceased indi
                          viduals,forwhom W ynne w as a POA,using theirsocial

  security num bers. Selectand SBFC '
                                    allowed forRivers closing proceeds and insurance
  m oney to flow through to these accounts from '
                                                O DNB and BOJ.

243.     Mason was in charge ofand nam ed as officeron the w ynne accountform s.

  selectand àBFC didnothave RiverspermissionanddidnotnotifyRiversofthe
                                                                                             57
       transfersanddeposi
                        tsofherçlosingandinsurancefundsfrom ODNBandBUJtothe
       Catherine R W ynne accountand creditIine atSelectBank
   244.         BOJ allow ed m oney to be deposited @nd transferred in and outofRiverm ont
       Banking Co inc.andvariousBOJaccountsoperatedbyJohnLW ynne asPresidentof
       Rivermont'
                Banking Colnc.POA'oféouthgateLeighW ynneTestamentaryTrustduring
       aIItimesrelevantto this matter.This being the same money transferred to the Select

       bpn: accountrpaintained by Sackettforthe uée ofa sham foreclosure.




                                               HISTO RY

   245.         Beach,Mason and Thom as agreed to allow W ynne the illegaluse of 1650

       Partners LLC,BM TW LLC ,and W MTD LLC afterhe paid the claim s they had against
       him 10
                                        J                                                .

   246.         M ason,and Thom as while undera non-com pete agreem entwith Am erican

       NationalBank,and W ynne undera banking ban and only allowed to perform 3 Ioans a
                                                                 -e ,

       year,ihtentionally strategized,Iaid plans to open Select,SBFC,in M arch 2007 and

       obtain and use Rivers signature and equity to help opqn O DNB in July,2OO7 fora profit
       and obtain m oney through fraud.ll

   247.         Between 2007 and 2014.
                                     ,O DNB,Seled ,SBFC and BOJ opened accounts for

       W ynne,and RBC forthe use oftransferring m oney illegally pbtained w hile know ing that

       RBC was nota certified bank authorized to transactbanking business in the State of

       Virginia and thatW ynne w as barred from the banking business com pletely in 2006



lo1650, BM TW AND W M TD werethepreviousow nersofCom m unity FirstBankowningthevoting.
                                                                                     sharesofstock
untilthebankceasédtooperate.BMTW(BeachQasonThomasandWynnq)iinow WINTON INVESTMENTS.
W MTD(WynneMasonThomasandDavis)isnow A40.             '
11ODNBhad previouslybeendeniedState Registryasa bankbytheBureauofFinancialInstitutionsin 2004 or
2005.W ynneasaconsultanthelpedthem obtaintheirch, arterasa NatiopalBank.W ynne ranODNBashisow n

                                                                                                   58
248.     Beach conspired with W inton Investm ents LLC using the same open-ended

  pattern ofRICO as detailed in the Suprem e Coud ofVirginia Jnstices opinion in C VLR
               7

  PerformanceHorsesIncv.
                       sJohn Wynne,etal2014 (assigning controllinginterestof
   1650 Partners LLC to W ynne to obtain m oney through fraud and operate his illegal

  bankingenterprise).BeachdeliberatelyassignedhisinterestinBMTW LLC inMarch
  2009 forprofitand re-paymentofno Iessthan $287,000.00 Beach IenttoW ynne after
  W ynne and Rivers m etw ith Beach in M arch orAprilof2007 to discuss RBC Iending and

  Beachinvestinginhercommercialequestrian project.
249.     The m oney Beach gave to W ynne was used forsettling the claim s Mason,

  Thom as and Beach had againstW ynne,by investing in the scam and obtaining m oney

  and signatures underfalse pretense to start-up Select,SBFC,afterM ason,Thom as and

  non-com pete timefram e passed,the opening O DNB,and schem e Rivers outofher

  com m ercialequity and m oney and used to fraudulently convey property stolen by

  W ynne,Sack:ttand RBC.1650 Padners LLC was form ed between 1999 and 2002 to
  acquire voting shares ofCom m unity FirstBank and its m em bers were W ynne,M ason

  and Thom as. Beach was an ownerofinterest.

250.      Beach is currently conspiring with W inton lnvestm ents LLC who is using property

   (2232 RidgewoodDr,Lynchburg)andfundsowned byRiversthatwereobtained under
  false pretense and transferred in and out'ofSackett's bank accountobtained through

  fraud as collateralfora $815,000.00 BOJCreditLine. The propedywhose fpreclosure
  accounting has notbeen proven in the C i
                                         ty ofLynchburg and currently clouded by Lis
   Pendens and is being used as collateralto obtain large Ioans,credi
                                                                    tIines and deeds of

  trustofover$500,000.00 from andwith BOJ and theirtrustees named Defendantin this
   com plaintto investin Iarge Iand deals in Forest,Bedford County




                                                                                         59
251.          Beach ow ns RTB Properties LLC which wa> the com pany thatIeased the office

     where and when Fostersigned herAugust23,2006 Dem and Note and Deed between

     Fosterand Sackettrelated to Sackett's fraud and obtaining Rivers funds through fraud.
252.          Rivers allegei the Defendants crim inalacts w ere 'm otivated by an econom ic
                                ,




     purpose
253.          The Defendants participated in the operation orm anagem entofan enterprise

     through a pattern ofracketeqring activity.H.J.Inc.v N.W BellTel.Co.492 US 229,239

     (1989)
254.          Rivers asks the Court to award her equitable relief pursuant to 18 U.S.C.

     !1964(c)'
             ,RICO also provides forequitable relief,including divestiture ofdefendant's
     interest in the enterprise,restrictions on future activities,reorganization,or dissolution.

     See The ProperPoint,
                        ofAccrualofa Private CivilRICO Action,65,NYUL Rev 172,186
     (1990)
                                    COUNT SlX: NEG LIG ENCE
       FAILING TO INDICTTHEPARTIES DEFENDANT FOR OBTAINING MONéY AND
                        SIG NATURE UNDER FA LSE PRETENSES UNDER
                    18U.S.Code91341and j18.2-178 ofthe CodepfVirginia
255.          Rivers incorporates the facts alleged in the above paragraphs and repeats and

     recites and states herclaim s and facts contained in aIIpr:vious allegations as iffully set
                                                             1             .

     forth in paragraphs herein

256.          The Defendants, FBI,Crim inal Division of the IRS,Albem arle County,Virginia
 .   State Police and Agents! Talbott, Deer and Prillim an failed to charge and indict the

     parties involved in the insurance and m odgage fraud with obtaining Rivers m oney under

     false pretense and attempting to obtain m pney underfalse pretense.
257.          O n M @y 3, 2019.
                              , Rivers Iearned that a case was open relating to the above

     crim inal m atter.Rivers Iater Iearhed the case was w orked by the FBI. The case was

     being worked Federally.

                                                                                              60
258.    CVLR Iic wcs 1he owner of 1he insurqnce checks submilled l'o ODN B who

  clcimed Ao be #he morAgcgee.Rivers dissolved CVLR Inc on or c6oql,November 16,

  2015. Rivers i: now #he owner of cllCVLR Inc.cwcrd,clcims cnd e'
                                                                 quity

259.    O n M ay 11, 2018'
                         , Rivers Iearned that on February 20, 2009.
                                                                   , O DNB'S Senior
  Vice President, Potter,'accepted Rivers business insurance check #2687309 for

  $8881.35 pagabletp CVLR Incand ODNB and exchanged itfora cashier'scheckand
  presented itto a pady unknown to Rivers.

260.     Docum ents .obtained by VSP, SpecialAgent Jam es Vaughn on January 20,

  2011;indicate thàt on February 19,2009'
                                        ,O DNB subm itted theiraccounting entries for
                                                                                      '
                            ,

  1650 Insurance Proceeds and Disbursem ents, even though 1650 did not have an

  insurance policy and did not own the insurance proceeds referred to,indicatiqg that
  check #2687309 for $8881.35 had been recei
                                           ved on 2/19/09 payable to CVLR
  InC/ODNB and thata check #1658 was paid to Terrance W hitq for $6837.49 and the
  balance ofthe proceeds $2043.86 was deposited to DDA #1010006856 (Catherine R
  WynneEstate).
261.     On Decem ber 28,2010.
                             ,Rivers and SpecialAgent James Vaughan m:t with
  formerBedford çounty AssistantCommonweaIth Attorney Mark.B Robinette to discuss
  Rivers accusations of Iarceny/fraud/em bezzlem ent by John L W ynne.Ri
                                                                       vers was being

  prevented from öbtaining Ioan documents to pay offIoans orrefinance modjages she
  *as lqd to believe she had with ODNB 16d0 Padners LLC and RivermontBanking
  Com pany Inc.She feàred she,like the othervictims, Karen Foster and Victoria M arsh
  and others was a victim if his scheme and was going to Iosé her farm .Robinette'
  inform ed Rivers that he could not pursue the charges againstW ynne ip crim inalcourt.

  Hè felt the insurance Fraud could yield evidence to pursue, and he suggested that



                                                                                    61
  Vaughan narrow the focus ofthe investi
                            .
                                       gation to thatcharge.Case file #10-86-02-1050-
                                                                       '



  13.

262       ln February 2011'Ri
                            veis was latertold by Vaughan thatthey weren'tindicting
  W ynne because they could notfind whqt he did w ith the insurance funds even though

  Rivers was able to point out to them in their oWn, multi-jurisdictionalgrand jury
  subpoenaed docum ents the actualdeposits ofthe insurance funds into W ynne's Bank of

  the Jam es account.

263.      The Defendantsfailure to indictorcharge took Mway Rivers remedyforrestitution '
  and the replacem ent of her assets.The Defendants used Ri
                                                          vers claim s, State and

  Federalto bolster the Federal case against the Defendants. The claim s against the

  Defendants in good conscience belongs to Rivers,w hich Rivers is in equity and Iaw

  entitled to recover

                                COUNT SEVEN:NEG LIG ENC E
      FAILING TO INDICT THE PARTIES INVESTIGATED FOR OBTAINING MONYY AND
                         SIG NATURE UNDER FA LSE PRETENSE.
           UNDER 18U.S.Codej1341and 918.2-178oftheCode ofVlrginia-
          DEFENDANTS,FBI,VSP,CkIM INAL DIVISION OF THE IRS,AND T@E
                                 INVESTIGATING AG ENTS


264.      Rivers incorporates the facts alleged in the above paragraphs and repeat: and
                                   )
  recites and states herclaim s and facts contgined in allprevious allegations as iffully set

  fodhin paragraj'
                 hsherein.The Defendantsfailedtoindictor'
                                                        chargetheiqvestigated
  Defendants underthe facts below

265.      On or about Septem ber 24, 2008'
                                         , Rivers'
                                                 , Rivers contacted BB&T Equipm ent

  Finance to inquire forthe pay outoria truck she purchased from Qattlefiel
                                                                          d in May 2007
  for$60,000.00 with a $16,000.00 deposit'she borrowed from RBC.Rivers learned her
  pay offamountwas.
                  $96,000.00.
266.      W ynne who had been barined frim banking and entered an agreementwith the
  Bureau of Financial lnstitutions to only transact three Ioans a year, and w as being
                                                                                          62
                                      '                                                            .                                                         .
     ,




'
..                                                                                                                      .



                              investigatqd by the VSP,the FBIand the Crim inalDivision of the'IRS, panicked and

                              instructed Peter Sackett to foreclose on victim Karen Fosters hom e Iocated at 2232                                            '
                              Ridgew ood Dr,Lynchburg.W ynne used the foreclosu're as a vehicle to m ove and hide
         ''
                              the funds he obtained from Rivers and her signature, equity, insurance policies and                                    .

              .               contracts iito accounts held atSelectBank.Sackettagreed because he pasalso under              .



                  ,           investigation by the Virginia State Barand the VSP.Sackettalso knew thatifW ynne
                              was indicted thatthe other Defendants;ODNB,Select,SBFC,the officers ofthe banks,
                              Beech,M ason,Thom as,Peters Sr,and his w ife would be im plicated.lz                                       .           .

                          267.            O n O ctober 14, 2008.
                                                               ,Rivers reached out to BB&T again to inquire about the '

                              payoffon the truck.

                          268.            O n October 15,2008'
                                                             ,Rivers asked BB&T to fax a copy of the Ioan that Rivers

                              had neverseen,to heratherIawyers office. The àocumentwas dated Sqptqmber27,
                              2007and revealedthat(a)Riversnamewas noton herloan,(b)the borrowername on                                          .
                              the loan was RBC.(c)Rivers insurance policy information was on the loah'
                                                                                                     ,(d)the                                         .
                                                                 $                                                                           .

                              amountofthe loanwas$104,000.00,(e)the monthly paymentswere $1976.00.Rivers
                              found putaboutthe illegàlloan forherF650,and im mediately contacted Battlefield,John
                              Deere Credit apd O DNB to @sk for @IIpay offam ounts and docum ents regarding her
                              truck Ioans,equipm entIoans,startup and m ortgage Ioans.13 Rivers was asking forthe                            .




                              closing docum ents for the scam closing of the riding center and intended to go after
                              W Ynne crim inally.l4                                               .        .


                      12There isongoing Iitigation in the City ofLynchburg CL11-05550 relating to the accounting offor
                                                                                                                     ,eclosure and the                   '
                      deedof2232Ridgewood Dr.TheCourtvalidatedonAugust20,.2018 thatthe accounting had notbeen approved                                       '
                      orrecordedanàthecaseagainstSackettwasnotmature.RivershasfiledmotionsforValidation.ofthe Deed and
                      MotionfortheCourttoconfirm thattheyhavejurijdictionoverthe Federalmatters. '
                      13Riverswasnotawareatthetimethathernamewasn,tonher11/20/07ODNBCreditLineDeedofTrustorher
                      Deed.
                      14W ynnew asthenam edtrusteeonJoeySanzonepspersonaland eRiverfrontvj
                                                                                         ;usjness1oanS'3nd CfoditIinPS
                      recorded intheCityofLynchburg aid Franklin Countysince2003.A factthàtwasmeverdivulged to Rivers.12.
                      Sanzoneand M arkDonevantarenotnam ed Defendantsbutitisim portantto notethattheyintentionallylied to
                      Rivers,warnedW ynneand ofRiversfindingsandwithheldclosing documentsfrom her.Sanzoieliedto Riversand                            .
     l                                                  .

                                                                                                                                    63
   269.         On O ctober 15,2008*
                                   , ODNB,within hours, received a w ritten instructibn from

        W ynne to rem ove Rivers from aII1650 accounts and not give her anything CVLR and

        1650 related.PresidentCharlesDarnellsentouta mem?tokaryLou HopkinsandKelly
        Potter.with W ynne's instructions. rem oked Rivers from the acquisition Ioans .for
                                          '                           ,


        $25,000.00 and $475,000.00 thatshe had signed personally as a guarantor,from the   .




        signature authori
                        z/tion form forthe 1650 Partners LLç and the Ioans and forms were
        changed dated October 15,2008 and added W ynne's brother,Jamps W ynqe.W ynne
        immediatelywired $98,000.00to PeterSackett'sAMNB account
   270.         On October15,2008'
                                 ,Mary Lou Hopkins and Kelly Potter,ofODNB spoke with
        Rivers and both refused to give herorqend herany pay offinformgtion oràocuments
                                                              .



        relating to her,CVLR or1650.

   271.         ODNB w@s paid between $1800 and $3000 monthly between December2007
                                                                                 '
                              j                                              .


        and Decem ber2011..

   272.         Between June 2009 and Jangary 2011'
                                                  , Riyers, through her attorneys were

        negotiating a SBA Ioan with W achovia Bank and JGA Associates for$1.3 Million and
        $750,000.00 to be used by Rivers to refinance herloans with RBC,ODNB,John Deere
        Crqdit and her ODNB Credit Line Deed of Trust (modgage) and perform on her
        memorandum ofunderstanding and buy out 1650 for$50,000.00. Rivers paid JGA,
        W ell
            s Fargo and CIT forIoan applications and otherprocessing fees,ovqr$5000.00.In
        January ofFebruary 2011.
                               ,the W ells Fargo loan process was iompleted and acceptéd
        buthal
             ted because the bank couldn'tcom m itto the loan due to Rivers notbeing able to
                              !

        obtain the necesjary historicaldocuments she needed from the Defendants,ODNB and
        Battlefield Ford.


promisedhewoulàgoafterWynnecriminallyifshe,(a)kept''cleanhands''andcontinuedperthetermsofher;(i)
IoancontractswithWynneandRBC,aidODNBcommitmentIetter,(ii)memorandum ofunderstandingwith
Wynne,'tiii)mortgagewithODNB,and(b)form anothercompanytopay$15,000.00depositandenterinto'a
separate agreem entto acquire the riding center,and agree to give up herinterestin 1650.
                                                                                       .

                                                                                               64
   273.           On,February 14, 2011;Rivers was Coud Ordered to Ieave.the riding center
           property because she didn'town the propedy and hercom pany was unable to obtain the
           financing to purchase the property.ls

   274.           The Defendants failure to indictorcharge took away Rivers rem edy forrestitution

           and the replacem ent of her assets. The Defendants used Rivers claim s, State and

           Federalto bolster the Federalcgse against the Defendants. The claim s against the

           Defendants in good conscience belongs to Rivers,which Rivers is in equity and Iaw

           entitled to recovers

   275.           Rivers reserves her rightto am end this com plaint to include causes of actions

           againstSackettand any party involved in obtaining Ri
                                                              vers funds underfraud.

                      couNT EIG*T: RICO ltU.S.C 1196111962(b1(c1(d111964(c1


   276.           Rivers incorporates the fact: alleged in the above paragraphs and repeats and

           reci
              tes and states herclaim s and facts contained in aIIprevious allegations as iffully set

           forth in paragraphs herein

   277.           AtaIItim es relevantto the Com plaint,the Defendants,nam ed in this Count,w ho

           are or have been corporations, subsidiaries, officers,directors, recorded owners and

           agents'
                 , aligned w i
                             th and continue to do and have done business w ith eâch other,

           operated and/or m anaged 'lenterprise''scenprios in a 'pattern of racketeerihg activity''
           com m itting related acts w ithin a ten yearperiod oftim e and w ere each an enterprise as

           thatterm is defined in RICO Racketeering 18 U.S.C jt961 (5)and used in 18 U.S.C
           j1962(b)(c)(d)
   278.           The Defendants hold funds thatin equity and good conscience belong to Rivers,

           which Rivers i: in equity and Iaw entitled to recover

15Rivers has notexercised
                       ' herOption qn the property, ha# notbeenpaid consideration to removethecloud on
thepropertyandthecontrad with 1650wasnullandvoid,incompleteand did notpay Ri
                                                                           versforherinterestin
1650   t                                                                                                      f


                                                                                                         65
            279.       The Defendants conspired to and did derive èrreceive income from a pattern of

                rackeieeringacti
                               vitysome partofwhichwasusedto operateand conductthe gffairsof
                tl1C bzRk.                                                      '
            280. '     The Defendants identi
                                           fied in this Countw as associated directly orindirectly w i
                                                                                                     th                 '

                S&R1SAFlBBoyz,BBoysan# Serene Cre:k RunAssàciation and did conductor
                                         .             .




                padicipate inthe conductoftheiraffairsthrough engaging in a pattern öfrackete>ring
                activity.Such cönductis a violation.                                           .
                                                                                                                                .

                                                  *        .   .                                       x

            281.       The Defendants identi
                                           fied in thi: Countare associated directly orindirectly w ith                             '

                ODNB,Union,UBC ,HOA,Richardson,Fari
                                                  ss,Baker,W ills,W est,Krycinski?Bradbury,                                     '.:

                Frear,Fluker,Edm ondon and Northcreek,and Patel,Day,M orrison,Tw ery,Schenkel,

                Gay and G rantand the illegalenterprise
        '
            282.       The actions ofeach ofthe Defendants identified in this Count,through a pattern
                                 '

.               ofracketeering activity,took place overa perioà of atIeaétten years and included
                                                                    '


                m ultiple acts

                     COMMON RELATIONSHIP -THE SELLERS,dONTRACTORS /ND BUYERS                                        '
'
            283.       S&R applied with Bedford Countyto bui
                                     .                   /
                                                           ld a Subdivision in Fores
                                                                                   .
                                                                                     tVirginia and to                       '
                                                                                                   .



                alqo be classified a? a Family Subdivision.Thatpodion ofthe propertythatwasto be a
                subdi
                    vision included am enities and Lots 1-35 and A-K.The raw Iand and riding center
'
                portionsoftheremainingS&k propertyw'ereincluded inthefamilysubdivisionandcould             .




                notbe sold orconveyed to any party otherthan a fam ily m em berorm em berofS&R for

                fiveye4rs.According tothe Serene Creek Run Covenants and Declarations,the ''raw-
                Iandj'was to be subdi
                                    'vided and annexed ata Iaterdate.                      .



            284.       .O n April24,2007'
                                        ,S&R negotiated and signed and on Febtuary 16,2016.
                                                                                          ,agreed

                to(a)the Noticed ExvrcisedOption contractbetweenBivers(CVLR d/b/a)and S&R,(b)
                                                                            '
                                                  ,

                thecinsidera'
                            tionbothpartiesàgreedtoandthathadbeenpaidoutand réceived,(c)the
                termsoftheOptionqontraçt,(d)theaddendum tothe purchasecontractfortheriding
            t
                                              .
                                                                                                               66

    I
     center,and(e)the contractincludedtheraw Iand andcertainIotslocated intheSerene
     Creek Run and Serenity Acres subdivisions

     PREDICATE ACT 1:                              .
     BANK FRA UD IN FRAUDULENTLY CO NVEYING THE COM M ERCIAL SUBDIVISO N
     PROPERTY A ND RIDING CENTER
285.        Riversincorporatestiefactsallegedintheaboveparagraphsand repeatsand
     recites and states herclaimsan#facts contained inaIIpreviousallegationsas iffully set
     forth in paragraphs herein.Each paym entreceived and transferred is equalto one'

     separate predicate act
           ,                                                                               :
286.        O n oraboutAugust21,2009,SAF w as intentionally organized and registered as
                                                      '
                .


     a Limi
          ted Liability Companyto do business in the State ofVirginia,by Lesterand/or
 .
     Lesterand Beckasthememberts)andtrusteels)in IiquidationofS&R undertheadvice
     ofherattorneys DefendantDayand Grant,to hide assets deqived from the illegalpcts
     and om issions ofLester,Beck and S&R sinco 2007 and plead in this com plaint

287.        O n oraboutSqptem ber3,2009, BBoyz w as intentionally organized and

     registered as a Iimited Iiability companyto do busineés in the State ofVirginia,by Beck

     and/orLesterandBeckasthememberts)an8trusteets)inIiquidptionofS&R underthe
     advice ofhis attorney,to hide assetqàerived from the illegalactsLand om issions ofBeck,
     Lesterand S
               . &R pl
                     ead in this com plaint

288.           Beck,Lqsterand'
                             S&R agreedto,nqgotiated,and received considerationforthe
     Noticed Exercised O ption and FirstRightofRefusalcontractbetween CV LR d/b/a and

     S&R thatincludes terms,a Iqase withthe Serene CreekRun HoN Assoc, and the 2007
     addendum pedaining to the riding center,the HOA mem bership forRivers and nam ed
            .
                    '      '      ,



     CVLR d/b/@asthe purchaseroftheridingcvqter.(a)$20,000.00 depositonorabout
     April20,2007,(b)$1onApril24,2007,(c)$500.00permonthbetw#enJuly2007and
     December2007,(d)$5000.00deppsitinJul
                                        y2007,(e)$475,000.00onNovqmber20,
     200/,and (9 $500apd$700 permonthforS&R propertytaxesbetween2098 and2014

                                                                                           67
289.       Bankfraud isapredicateactforaviolationof18U.S.C.51962
290.       The Union docum ents received by Rivers in 2018.
                                                          , show that Lester had no

  incom e in 2005, 2006, or 2007 and show the pattern of RICO activity and ongoing

  activityofthe enterprisetsl'
                             ,(a)S&R modgage Ioanswere coming due in March 2007,
  (b)the original2003 guarantor,Henry and HelgavBeck ofTessy Plastics,refused to
  guarantee new Ioans ora incr#ase orextension forthe creditlimitforS&R, Lpsteror
  Beck,(c)the family subdivision (development)included the riding .
                                                                  cènterand the raw
  Iénd and could notbe sold to any outside party otherthan a family orLLC mem berof
  S&R,BeckorLesteruntil2009,(d)S&R used the land thatwas optioned to Rivers as
                                                                    '
       .

  collateralfor a Ioan to build the Serene Creek kun Subdi
                                          ,              vision club house and pool
  amenitiesand had notgi
                       àedtheIandtothe HOA and could notdueto Rivers.
                                                                    option,te)     .
                                                      '
                    ,


  Planters Bank(Union)wasthe seniorIien holderon the property,and (9 S&R could not
  have a new appraisaldone on the propedy to acquire new Ioans due to the title search

  thatwould uncoverRivers (CVLR d/b/a) Option Lien Contractwith the firstrightof
  refusal.

291.       The Defendants coordinated, organi
                                            zed and perfected the scheme' to
  intentionglly use 'Rivers and CVLR d/b/a debt service, com m ercial'
                                                                     contracts, equity,

  signature, insurance policies, property appraisals, m arketing, com m ercial business

  plans,projectparametqrs,friendshipandtrustinthem.
                '
       ,
292.       On O ctober 23, 2017'
                               , Union provided Rivers w ith ''hew discovery evidence'
                                                                                     '

  related to three S&R Ioans on thq S&R propedy, the sales, partial satisfactions and
                                      '
                .
  releases,aIIdocum ents Rivers could not have known or review ed ,unsilthatday, The

  docum ents revealed that:

293.       A.On August10,2009.
                             ,Richardson ofATC faxbd 12 pagesto Union successor
  of Stellarone Corp,with a cover page inform ing l
                                                  'Beth''that she was closing on Lot 33

  Riley Run in the Serene Creek Run subdivision and the S& R property Iien forS&R Ioan

                                                                                       68
     #xxxx16765,$1,700,000.00,describing the property as Tax Map #99-A-28,99-3-1,3,
     3A, 3B, that being the saM e property conveyed to S&R by V.How ard Belcher and

     MargaretT Belcher,by deed dated Novem ber19,2003 ofrjcord in the aforementioned
     Clerk's Office as Inst#030024202. The propedy had not been paid offand there had

     been no releaée ofthe riding cepterpropertyafterthe November20,2007 closing.
294.        B. Union successor '
                               of Stallaro ne Corp sent the Certificate and Affidavit of

     Satisfaction cedi
                     fyinq thatthe fullamount of $1,700,000.00 had been paid in full,to
     Richardson öfATC to record on A ugust 12,2009. Rivers was notnotified on orbefore

     August10,2009 by Union successorofStellarone orEtichardsonofATC,orBeck and
     LesterofS&R,thatLot33had keensoldandwasclosedbyRichardsonofAYC andth@t
     the remaining S&R propqrty including the riding center property had not been released

     on August12,2009.

295.        Union successor of Stellaro ne's, S&R Deed of Trust term s included that the

     bank be paid a percentage equaltp 80% ofIots sales as perthe S&R/Deed ofTrùst.
     Union successor of Stallaro ne formerly Planters Bank and Trust. Planters Bank

     recéived $44,171.14 on November 21, 2007 deposited to Acct #xxxx74006, and
     $176,571.92 on Movember26,2007 deposited to Acct//xxxx16765 and $111,177.06
     deposited to Acct#xxxx16770,paid from the 'sham ''closing ofthe riding centerthatw as

     setup to dupe Rivers. Planters Bank did not'obtain a release from Riverp. S&R never
     obtained a release from CVLR to BBoyz orSAF orS&R orthe new recorded owners of

     the property.

296.        Union earned a substantialprofitfrom the m oney it received from the sham pale

     ofthe riding center,the new loansacquired by collateralizgtion,the continued us# ofthe
     propedy as collateralwhich allowed f:rotherloans,accounts,interest,cr4ditlines and

     investments forthe Defendants,the fraudulentconveyance ofthe otherSerene Creek
 .   Run Subdivision Iotsales, the bank products itprovided to the Defendants from the sale

                                                                                        69
     of the lots and the sale of other propedies acquired from the prgfit the Defendants
     earned.

297.       Since 2007.
                     ,Union has m anaged and operated its bank as an enterprise allow ing

     the Defendants to obtain Ioans and checking accounts,collatefalize forthe Io4ns,and
     deposi
          tthe illegally obtainedfundseariedfrom theenterprisesobtainedfrom !heillegal
 .   activity into Union. Union therefore'
                                         ,earns a profitfrom :S&R,BBoyz,SA F,Lesterand

     Beck from the sale ofthe S&R property,the Ioans acquired from collateraliàing and not
     releasing the title to the propedy and the investments purchased from the sal
                                                                                 e of the
                                   '        .                                     .


     property,and from Northcreek,Mrs.Edmundson and Edmundson's;(1) purch4se of
      '                                            '                          .
                .


     S&R pfopedyIots (valuedat$65,000.00 peracre)#3,2.2 acres,#6,2 acres,#18,4.16
     acres,#34,2.2 acres,and#J,4.9 acres,atdiscounted rates,(2)obtainingsubstantialIot
     Ioansforthe Iotsthrough FirstNationalBank,(3)entering intosalecontractsto sellthe
     Iots to buyers whose Ioans were inflated and large enough to pay Edm undson of

     Nodhcreekto build a home onthe Iots,($250,000 -$400,000)(4)falsified applications
     forconstruction loansfrom FirstNationalBank,usingthe property ascollateral,and (5)
     Richardson and Fariss of ATC incom plete title searches and closings on the propedy

     and Iots sol
                d wi
                   thoutreleases orfirstrightofrefusalfrom Rivers.(Ti
                                                                    tle examiners gave
     instructionstotheagentsthatitwasrequiredthatRiverssignarelease)
298.        Union successorofStellaro ne.knew oforshould have know n,thatthe Iots,sold

     by BBoyz and SA F to Northcreek,M rs.Edm undson and Edm undson purchased at an

     amountequalto orlessthan Riversdipcounted rate (to avoid paying Rivers),were sold
     without a releases fröm Rivers and Nodhcreek, M rs. Edm undson and Edm undson

     borrowed between $375,000 and $450,000foreach Iotas a construption Ioan putting the
     property and the new constructed .
                                      hom e up as collateral, The funds received by
                                                       r.                     '

     Edm undson,M rs.Edm undson and Nodhcreek forthe.sale and building ofthe homes on

     the Iots were used to purchase other prppedy and Iots and Edrhundsdn, M rs.

                                                                                      70
      Edm undson and Northcreek received Iarge draws from the m oney. Nodhcreek paid

      Edm undson,M rs.Edm undson and his fam ily Iarge profits frpm each Ioan derived from

      the sale ofthe Iots withouta release from Rivers.

    299.       Each of the Defendants agreed to and acted in conced w ith the others carrying

      outthe fraudulentsqheme described above
    300.       Each of the Defendants in this com plaint pe/orm ed 4cts in fudherance pf the
      com m on frpudulentschem e which was partofthe overallR ICO activity.

    301.       Riyers has suffered damages as a resultofthe Defendants'concerted activities
      asdescribedabove,forwhichthe DefendantsarejointlyandseverallyIiable.
    302.       Edm undson, M rs. Edm undson and Northcreek, S&R, Lester and Beck, BBoyz

      and SAF,Union, UBC,Select, SBFC,and O DNB, hold funds that in equity and good

      conscience belongto Rivers,which Rivers is in equity and Iaw entitled to recover.
    303.       Each of the Iots and property described Within Rivers Notice to Exercise the

      O ption and First Right of Refusalcontract and Iocated in the Serene Creek Run and

      Serenity Acres Farm subdi
                              visions,were sold without a release from Rivers and was

      fraudulently conveyéd and obtained under false pretense with certain propprty being
      sold and obtained by the illegaluse of Rivers signature and insurance policies under

      false pretense
    304.       O n February'z3, 2016'
                                    ,Beck was served w ith the February 16,2016 Notice to

      Exercise the O ption and FirstRightofRefusalcontraètby Bedford County Sheri#
                                                                  '
                                   j

      Deputy.Lesterw as served with the Notice to Exercise the April24,2007 Option contract

      on February 17,2016 by Bedford County SheriffDeputy
.   305.   .   The actions of the Defendants were an extrem e deviation from rqasonable

      standards of cphduct, undedaken intentionall
                                                 y w ith actual m alice, intent to defraud

      and/orwith a reckless disregird fortheiq Iikely consequences. As a result,Rivers is
      entitled to an award ofdam ages.
                                                                                            71
   306.         Ri
                 vers is entitled to damages in the am ouritto be determ ined attrialbutno less

       thaq $15,000.00 deducted fröm $65,000.00 peracre and alIthe incom e earned from the
        sale of each Iot nam ed and described within the O ption tp Purchase and First Rightof
        Refusal,trebled.


      PREDICATE ACT 2:
      O BTAIN FUNDS THRO UG H SALE CO NTRACT AND LEASE                     .

   307.     Each paym entreceived and transferred is equalto one separate predicate act

   308.         On oraboutMay 22,2018.
                                     ,Beck attempted to sellpropedy located pt5040
        Cottontown Rd as 4988 Cottontown Rd,ForestVA and advedise itin the M LS.Rivers

        contacted aIIrealtors thathad the Iisting to noti
                                                        fy them thatthe property w as undercloud

       w ith pending Iitigation,Lis Pendens and herExcerised Contractto Purchase.Rivers
        asked each ofthem to setup a tim e forherto w alk through the property and schedule a

       time forclosing perthe price terms in hercontract,$15,000 peracre.
   309.         On August28,2017.
                                ,Frank Launderee provided Rivers buyers agent,ScottEstes

       w ith a FullDisclosure form filled outand signed by Beck.The disclosure stated,'
                                                                                      tThis

        serves as officialnotification thatthe above propedy is ow ned by m yselffree and clearof

        any type ofIien.Once the propedy is undercontract,two acres w illbe.zoned offalong

        withthehouse.Thiswillbecompletedpriortoclosinj.''Beckwasunableto producea
        release to rem ove the cloud. The listing was rem oved from the M LS.
        PREDICAYE ACT 3:
        coksPIRAcY TO COMMIT FRAUD
   310.         .
                Rivers incorporatesthefactsMlleged in the above paragraphs and repeats and

        reci
           tesand state: hjrclaimsand facts contained in aIlprevious allegations as iffullyset
        forth in parpgraphs hereinlB
   311.         The HOA,agréedto,negotiated,and paid considerationto Riversuntil2011for
          '                                                .                                  .

        mowing the addendum as perthe term s w i
                                               thin the Novem ber5,2011 Addendum to the


'GThe statute ofLimitationsforconspiracy isz'
                                            years afterthe lastoccurrence.

                                                                                                  72
  ContractofPurchase between S&R and CVLR which survi
                                                    ved the closing and is now

  partofthe February16,2016Noticeto ExercisetheOption(Purchasecontract)Asper
  the addendum,(a)Riversisthe HOA member,(b)the HOA paid $75permonthto '
                                                        '
                                               ,
  Rivers(CVLR d/b/a)to maintainthe mpwing ofthegrassinthecommonareasaround
  the clubhouse,poolandplayground,between2007 and2011,(c)Rivers(CVLR d/b/a)
  isthe purchaser,(d)the$5,000.00deposit,escrowed byCountqRealtyGroup (Counts)
  willberefundedto Rivers(CVLR d/b/a),(e)the $20,000.00depositto$&R isnon-
  refundableuponacceptable bindingcontractbetweenthe partiesand(9 S&R willpayup
  to $1200.00 to CVLR d/b/a towardsthe connection to a new well.
312.     In2011.
               ,The2OA refusedtakingmembership moneyfrom Riversand Rivers
  has nothad fulluse ofthe am enities as defined in the recorded Serene Creek Run

  Covenants and Declarations dated Decem ber2006 since 2011.

313.     Rivers has provided Lesterand Beck,S&R,SAF,and HO A w ith aIInotices sent

  to homeowners and aIIpleadingsfiled againstthq Serene CreekRun subdivision
  property and recorded with the Bedford County C lerk's Office

314.     Beck,S&R,SAF,Loftis and Lester,knowing and intentionally m islead realestate

  agents,closing agents,buyers,and insurance agents thatthe O ption and FirstRightof

  Refusalcontract(Exercised)betweenS&R andRivers(CVLR d//b/a)wasp'tvalid andif
  itwas valid,had ran outto protectthe Defendants and help them profitand dupe Rivers

315.     Beck,BBoyz,S&R,SAF and Lesterare attem pting to sellthe S&R property w hile

  encum bered in this litigation,by Lis Pendens filed in the Bedford County Clerk's office
          .




  Instrum entNo #180004869 and by Rivers Noticed Exercised O ption and FirstRightof

  Refusalcontractalso recorded in the Clqrk's office as Instrum entNo 160003231,
316.     Beçk and Bboyz are currently using the property as collateralforthe benefitof

   Beck,BBoyz,Lester,theirenti
                             ties and agsigns,and are currently attem pting to sell

   podionsofthe propertyforsubdivision'
                                      ,élthough Rivers has offered to negotiate and
                                                                                             73
  requests they setup a tim e forclosing. The Defendants refuse to perform on the

  contractw ith Rivers

317.     Based on the Defendants'fraudulentm isrepresentations and otherillegalactions

  in connection with the fraudulentconveyances,Rivers bring this action againstthe

  Defendantspursuanttothe RacketeerInfluencedand CorruptOrganizationsAct(RICO),
  18U.S.C 51961(5)51962(b)(c)(d)j1964(c)et.seq.,and otherfederalandstateIaws.
  Defendants engaged in such violations directly and as co-conspirators. The state Iaw

  claimsarise outoftje sametransactionoroccurrenceorseriesoftransactionsor
  occurrences thatform the basis ofRICO cause ofaction.

PREDICATE ACT 4:
FRAUD

318.     Rivers incorporates the facts alleged in the above paragraphs and repeats and

  recite: and states herclaim s and facts contained in aIIprevious allegations as iffully set
            .




  forth in paragraphs herein

319.      Defendants ATC,CTI,Richardson and Fariss facilitated the.transferoffunds

  $475,000.00from ODNB toS & R,UnionandUBC (thenPlantersBank),Beckand
  Lesterforthe benefitofthe Defendants paid from the forged HUD statem ent.

320.     As a resultofDefendants proxim ate acts and om issions,Rivers purchased a

  $1,000,000.00 Life Insurance Policyto insure herestate,paid f;ran appraisalforthe
  S &R to CVLRd/b/a purchase contractand O DNB accepted m onthly consideration

  payments each m onth between Decem ber2007 and February 2011 as a m ortgage

  payment-'maliciousinte/erencewiththeuseofpropedyfallsintocategoryofInjuryto
  the Person.'

321.     The Defendants ATC,Richardson,Fariss,engaged in Prohibited practices as set

  forth inVirginiaCodesj18.2-169and j59.1-200(A)(13)byintentionall
                                                                 yfilingfalse
               documents in thq public record and operating in commérce in a biased manner

               inconsistentwithVirginia IaF .ti
                                              -rhe.key componentisthe 3rd padies'Intent''Chaves v..
               Jbhnqon,335 SE 2d 97 -Va:Supreme Court1985.
             322.     As a direct,proxim ate,foreseeable and intended resultofthe acts alleged in this

               com plaint,the Defendants intentionally caused Rivers to attend a scam closing,si
                                                                                               gn
               Ioan docum ents thatdidnjtpay forherpropedy, and pay considerable am ounts'ofm oney                        .



'
               tow ard forged mortgages thathernam e was om itted from by Richardson               '

             323.     In fudherance ofthe intentionalforgery,Defendants ATC,and Fariss altered the

               finalHUD statementand the pay-outamountsof$496,150.00 paidto the Defendants
               namqd on the HUD statementforthe sale ofthe riding centerproperty undercontractto
               thepurchaserRi
                            vérs(CVLR d/b/a) and namedinthiscomplaint.                                                    '
             324.     Richardson,Fariss and ATC continued to make a profit,defraud buyers,close

               and settle S&R property,and issue insurance policies and certificates forthe propedy,
         '
               intentionally withoutobtaihing releases from Rivers

             325.     The actions ofthe Defendants Richardson,Fariss and ATC,alleged above,were                                '

               an èxtreme deviationfrom reasonable standardsofconduct,undedaken intentionally
     '
               with actualm alice,and/orwi
                                         th a reckless disregard fortheirIikelyconpequences.As a
               result,the Rivers is entitled to an award ofpunitive dam ages.

                                     CO UNT NINE-NEG LIG ENCE
                    THE DEFENDANTS ALBEM ARLE CO UNW ,BEDFO RD CO UNW ,CITY O F
                                                     .
                                                                                                                          '

                     LYNCHBURG ,FBI,VSP,A ND THE AG ENTS THAT INV ESTIGATED THE
                     DEFENDANTS FAILED TO INDICT OR CHARGE UNDdR CONSPIRACY
             326.     Rivers incorporates the facts alleged in the above paragraphs and repeats and         . '
.1



               recites and states herclaim s and facts contained in aIIprevious allegations as i
                              .                          .
                                                                            '                  ffully set             .
                                                                                                                              .'
                                                                                .


               fodh in paragraphs herein.The padies referred to are Defendantà BBOYZ,S&R,SAF,                     .
               BBOYS,EDMUNDSON,NORTHCREEK,BAKER,FRIEDMAN,ROGERS,MATYHEW
                KRYCINSKI,SARAH KRYCINSKI,FREAR,FLUKER,UNION,UBC,ATC,FARélS,                                      '


                                                                                                       75
  RICHARDSO N,and CO UNTS.The Defendants were aware ofand intentionally

  neglected to indictand charge forthe following facts:

327.     The Defendants allowed the parties to com m i
                                                     t actions in the over 75

  transactions-- the cross-collateralized loans,purchase of investm ent propedy,the sale

  of investm ent propedies,fraudulentconveyances and closings of 17 Iots and the riding

  center,the resellof at Ieast 7 Iots,the conveyance ofthe am enities propedy,ODNB'S
  theftofRivers insurance funds,the hiding ofthe insurance funds from .
                                                                      O DNB to BOJ and

  Selectw ith each transaction being a separate transaction, and the ongoing invbstm ent

  and use of Rivers original equity, insurance policies and signature on contracts--

  establish an ongoing,''open-ended''pattern ofracketeering activity.

328,     The Defendants allow ed the padies actions, individually and together,

  demonstrating a paiern offraudulentactivitywiththe following common elements: (a)
  contacting and negotiating wi
                              th victims and businesses interested in purchasing

  property,(b)offeringto optionand/orselland/orfinancethe purchaseoftheproperty,(c)
  enterinto contracts promising to selland/orfinance the Ioans to purchase the property
  upon paymentofa depositand/or agreementto guarantee afterreceivinj business
  records,tax records,identification records and personalinform ation is obtained by the

  Defendants,(d)failing to provide documents forreview,(e)forging bank commitment
  Ietters,deedsoftrust,deeds,projectparameters,HUD statementsand,(9 using Rivers
  consideration haid notforwhatshe intended orwhatwas agreed to undercontract
  terms,(g)forging documents required to close ontransactions,trMnsferringthe deposits
  and consideration paid,mortgage and Ioan money paid out by Rivers, (h) obtaining
  Rivers i
         nsurance proceeds, equity and interest, the Defendant: deqived 'from the
  schemes.Pursuanttothatdefined in RICO Racketeering 18 U.S.C 51961(;)and used
  in 18U.S.C j1962(b)(c)(d)j1964(c)'


                                                                                     76
329.    The àelay inthe indictmentand prosecution and Rivers Ioss ofbusinespcaused
  the business and Rivers to iicur additional expenses but personally enriched the
  Defendants,who,contrary to the representations m ade to Ri
                                                           vers and othervictim s,prior

  to si
      gning contracts and obtaining deposits and funds for consideration, Ioan and

  insurance payménts,m arketing,etc,had no intention actually to selland/orpurchase the
                 .



  property and/or provide Ioans to Rivers for the property, but used Rivers'and her

  businesses as the debt service and Rivers contracts as assets to earn a substantial

  profi
      t,equity,credit,interestand incom e.

330.     The Defendants described abovq identified in this Count did intentionally allow
                                                    .




  the parties to com m it, conspire to, as part of the acts and om issions, conduct or

  participate in the condùctofthe fraudulentaffairs ofUnion,UBC,BOJ,Select,SBFC,
  and the enterprises owned,m anaged and operated them through engaging in a pattern

  ofracketeering acti
                    vity. Pursuanttothatdefined in RICO Racketeering 18 U.S.C 51961
  (5)aqdusedin18U.S.C j1962(b)(c)(d)andj1964(c)
331.     Through their conduct, the Defendants allowed distributed com m unications by

  United States m ailwhich included m isrepfesentations of m aterialfactregarding Rivers

  com m ercialcoptracts, equity,business, proceeds, chattel,and insurance policies and

  have made or caused t6 be made interstate wir: transfers as a rèstilt of such
  m isrepresentations. Exam ples of such com m unications and transfers in furtherance of

  the fraudulentschem es are described in throughoutthis com plaint
                                             $                                .
332.     By virtue ofthese and sim ilarcom m unications occurring within a ten yearperiod,

  the Defendants padies to engaged in and to continue to engage in an uninterrupted

  series of predicate acts of m ail and wire fraud,obtaining m oney through fraud and

  fraudulent conveyance that are related to one another ip furtherance ofthe fraudulent

  schemes



                                                                                      77
333.            Asadirectand proximate resuliofthe conductoftheDefendantsidenti
                                                                              fied inthis
   Couritas setfodh herein,allowed the padies to'conduct illegalacts of and investments

   m ade in the cross-collateralizing Ioans,sale ofthe com m ercialproperty and fraudulent

   conveyances, use of Rivers com m ercial contracts, equity, insurance policies and

   identity,Rivershas been injured inherbusinessesand property and continuebtosuser
   injuries,includingtheamountofherequity,Iostprofit,investmentand Iegalexpenses.
bbk, 7 AtaIItimes relevantto the çomplaint,the Defendants allowed the parties who
   -




   are described as the parties w ho are or have been corporations,sub'
                                                                      sidiaries,officers,

   directors,recorded owners and agents'
                                       ,aligned withand continue toào and have done
                                                                            (
                                                                            .
   businesswith each other,operated and/ormanagéd ''enterprise''scenarios in a ''pattern
   ofracketeering activity'
                          'com mitting related actswithin a ten yearperiod oftime arid were
            '                                            .
       .

   eachanenterpriseasthatterm isdefined in RICO Radketeering 18 U.S.C 51961(5)and
   usedin18U.S.C j1962(b)(c)(d)andj1964(c)
335.            BetweenOctober25,2017andMay31,2018$Unionhàspiovided''new
   discoveryevidence''toRi
                         versshowingthe RICO activi
                                                  tyoftheenterprisets)including
   butnotIimitedtothepurchase contractsand'
                                          ,(a)the profi
                                                      tearned,(b)the Ioansand
   equityacquired,(c)thebuilding ofnew infrastructure,(d)the payoffofbusinessand
   mortgageIoans,(e)andcross-collateralizingthepropertyand Ioans,(9 selling Iots,(g)
   orchestrating ascam saleoftheridingcenter,(h)and notreleasing theridingcenteruntil
   2009 to allow Beck and Lester,BBoyz,S&R and SAF to pay offbusiness and m odgage

   Ioans and notes.

                       CO UNT TEN- FRA UDULENT CO NVEYA NC E
           FRA UDULENTLY CO NVEYING THE PRO PERW W HILE UNDER CLO UD AND
                          FAILURE TO SATISFY THE CONTRACT
336.            Rlverqincorporates the fàcts all:ged irpthe above paragraphs and repeatsand
   recites and states herclaim s and facts contained in aIIprevious allegations as iffully set

   forth in paragraph: herein


                                                                                           78
                                                                                   ..           '
                                                                                           .

337.              The m pney earned from the sale ofthe lots,the deposits and closing pay outs,

           the comm issions,proceedschecks,and séle and deposits ofthé newly builthomeswas
                           .               '                       '
                   .

           transferred intoaccountsowned byBeikand Lester,SAF,BBoyz,NorthCreek,Mrs.
           Edmundson andEdmundson (andW ynne)and held atUnion.Themoneywasthen
           used to #ayforbusiness qxpenses,payroll,otherinvestments,Ioans,purchases ofother
           investm entpropedy in the area and to.pqy Co-conspiratorDefendants nam ed in this

           com plaint.

338.              Union provided Rivers w ith ''new discovery évidencel
                                                                      'indicating thaton August

           30,2007LesteqandBeck'sdivorce attorneyls)validatedthevalueofthePurchaseand
           Sale contracts betw een S&R and Rivers.The estim ated value ofthe CVLR d/b/a

           Purchase and sale contractsforthe riding center'
                                                          ,$550,000.00 and the 17 remaining
           S&R Iots at$1,417,166.00 and the raw Iand was $1,700,000.00.
339.              Union bank provided yetm ore ''new discovery evidence'
                                                                       'indicating thaton

           Septem ber5,2007 the firstdeed oftrustLoan /1XXXXX6765 w as cross-collateralized

           with Loan # .       6770. The firstDeed ofTrustw @s collateralized by l
                                                                                 'raw Iand''

           TM#99-3-1andtheamenitiespropertyTM#99-A-28andtheridingcenterTM#99-3-3
           andtheentire parcelts)werepartofa''familysubdivision(development).
t/ùl
' ..ï.p.,s;.Fk,q
 ;L
v...,,..       jla,
                  ug.
                    yj
                     pursuantto Bedford CountyZoning Ordinances,Iand designéted as fam ily
           subdivision(development)cannotbesoldtoanypartyotherthanafamilymembernr
           m em berofthe ownertrustorlim i
                                         ted Iiability com pany,untilfive years aftérthe ''
                                                                                          fam ily

           subdivision(development)ajplication isapprovedand recorded.
341.              Between April17,2007 and A ugust7,2007.
                                                        ,S&R,Beck and Lesterentered into

           and agreed to the Novem ber5,2007 Addendum to Purchase and sale contracts w hich

           survivesthe contracts.The addendurp is made partofthe February 16,2016 Notice to
           Exercise the A pril24,2007 O ption and FirstRightofRefusalAgreem entbetween S&R

           and Ri
                vers(CVLR d/b/a)
                                                                                                    79
342.     On October 23,'2017'
                            , Union provided Rivers wilh 'new discovery evidence'
                                                                                '
  related to three S&R Ioans on the S&R propedy,the sales, padialsatisfaqtions and
  releases,aIIdocum ents Ri
                          vers could not have known or reviewed untilthatday. The

  docum ents revealed that:

  A. O n August 10, 2009.
                        , Richardson of ATC faxed 12 pages to Union successor of

  Stellaro ne Corp,w ith a cover page inform ing '
                                                 lBeth'
                                                      'that she w as closing on Lot 33

  Riley Rtin in the Serene Creek Run subdivision and the S& R propedy lien forS&R Ioan
  #xxxx16765,$1,700,000.00,describing the property as Tax Map #99-A-28,99-3-1,3,
  3A, 3B, that being the sam e propedy conveyed to S&R by V.How ard Belcher and

  MargaretT Belcher,by deed dated Novem ber 19,2003 ofrecord in the aforem entioned

  Clerk's Office as Inst#030024202. The property had hotbeen paid offand there had

  been no release ofthe riding centerproperty afterthe Novem ber20,2007 closing.

  B. Union successorofStallarone Corp sentthe Cedi
                                                 ficate antjA#idavitofSatisfaction
  certifying thatthe fullamountof$1,700,000.00 had been paid in full,to Richardson of
  ATC to record on August 12,2009. Rivers was not notified on or before A ugust 10,

  2009 by Union successor of Stellaro ne or Richardson ofATC,or Beck and Lester of

  S&R,that Lot 33 had been sold and was closed by Richardson of ATC and thatthe
  remaining S&R property including thé r'
                                        iding centerproperty had notbeen released on

  August12,2009.

343.     Union successor of Stellaro ne's, S'
                                            &R Deed of Trust term s included that the

  bank be paid a percentage equalto 80% ofIots sales as perthe S&R/Deed ofTrust.
  Union successor of Stallaro ne form erly Planters Bank and Trust. Planters Bank

  received $44,171.14 on November          2007.deposited to Acct #xxxx74006, and
  $176,571.92 on November 26,2007 depositqd to Acct#xxxx16765 and $111,177.06
  deposited to Acct#xxxx16770,paid from the 'sham ''closing ofthe riding centerthatwas

  set up to dupe Rivers. Planters Bank did notobtain a release from Rivers. S&R never
                                                                                   80
  obtained a release from CVLR to BBoyz or SA F or S&R orthe new recorded ow ners of

  the propedy.
344.     Union earned a sqbstantialprofitfrom the m oney itreceived from the shanisale

  ofthe riding center,the new Ioans acquired by collateralization,the continued use ofthe

  propertyas collateralwhich allowed forotherloans,accounts,interest,creditlinesand
  investm ents forthe Defendants,the fraudulent conveyance'ofthe other Serene Creek
                                                     $
  Run Sukdivision Iotsales, the bank products itprovided to the Defendantsfrom the sale
  of the Iots and the sale of other properties am uired from the profit the Defendants

  earned.

345.     Each ofthe Defendants nam ed in this Countagreed to and acted in conced w ith

  the others carrying outthe fraudulentscheme described above

346.     Each of the Dqfendants in this com plaint perform ed acts in furtherance of the

  com m on fraudulentschem e which was partofthe overallRICO activity.

347.     Ri
          vers has suffered dam ages as a result ofthe Defendants'conceded activities

  asdescribedabove,forwhichthe DefendantsarejointlyandseverallyIiable.
348.     Edm undson,M rj.Edm undson,Northcreek, S&R,Lester and Beck,BBoyz and
  SAF,and Union,hold funds thatin equi
                                     ty and good conscience belong to Rivers,which

  Rivers is in equity and Iaw entitled to recover.

349.     Each of the 17 Iots and property described w ithin Rivers Notice to Exercise the

  Option and First Rightof Refusalcontract and locatpd in the Serene Creek Run and
  Serenity Acres Fàrm sukdi
                          visions,were sold without a release from Ri
                                                                    vers and was
  fraudulently conveyed and obtained under false pretense w ith '
                                                                certaip propedy being
                                                                 .




  sold and obtained by the illegaluse of Rivers zignature and insurance .policies under

  false pretense

350.     Since 2007.
                   ,Union has m anaged and operated its bank as an enterprise allow ing

   the Defendantq to obtain Ioans and checking accounts,collateralize forthe Ioans,and
                                                                          '
                                                                 .



                                                                                      81
  depositthe illegally obtained funds earned from the enterprises obtained from the illegal
  activity into Union. Union therefore'
                                      ,earns a profitfrom :S&R,BBoyz,SAF,Lesterand

  Beck from the sale ofthe S&R property,the Ioans aiquired from collateralizing and not
  releasing the title to the propedy and the investments purchaied from the sale ofthe

  property,and from Nodhcreek,Mrs.'Edmundson and Edmundspn's;(1)purchase of
  S&R propedyIots(valued at$65,000.00peracre)#3,2.2 acres,#6,2 acres,#18,4.16
  acres,#34,2.2acres,and#J,4.9acres,atdiscountedrates,(2)obtaining substantialIot
  Ioahsforthe Iotsthrough FirstNationalBank,(3)entering into sale contractstosellthe
  lots to buyers w hose Ioans were inflated .and Iarge enough to pay Edm undson of

  Northcreekto build a home onthe lots,($250,000 -$400,000)(4)falsified applications
  forconstruction Ioansfrom FirqtNationalBank,usingthe propedyas collateral,and (5)
  Richardson and Fariss of ATC incom plete title searches and closings on the property

  and Iotssold withoutreleasesorfirstrightofrefusalfrom Rivers.(Title examinersgave
  instructionstotheagentsthatitwasrequiredthatRiverssigna release)
351.     Union successor ofStellaro ne knew oforshould have know n,thatthe lots,sold

  by BBoyz and SAF to Northcreek,Mrs.Edmundson and Edmundson purçhased atan

  amountequalto orIessthan Riversdiscountedrate (to avoid paying Rivers),were sold
  wi
   thout a ieleases from Rivers and Northcreek, Mrs. Edmundson and Edmundson
  borrowed between $375,000 and $450,000 foreach Iotas a construction Ioan putting the
  propedy an4 the new constructed.home up as collateral. The funds received by
  Edm undson,M rs.Edm undson and Northcreek forthe sale and building ofthe hom es on

  the Iots were used to purchase other property and Iots and Edm undson, M rs.

  Edm undson and Northcreek received Iarge draw s from the m oney. Northcreek paid

  Edm undson,M rs.Edm undson and his fam ily Iarge profits from each Ioan derived from

  the sale ofthe lots withouta release from Rivers.



                                                                                       82
    352.        Ri
                 vers has suffered dam ages as a resultofthe Defendants'conceded activities

        asdescribedabove,forwhichthe Defendantsarejointlyandseverallyliableatan
        amountvaluedatno Iessthan$65,000.00-$15,000.00 ($50,000.00)peracre (184.77)
        =
            $d
             .-
              ..
               '))#'
               ,
               i   .,
                    .
                    $'
                     (#.
                     . .
                       -(ùandthevalueoftheincomeearnedfrom thesaleandtransferofthe
        property to be determ ined attrial,trebled.

                              CO UNT ELEVEN-NEG LIG ENCE
            DEFENDANTS BEDFO RD CO UNW CA M PBELL CO UNW ,A LBEM ARLE CO UNW ,
                  CIR OF LYNCHBURG,VSP,TAL:OTT,PRILLIMAN,AND DEER
    353.        Based onthe following facts,the Defqndantsfailed tp charge,indict,orprosecute
        the padies involved fortheircrim inalacts including butnotIim ited to forgery,fraud,

        obtàining and attempting to obtpin money underfalse pretense
    354.         In2016, Riciardsonadmittedtolnvestiga'torDooleyoftheBedfordPolice
                         '




        Departm eritthatshe on Novem ber21,2007,altered the Novem ber20,2007 O DNB

        CreditLine Deed ofTrustfor$500,000.00 adding JohnW ynne's name and omitting
        Ri
         vers name and on November21,2007 al
                                           tering the HUD statementdating itNovember
        20 2007 and om itting Rivers and Lester's names.l?

    355.         Between 2007 and 2014 Richardson,Fariss,and ATC w ere been paid to

        notari
             ze and prepared closing docum ents,insurance and ti
                                                               tle policies,HUD statem ents,

        proceeds checks and other closing docum ents,forpropedy yold in the Serene Creek

        Run'andSereni
                    tyAcressubdivisionscurrentlyundercontractbetweenS&R (Beckand
        Lester)andRivers(CVLR d/b/a).The Defendantswere aware ofand intentionally
        neglected to indictand charge forthe following facts:

    356.         ATC,Farissand Richardson ofATC were paid no Iess than $ 700.00 because
        theyagreedto perform asham closing onNovember2ô,2007andforgetheCLDOT
        and HUD docum ents obtained forRivers contractto purchase.the riding center.



17Statute ofIimitationsoffraud is 2 yearsafteryou find it. Bedford County opened the case,perform ed
                                                                                                   i standard
procedurestoinvestigatedit                                                                               '
                                                                                                            83
367.    ATC paid,by instructipn ofBeçk and Lester,Counts an am ountequalto 5%

  comm ission on Rivers contractsforthe purchase ofthe riding center,$23,750.00 on
  November20,2007 and $5000.00 onAugust8,2008 from the forged,unsigned
  Novem ber20,2007 HUD statem ent

358.     Twerywas paid $1200.00 byATC from the November20,2007 HUD statement
  forged by Richardson,forhis partin negotiating and coordinating the scam closing to

  dupe Rivers.(anamountequalto Ri
                                vers(CVLR d/b/awellallowance promisedinthe
  Addendum tothePurchasecontract).
359.     Schenkel,Twery,Day and M orrison were paid for coordinating,negotiating and
  orchestrating the fraudulentschem e and the scam closing between the Defendants.to

  dupe Rivers and to benefittheirclients to (a)refinance and pay off .S&R mortgage
  loans,$174,000.00 -$1,700,000.00 (b)obtain a new construction loan $110,000.00to
  buildtheSereneCreekRunclubhouseandpool,(c)to payoffexisting modgagesonthe
  B&B Ice Cream Store forup to $66,000.00 and therefore earn a profitand income from
  the existing business, (c) to invest, purchase, and build on other propedy and
  businesses,and(d)toearnaprofitand incomefrom thosebusinessesandpropertythey
  had invested in and purchased from the equity,credi
                                                    t,and funds obtained underfalse '

  pretense.
                    COUNTTWELVE-FRAUDULENiCONVEYANCE
       DEFENbANTS BECK.LESTER.S&R.SAF.BBOYZ.BBOYS.NORTHCREEK.
                              UNION.GAY.FATEL.'LOFTIS
360.      Ri
           vers incorporafes the facts alleged inthe abbve paragraphs and repeatsand
           .
               '




  recites and states hercljim'
                             s andfact?contained in aIIprevious allegationsas iffully set
  fodh in paragraphs herein

361.     Northcreek was and is operated by M rs. Edm undson, and Edm undson as a

  mere instrumentality,withoutobserving corporate formàli
                                                        ties,withoutsufficientcapitalto
  transactthe business ittransacted and as a fraud on creditors ofthose com panies


                                                                                        84
362.    The Defendants used the property lots,Optioned to Rivçrs and severalOptioned

  to Northcreek,and noW undercontract by Rivers tg purchase,Iocated in the Serene
                                                     f'
                                                      .


  CreekRunandSAF subdivi>ion,to (ajholdclosing<êwithPoplarForestandATC who
  paid individuals and businesse? named on the HUD statements,(b)obtain Ioansfrom
  Unionand FNB ofover$250,000 - $400,000 eachto build homes and then,(clsellthe
  homes fora personaland commercialprofit.,The money obtained from the sale ofthe
  himeswasthen usedto (a)purchase otherinvestmentpropertytobe used ascollateral
  to (b)oitainIargerIoansto(c)bufldyetmorehomesto (d)sellforaIargerprofit.
363.     OnAugust9,2011.
                       ,SAF Deeded Lot3 to Nodhcreek.$40,000.00 Consideration
  Instrum ent No 110007858.The Deed was prepared by Twery.The assessed value was

  $80,000.00.Rivers has nevergiven a release on.the Option to Purchase.The Iot is
  currently undercontractwith Rivers to purchase

364.     O n or about Novem ber 29,2011.
                                       ,Bboyz and SAF Deeded Lot6 to Nodhcreek.

  $48,000.00 Consideration Instrument No 110011438. The Deed was prepared by
  Twery.The assessed value was $72,000.00.Ri
                                           vers has nevergi
                                                          ven a release on the
  O ption to Purchase.The Iotis currently undercontractwith Rivers to purchase

365.     O n January 24,2008'
                            , SAR Deeded l-ot1Q to Lekterand HOA,InstrumentNo
                                             .



  120011178. .The Deed was prepared by Day.Rivers has nevergiven a release on the

  Option to '
            Pufchase.The Iotis currently tindercontractwith Rivers to purchase
366.     On October 12,2012.
                           ,LesterDeeded Lot 16 to SAF.$40,000.00 Consideration
  InstrumentNo 110007858.Th# Deed was prepared by Grant.Rivers has nevergiven a
  release on the O ption to Purchase. The Iot is currently under contract with Rivers to

  purchase'

367.     On March 7,2014'
                        ,SAF sold Lot 16 to Mrand Mrs Krycinski.'$95,000.00.00
  Consideration IqstrumentNo 14000142).The assessed value was$125,000.00.Rivers


                                                                                     85
  has nevergiven a release on the O ption to Purchase.The Iot is cur
             .                                                     f
                                                                     rently undercontract

  wi
   th Rivers to purchàse

368.     On October 7,2O11'
                          ,Bboyz and SAF sold Lot 18 to Northcreek.$55,000.00
  Consideration lnstrum ent No 100006927. Rivers has never given a rele@se on 'the

  O ption to Purchase.The Iotis currently undercontractw ith Rivers to purchase

369.     On October        2011'
                               , Nodhcreek used Lot 18 as collateral and cross-

  collateralized the Ioan to acquire a $267,200.00 CLDOT lnstrumentNo 110009570 with
  FirstNationalBank (acquired by Union).The title company required a release from
  Rivers but Northcreek,Tw ery was named trustee.Twqry and FNB went around it and

  decided to w rite the loan as a LotIoan.Rivers has nevergiven a release on the O ption

  to Purchase.The lotis currently undercontractwith Rivers to purchase

370.     On July 13,2007.
                        ,S&R Deeded Lot21 to Lester.$500,000.00 Consideration,
  Day was the closing agentand prep'
                                   ared the Deed.$364,000.00 was used to pay offa
  Union (PlanterBank)note.The notewasusedtorefinance anexistingdebtrecorded as
  Instrum ent No #070010954. Rivers has never given a releaée on the Option to
  Purchase.The Iotis currently undercontractwith Rivers to purchase

371.     OnAugust27,2007.
                        ,Lesterpaid offthe Union (PlantersBank)$364,000.00 Ioan.
  Rivers has never given a release on the Option to Purchase.The Iot is currently under

  contractw ith Ri
                 vers to purchase

372.     On Novem ber 25, 2008.
                              , Lester Deeded Lot                to Beck. $500,000.00
  Consideration,Rivers has nevergiven a release on the Option to Purchase.The Iot is

  currently undercontractw ith.Rivers to purchase

373.     On November4,2008'
                          ,(Lestersold Lot28 to Beck on May 22,2008) Lester
  Deeded Lot28 to Béck.InstrumentNo 080013853 Rivers has
                                                       ' nevergiven a release on
  the O ption to Purchase.The Iotis currently undercontractwith Rivers to purchase



                                                                                     86
374.           On August 18, 2009,
                                 .S&R Deeded Lot 33 to Beck,Rivers has never given a

  release on the O ption to Purchase.The lot is currently under contract w ith Rivers to
  purchase

375.           On August 18,2009.
                                , Beck Deeded Lot 33 to Mr and Mrs Frear,$75,000.00
  Consideration. Rivers has never given a release on the O ption to Purchase.The 1ot is

  currently undercontractw ith Rivers to purchase
376.           O n July 26, 2010'
                                ,S&R Deeded Lot 34 to Bboyz and SAF. Rivers has never

  given a release on the Option to Purchase,The Iotis currently undercontractw ith Rivers
  to purchase

377.           O n M ay 14, 2012.
                                , Bboyz and SAF Deeded Lot 34 tö Mr and M rs Fluker,

  $41,000.00 Considerjtion.Twery prepared the beed.Riyers has nevergiven a release
           '
       .

  onthe Option to Purchase.The Iotis currently undercontractwith River?to purchase
                                                               *
                                  .


378.           O n M ay 6, 2019.
                               , Beck sold a subdivided podion of Tax M ap 99-3-1,2 acres

  along Cottontown Rd,ForestVA to W EST and W ILLS,$245,000.00 consideration.Patel
  perform ed the title search and was the settlem ent agent conducting the closing.G ay

  prepared the Deed w ithoutthe benefitofa title search.Loftis provided incorrectrelease

  inform ation. G ay, Patel and Loftis, know ingly orchestrated the sale of the propedy

  intentionally going around the cloud on the property.Ri
                                                        vers has nevergiven.a release on

  theOptiortoPurchase.TheIotiscurrentlyundercontractwithRiverstopurchase.
379.           On May 6,2019'
                            ,Rivqrs Iearned thatthe property Iocated at5040 Cottontown Rd,
  ForestVA h4d been subdivided and Beck w as selling the 2 acres with the hom e he built
  on property thatRivers continues to have a cloud on.The propedy now described as

  4988 Cottontôwn Rd was sold for$245,000.00 to ChristyW estand Judy W ills Deed
                                                           '
                                                       .

  Instrum ontNo 190003938.The Deed ofTrustbetween W estand W ills and United

  W holesale M ortgage and United Shore FinaricialServices LLC ,Loan #1219070788 for
                              ,



   $232,750.00 signed 5/6/19 describesthe property asbeing thesame property conveyed
                                                                                      87
      to them by Deed from Beck dated April23,2019 and recorded im m ediately hereto.Sam

      PatelofAnchorTi
                    tle and Escrow LLC was the title searcherand settlem entagentforthe

      closing ofthe propedy.
    380.     O n June 5,2019,
                            'Ri
                              vers m ailed a Dem and Notice to Beck,W ills,W est,Lester,

      Bboyz,Bboys,S&R,SAF,and cppied to Loftis,Patel,A nchorTitle,UW M ,and Em anuel

      Voces.Only Beck has responded to the Dem and Notice.Beck disputes the dem and.               '

    381.     Through a series oftelephone calls,texts messages and em ails to Patel,Century

      21 and Loftis,Rivers Iearned thatLoftis had senta release to Patel.Rivers asked

      repeatedly fora copy ofthe release and w as refused.Loftis Iateradm itted in a em ailthat
      herprovided Patelw i
                         th priorIitigation cases thathad been dism issed between Beck and

      herformercompany,CVLR lncandcasesthatthe Courtdidnothavejurisdictionover                         '
      Beck and had been dism issed.Loftis failed to provide him w i
                                                                  th the FederalIitigation that

      he had bèen made aware ofby notice from Rivers. .                            '
                                                                               '
.


                             THE ATTO RNEYS NAM ED DEFENDA NT

    382.     Day negotiated,conducted illegalaffairs and had an interestin and w as

      associated w ith illegalenterprises,directly and indirectly and padicipated in the conduct

      ofsuch enterprise's affairsthrough a pattern ofracketeering activity.Daywaspaid $500
      from the altered HUD statem entand altered the Deed preparing itw i
                                                                        thouta benefitofa

      title search.

    383.     Morrison negotiated,condud ed illegalaffairs and had an interestin and w as

      associated w ith illegalenterprises,directly and indirectly and padicipated in the conduct

      ofsuch enterprise's alairs through a pattern ofracketeering activity.

    384.      Mofrison as counselfor Lester,intentionall
                                                       y,conspired with Lesterto use Rivers

      contracts as Ieverage in herdi
                                   vorce action againstBeck and l
                                                                'sweptthe Option contract
      underthe rug'
                  'forthe sole purpose ofgetting paid,allowing Lester,Beck and S&R to

      continue to use the S&R property as collateralto obtain Ioans,refinance and renew

                                                                                              88
  existing loans and m ortgages,m ake a Iarge profitfrom the use ofRivers contracts and

  the splés ofthe propedy.Morrison was paid $20,000.00from the altered HUD
  statem ent.

385.     M orrison conspired to help Iaunderthe m oney and hide the option cloud and the

  sales and negotiations pertaining to the S& R Farm property from Rivers,any new

  homeowner,thetitle and insurance companies,and the FederalAgenciesinvestigating
  the m atters.

386.     Schenkelconspired to help launderthe m oney and hide the option cloud and the

  sales and negotiations pedaining to the S& R Farm property from Rivers,ariy new

  hom eow ner,the title and insurance com panies,and the FederalAgencies investigating
  the matters.Schjnkelnegotiated,conducted illegalaffairs and had an interestin and
  was associated with illegalenterprises,directlyand indirectly and padicipated in the
  conductofsuch enterprise's affairs through a pattern ofracketeering activi
                                                                           ty

387.     Schenkélnegotiated,conducted illegalaffairs and had an interestin and was
  associated w i
               th illegalenterprises,directly and indirectly and padicipated in the conduct

  ofsuch enterprise's affairs through a pattern ofracketeering activity.

388.      Schenkelas counselforBeck,intentionall
                                               y conspired with Bqck to use Rivers

  contracts as Ieverage in his divorce action againstLesterand 'sweptthe O ption

  contractunderthe rug'',forthe sole purpose ofgetting paid and allowing Beck,Lester

  and S&R to use the S&R property ascollatéralto obtain loans,refinance and renew'
  existing Ioans and m ortgages,make a Iarge profitfrom the use ofRivers contracts and

  the sales ofthe propedy.

389.     Grantnegotiated,bymisinformingtheti
                                           tle companiesand real
                                                               torsthattheojtion
  had ran outand conducted illegalaffairs and had an interestin and was@ssociated with
  illegalenterprises,directly and indirectly and participated in the conductofsuch

  enterprise's affairs thrôugh a pattern ofracketeering acti
                                                           vity.

                                                                                         89
390.     G r4ntas counselforLester,and SAF setup 'SAF''and Trusts,intentionally,for
  the sole purpose ofgetting paid and allow ing Beck,Lester,and S&R to continue to use

  the S&R propedy as collateralto obtain loans,resnance and renew existing loans and
  m ortgages,m ake a Iarge profitfrom the use ofRivers contracts and sales ofthe

  property.

391.     G rant conspired to help Iaunder the m oney and hide the option cloud and the

  sales and negotiations pedaining to the S& R Farm property from Rivers, any new

  hom eowner,the title and insurance com panies,and the FederalAgencies investigating

  the m atters

392.      Gay,Loftis and Patelnegotiated and had an interestin the sale of4988

  Cottontown Rd on M ay 6,2019 and was associated w ith illegalenterprises,directly and

  indirectly and padicipated in the conductofsuch enterprise's affairs through a pattern of

  racketeering activity.

393.     Gay,Loftis and Patelintentionally,forthe sole purpose ofgetting paid and

  allowing Beck,Lester,and S&R to fraudulently convey the propedy and m ake a Iarge

  profitfrom the use ofRivers contracts and sales ofthe property.

394.     Gay, Loftis and Patelwere notified buy Rivers of the rem aining cloud on the

  property and conspired to help hide the option cloud pertaining to the S& R Farm

  property

395.     Patelnegotiated,and had an interestin and was associated with illegal
                                                                                           1
  enterprises,directly and indirectly and participated in the conductofsuch enterprise's

  affairs through a pattern ofracketeering activity.

396.     Patelas title agent,intentionglly,forthe sole purpose ofgetting paid and allow ing

   Beck,Lester,and S&R to fraudulently convey the property and m ake a Iarge profitfrom

  the use ofRivers contracts and sales ofthe property.



                                                                                           90
397.      Patelw as notified buy Rivers ofthe remaining cloud on the property and

  conspired to help hide the option cloud pertaining to the S& R Farm propedy

       COUNT THIRTEEN:NEGLIGENCE - FAILURE TU INDICTTHE INVESTIGAGED
                    DEFENDANTS FO R MA IL AN D W IRE FRAUD
   -   DEFENDANTS FBI,VSP,CRIM INAL DIVISIO N O F THE IRS,BEDFO RD CO UNW ,
                            CAMPBELLCOUNTY UNDER
                18U.S.C j1341or91343AND 18 U.S.C 91341and/or11343

398.       Rivers incorporates the facts alleged in the above paragraphs and repeats and

  recites and states herclaims andfacts contaihed in aIIpreviousalleqationsas iffully set
  forth in paragraphs herein

399.      The Defendants investigated the factthat'
                                                  ,In 2016,Rivers obtained ''new

  discoveryeviderice''thatBeck,Lester,and S&R adm i
                                                  tted in coud pleadings thatODNB
  changed Ri
           vers Com m itm entLetterforthe purçhase ofthe riding centerpropedy.
400.      The Defendants investigated the factthat;O n oraboutNovem ber20,2007'
                                                                              ,

  ODNB,.lransferred $500,000.'00
                              .
                              ï .
                                 and BOJ,Chapman accepted the wire transferin to
  ATC ,Fariss,Richardson bank account,as consideration forRivers purchase ofthe

  riding center,into ATC'S BOJ account.The title to the propedy w as notreleased to
  O DNB orRivers

401.      The Defendantsinvestigated the facttiat;Richardson emailed and/orfaxed the
  sham closing and forged unsigned docum ents to the investigated Defendants,Counts,

  ODNB,Tw ery,Schenkel,Day,M orrison,Lester,Beck,.and S&R betw een Novem ber 13,

  2007 and Novem ber26,2007.

402.      The Defendants investigated the factthat;O n oraboutNovem ber26,2007.
                                                                              ,

  Richardson used the United States PostalService,to m ailthe sham clo@ing docum ents

  including unsigned docum ents and the forged docum ents to O DNB.The docum ents acts

  would have been separate from the m ailing act.




                                                                                           91
  403.        The Defendants w ere negligentin their actions allow ing each ofthe Defendants

       they investigated and described in this Count, to, through a pattern of rackèteering

       activity,com m it crimes against Rivers that is stillongoing and took place within a ten-

       yearperiod and included m ultiple acts ofm ailand w ire fraud

  404.        The Defendants failed to indictthe parties they investigated,and that Rivers had '

       claim s against and could realize a m onetary restitution.Those padies the Defendants

       investigated continuousl
                              y engaged in crim inalactivities,including,butnotIim ited to.m ail

       and w ire fraud,obtaining m oney through fraud,RICO and forgery,as described in this

       complaint,as paitoftheiroverpllscheme,within a ten year period and willcontinue
       indefinitely unless prevented.

  405.        The Defendants investigated,infra,did conspire to and did engage in m ailand

       wirefraud inviolationof18U.S.C 51341or51343 byusing'
                                                          ,orcausingtobeused,the
       Uni
         ted States m ailorinterstate wire com m unications in fudherance ofand forthe
                                           '
                              .

       purposesofexecuting schemestodefraudandtoobtainandmaintainmoney byVlse
       pretenses. Each use ofthe m ails orinterstate w ire'com m unications in fudherance of

       and forthe purposes ofexecuting the schem es constitutes a separate and distinct

       violationof18U.S.C 51341and/orj1343.Someoftherelevantusesaredesçribedand
       incorporated by reference herein.

  406.        The Defendants investigated used m ailand w ire com m unications to collectand

       Iaunderthe proceeds ofthe fraudulentscheme,to induce Ri
                                                             vers to forward orcause

       paym ents to beforwardedtothem,toforestallRi
                     ,                            versinquirytntothescheme,andto
       induce Rivers padicipation in paying the debtservice.

407.      The neglikence ofthe Defendants allowing the Defendants ti
                                                                   )ey investigated to
                                                                                     ' use
  the United States m ailand forthe purpose ofcausing the use ofthe United States m ailand
  ihterstate wire com m unications by others were made w ith the ihtentto defraud Rivers,and
                                   .




  herbusinesses and Rivers in factreasonably relied upon such m isrepresentations,ihcluding

                                                                                               92
   those relating tb the nature ofRivers contracts to purchase the commercialproperty,and

   contracts to purchase, to .perform on the contracts ''keeping clean hands'' and insure
                                          .




   vehicles and trailers forherequine business,to herdetrim ent.

         COUNT FOURTEEN: NEGLIGENCE - FAILURE'TO INDICT Ok CHARGE THE
     INVESTIGATED DEFENDANTS W ITH MONEY LAUNDERING UNDER 18 U.S.C 11956
     and1957- DEFENDANTS FBI.IRS.VSP.BED/ORD COUNW .CAMPBELL COUNTY.
                    CITY O F LY NCHBURG.TALBOTT.DEER AN D PRILLIMA N
   408.        Rivers incorporates the facts alleged in the abpve paragraphs and repeats and

       recitesandstatesherclaimsaanàfactscontainedinaIIpreviöusallegationsasiffullyset
       fodh in paragraphs herein

   409.        O h April7,2008 O DNB received two insurance checks from Rivers who hand

       delivered them to the bank Iocated in Nodh G arden. Mary Lou Hopkins instructed

       Rivers to endorse the checks and refused to cash the sm aller Check #2683641,

       $2043.86.The IargerCheck #2683642 was for$2k,265.38.Both checks were made
       payable to CVLR Perform ance Horses Inc.and O DNB.18

   410.        O n January 20,2011.
                                  ,O DNB presented docum ents tp the VSP, SpecialAgent

       Jam es Vaughn forJohn and Jam es W ynne. O DNB'S docum ent Iisting the accounts for

       John and Jam es W ynne indicated thatseveralaccounts had beén '
                                                                     closed and/orpurged

       on that sam e day.. Also one account Iisted Revolving/ Com m ercial R/E LN account
                       .                         '


       #xxxxlooo,$491,520.44. ODNB had .been issued subpoena for a Multi-lurisdictional,
                                                                                 (.
       Grand Jury empaneled for February 4,2011 in Bedford County,Virginia.One ofthe
       accounts Iisted on the docum entwas ih the name of Catherine R W ynne accountDDA
                                                                        '
                                                               .


       #xxxxxx6856. Rivers was not nam ed op the account and did not have access to the

       account.




lgCVLR IncassignedtheproceedstoRiversin2015 before beingterm inatedw ithVirginiaStateCor
                                                                                       'poration
Com m i
      ssion

                                                                                                   93
411.     O n the sam e day as above VSP,SpecialAgentVaughn was presented with à Iist

  ofinsurance proceeds and disbursem ents. The documentIisted:

  A.Tiie checks delivered to ODNB by Ri
                                      vers on April7,2008. One ofthe entries on the
  document Iists the third check received from Rivers attorney's office,check #2687309,

  $8881.35 on February 19,2009 with a commentsection indicating the money had been
  deposited into DDA #xxxxxx6856
  B. The disbursem ents ofthe check proceeds had been paid to Terrance W hi
                                                                          te between

  May 28,2008 and February 19, 2009 wi
                                     th Check #1379, $5309.54, Check #1404,
  $4339.84,Check#1438,$9000.00,and Check#1658,$6837.49
412.     InOctoberi016'
                      ,Riversreceiveddocumentsfrom Selectthatincludeddocument
  reflecting Ioan stâtemènts wi
                              th figures and check amounts matching closely to the

  $10,514.20 checkATC paid to 1650 on November20,2007,and the $10,351.35 check
  O DNB paid to Terrance W hite on July 23,2008 and deposited for Riverm ont Banking
  Com pany into John W ynnejs, BO J account #xxx1620 on July 28,2008,and
                                                                      ' m atched

  iderltically to the $10,315.90 check#1015 thatCatherine R W ynne Estate paid Selecton
  April27,2009.$10,000.j0 ofthe April27,2009 paymentwas applied as a principal
   paym ent ofthe Selectaccountnote #xxx4439,Catherine R W ynne CreditLine Account.

  Thataccount//xxx4439alsodescribedinthedocumentsaspod#2204 beingtiesame
   num ber found on severalcheck payments m ade to Select from John W ynne's BOJ

  account#xxxx1620.

413.     The checks paid to Select were drawn from the same accountthatODQB
  deposited Rivers insurance proceeds into;accountDDA #xxxx6856 Catherine R W ynne

   Estate. The SelectCreditLine accountforCatherine R W ynne D ohn L W ynne POA was

  opened on July 1,2008 (statement date) with an application dated in thq back,
   September3,2004 (before Selectwas open forbusiness)byJohn W ynn: as POA for
   Catherine R W ynne and collateralbacked by 1160 shares of Exxon M obile stock valued
                                                                                    94'
           at $77,488.00. The Ioan officer named on the July 1,2008 application was W alter
           Mason. The front page of the application indicated a BB&T m oney m arket account
'
           own:d by selfA ynne for$40,000.00.The accountwas paid offon November30,2010
           for$84,314.69
       414.        Sometime after May 10, 2018*
                                              ,Rivers recei
                                                          ved subpoenaed döcuments from

           ODNB. The documents inéluded the accountrecords ofthe Catherine R W ynne DDA
           #xxxxxx6856 verifying the docum ents received from Select and described above and

           was that >am e accountthat had been purged the day SpecialAgent Jam es Vaughn

           attem pted to retrieve subpoenaed docum ents forthe M ulti-lurisdictionalG rand Jury to

           avoid indictm entand possible closing ofthe bank and fines

       416.          Rivers has suffered damages a:a resultofthe Defendants activi
                                                                                 ties in condert

           witheachotherasdescribed inthisCountforwhichtheDefendantsarejointlyand
           severally Iiable

       416.        Rivers is entitled to the fullre-paym ent of herinsurance proceeds,trebled,plus

           6% interest since the day the checks Were endorsed by her and provided to O DNB for

           safe keeping and depôsitinto an accountofierchoice forheruse only.
               COUNT FIFTEEN:NEG LIG ENCE - FA ILURE TO CHARG E O R INDICT THE
            DEFENDANT: INVESTIGATED FOR MAKING FALSE STATEM ENTS/FORGURY
        UNDER 18 U.S.C.j1001AND j1010- DEFENDANT: BEDFORD COUNTY,CAMPBELL
                              COUNR ,VSP AND THE INVESTIGATING AG ENTS


        417.       Rivers incorporates the facts alleged in the above paragraphs and repeats and

            recites and states herclaim s and facts contained in aIIprevious allegations as iffully set

           forth in pàragraphs herein.The Defendantsfailed to charge orindiqtthe investigated
            Defendants based on the evidence provided to them and the facts below :lg

       418.        O n Novem ber30,2016.
                                       ,Rivers received a copy ofthe entire incidentreportfrom

            the Bedford Police Departm entconcerning the investigation ofsettlem entand closing
    19On1y theprosecutingagenciesand theiragentsçouldprosecutethecrim inalviolationscom m ittedagainstRivers.

                                                                                                          95
  Mgent,JenniferRichardson. Rivers learned thatRichardson ofATC had admitted to

  al
   teringtheCreditLine DeedofTrust(whichinVirginia isthemodgage)thedayafterthe
  November20,2007 closing and before i
                                     twas recorded inthe Bedford County Clerk's
  office on Novem ber21,2007. Richards'
                                      on om itted the nam e ofRivers,w ho had agreed

  to putup the riding centeras collateraland instead,added a third party notnam ed in any

  contractsrelating to the Option orsale ofthe riding cénter.The altering and forging of
                                                      .
                                                          '
             .



  the $500,000.00 mortgage makesthe mortgage NULLAND VO ID andthe money
  retained by the Defendants is obtained underfalse pretense.

419.     The new inform ation Ied Rivers to the facts thatRichardson,on Novem ber21,

  2007,had to w rite a checkforthe difference owed atthe coudhouse when recording the

  altered CreditLine DeedofTrustand adjustedthe aççounting and prepared aNEW final
                                                      '
                                                          ).
  HUD statem entand issued new proceeds checks based on the difference in the

  accounting. The originalNovem ber20,2007,HUD statem entis alsp NULL A ND VOID

  due to the changed accounting and the NEW finalHUD being drafted and signed by
  Richardson,Beck and John W ynne the nextday. However,the finalHUD is incom pl
                                                                              ete

  and the settlem entclosing forthe riding centerhas notbeen finglized because the NEW

  finalHUD w as notsi
                    gned by the parties tp the Option orthe contract'
                                                                    ,Rivers,the
                 ''
                                                                         .

  purchaser,and Lester,the other50% m em berSeller'
                                                  ,the padies to the contract

  between CVLR Perform ance Horses and S&R Farm LLC

420.     Richardsonaltered/fofgedtheCreditLine DeedofTrust(the mortgage)and HUD
  statem entand m ade false statem ents relating to the sale ofthe S&R propedy.
421.     Rivers has suffered dam ages as a resultofthq Defendants activities in concert

  witheachotherasdescribed inthisCountforwhichth'
                                                eDefendantsarejointlyand
  severally Iiable.Both CampbèllCounty and Bedford County had proven cases and failed
  to take the case to the niagistrate to charge the Defendants they investigated.The cases


                                                                                           96
  were only a sm allfraction ofthe Federalinvestigation being investigated by the IRS,FBI

      and VSP.Rivers only rem edy was restitution and the recovery ofherassets.

                         COUNT SIXTEEN: BREACH OF CONTRACT
                       S&R/BecW Lesters rustees in Iiquidation ofS&R


422.         Rivers incorporates the facts alleged in the above paragraphs and repeats and

      reci
         tes and states herclaims and facts contained in aIIprevious allegations as iffully set
      forth in paragraphs herein

423.         O n February 16,2016'
                                 ,Rivers gave Notice to Exercise herS&R to CVLR

      PerformanceHorsesOptionto Purchaseand FirstRijhtofRefusalAgreementdateè
      April24,2007,recorded itw ith the Bedford C6unty Clerk's Office and served itupon the

      Defendants Beck and Lester,in Iiquidation ofS&R. Rivers also filed a M em orandum of

      Lis Pendens in Bedford Countyalong withthe Notice.The contraitis now a Purchase
      Contractand includestheori
                               ginaladdendum tothe riding centercontract(addendum
      survivesthecontractS&R didnotperform on)andthe30-yearIeasewitha10yearroll
      over,withthe DefendantsSerene Creek Run Assoc.The Notice to Exercise isvjlid and
      automaticallyconvert:backtothedate ofsigningthecontract(April24,2007)andis
      good forten years.

424.         A l'cloud''lien contracthas been onthe propedysince the Defendants Lyichburg
      2008 divorce action rqgarding Ri
                                     vers 'O ption Lien Contracf'.The Defendants sweptthe
      issue ofthe O ption underthe rug and neveraddressed in a courtofIaw so to avoid

      paying Rivers and to avoid releasing the ti
                                                tle to the property. Beck's filihg ofhis first
  '                                                                                    .    N

      BedfordCircuitCourtactionin2013hasl
                                        'tolled''the statuteoflimitations(non-suit
      becember3,2015).Beck'sde-novoactioninBedfordCountyCircuitCourtinJanuary                     .




      2016 extends the tolling period and his contractissue w ith Lesterhad notbeen ruled on

      by the Coud. The cloud rem ains to this day with two Lis Pendens reçorded in the

      Bedford County Clerk's Office and now Rivers federalaction in this case.
                                                                                                 97
425.     O n Mav 21,2018 Breach'
                               ,Rivers Iearned thatBeck had Iisted the propedy
  located at4988 Cottontow n Rd,ForestVA 24551 on the m arketforsale again for

  $249,000.00 committing a llnew breachhofthe February 16,2016 Notice to Exercise thq
  Option(Purchapecontract).
426.     O n Aunust 1.2017 Breach,Lester,allowed Beck to intentionally putthe property

  asdescribedasapodionofTM#99-3-1anJsituatedat4988çottontownRd,ForestVA
  back on the m arketforsale,online and by signage along Cottontow n Rd;as 2.0 acres
  for$269,000.00. Lesterkiew the propedywasencum bered and also knew,because
  she wa> presentatthe hearing held on December7,2016 between the parties to the
                                                     '

  Ralph BeckvShanaLesterandCrystalRiversmatter,C616000031,
427.      Decem ber7,2016 Breach:Lesterconfirm ed to the Court on Decem ber7,2016

  thatshe had prepared Deeds forthe sale ofthe property thathad notyetbeen'recorded.

  Lester's,cgnfirmation ofDeeds prepared butnotyetrecorded i.e.the September19,
  2016,conveyance ofthe property to Beck was one ofthree new breach ofcontract

  actions thatprom pted Rivers to file m otion to am end the com plaintin this case. Lester

  adm itted on Septem ber19,2016,to conveying the property'to Beck,knowing the

  property has been encumbered by divorçe and ci
                                               vilIegalactions since 2006.
                                                                         ,and bythe
                        ,and by the February 16,2016, Notice to '
  Lis Pendens since 2016.                                .
                                                                Exercise served upon

  Lesterand recorded in the Be ford County Clerks office.Rivers cloud on the title to alI

  the propedy stillrem ains active,Rivers has notagreed to release the Iien and this Court

  has notissued an O rdergranting LesterIeave to sellorconvey the property.

428.     On December5,2016.
                          ,Rivers Iearned thatonoraboutSentem ber1é,2016,thpt
  Lesterrecorded herSeptem ber19,2016,answerto Becks'January 20,2016 com plaint

  againstLester,admittingtothe@ september19,2016,andfraudulentconveyanceof
  the propedy to Beck,circumventing Rivers,and establishing a new cause ofbreach.

   The new breach,from facts and new discovery,is a new breach ofthe Notice to

                                                                                         98
  Exercise the O ption contractto purchase the Iand between S&R and CVLR,because

  Lesteron Septem ber19,2016,recorded by answerunderoath,the conveyance ofthe
  propedy to Beck,described in the Notice to Exercise the Option ,afterBeck.agreed to

  allow Lesterto file heranswer9 m onths late
429.       O n oraboutM ay 25,2018.
                                  ,S&Rj'Beck,and Lesteras form erm em bers ofS&R

  and trustees in Iiquidation breached the February 16,2016 Notice to Exercise the Option

  and FirstRightofRefusalcontract,and Iisted the hom e loçatèd on TM #99-3u1 on the

  marketwith real
                torFrankLondereeto sellthe homeand2.0acresofihepropqdyonlin:
  and by signage along Cottontown Rd,ForestVA. The property is being offered forsale

  at$269,000.00. Rivers has offered to purchase the propedy underthe terms ofher
  purchase contractand has attemptedto negotiate with S&R,Beçk and Lesterthrough
  theircounselfora closing on aIIthe property.Rivers has filed a Lis Pendens in this

  m atter.

430.       Because Beck,Lesterand S&R agreed to and LesterofS&R signed the April24,

  2007Optiönto Purchaseand FirstRightofRefusalAgreementwithRivers (CVLR
  d/b/a),theyhavealso signed andagreedtothe February16,2016,Noticeto Exercise
  the O ption contract.

431.       The ti
                tle to the property willnotrelate back to the date the option w as grantvd

  untilRivers obtains ti
                       tle to the property.As a result,any third-pady interests',

  w hatsoever,in the property thatarose between the date ofthe option and the transferof
       .              '   .     '                                       .

  title to the optionee are extinguishable ifthe ow nerofinteresthad notice ofthe option.

  ln this m atter,the O ption w as recorded and according to Virginia Iaw,the property

  ow ners and parties ofinterestto the property,are noticed bythe recording ofthe option;
                                    .




  includinganyobtainedtitletothe propedythatisthe subjectoftheoption,and Riversof
  CVLR d/b/a(thq optionee)bywayofcompellingspecificperformancehasthebenefitof
  the'claw backorrelationback''rule.
                                                                                             99 .
432.     Ri
          vers'Exercising the O ption extinguished any third-party interestin the property

  and(whenexqcuted)theDeedispriortoand superiortoanythird-partyinterestinthe
  property and w illhave no interestin any adverse to Rivers interestin the propedy.

433.     NeitherRivers,ofCVLR d/b/a,as buyer;orLesterofS&R Farm LLC,as
  director/m em berortrustee in liquidation ofS&R Farm LLC ,the seller,have ever

  assigned theirrights underthe Notice to Exercise the O ption orthe form erO ption

434.     In May of2008.
                      ,S&R Deeded the 'sraw Iand''podion ofthe propertyTM #99-3-1,
  99-A-28 to Beck,w ithoutfirstobtaining a release from Riyers orpqrm ission from the

  Bedford County Zoning Com m issioner,and did notrecord the propèrty as rem oved from

  the fam ily subdivision-developm entand recorded the Deed in January 2010.
                                                                           ,using the
                         '
                     .


  propertyto collateralize a $100,000,000 promissory note between Beck,Lesterand
  Helga Beck and Henry Beckdue and pàyable in December2019.

435.     Lesterdidnotownthepropertythatisthesubjectofthe Noticeto Exercisethe
  O ption in herindividualcapacity on A pril24,2007,norcould she have ow ned the

  property in herindividualcapacity on April2008 upon agreeing,personally,to deed the

  propertyto Beckintheir5thPadial(Divorce)SettlementAgreement.Theproperty,
  Iegally,could onlv betransferred from S&R to kester,astrustee in Iiquidation ofS&R
  Farm LLC,upon the cancellation ofS&R on orebout,Decembpr31,2008,and onlvafter
  NOTICE to Rivers,ofCV LR.Any contract,agreem ent,orprom ise w ould be a back up

  contractatbest!

436.     S&R was cancelled as a Iim ited Iiability com pany on Decem ber31,2008.The

  m em bers im mqdiately took fullow nership ofinterestin the S&R assets including the

  O ption,assignm ents,trustagreem ents,pubordinates and aIIcontracts relating to the
  O ption and the property described in the Notice to Exercise'owned by Ri
                                                                         vers

437.     On Aunust1,2017.
                        ,Beckand Lestèrindividually and astrustees in Iiquidation of
  '
  S&R 1 breached the Notice to Exercise the O ption contractby allowing with perm ission,



                                                                                               $
                                                                                         100
           Beckto sellan# marketthe home and Iand Iocated at4988 Cottontown Rd,ForestVA

'
           24551,betterdescribed in the Bedford County Records and within the Notice to Exercise
                   '     .         '                          '''                        .



           asTM#99-3-1.The propérty is being offeredforsale as a 3-bedroom ,2.5 bath,home on

           a 2.0 açrè lotfor$269,000.00
        ptàz.,
             u-..
                ,
                -uonAugust31,2017.
                                 ,Riversrecei
                                            vedanofficialnoti
                                                            ficationreceivedbyherreal
           estate agent,from Beck,attesting,that;

         j
         'The property Iocated at4988 Cottontown Rd, ForestVa'24551,is'
                                                                      owned by himsel
                                                                                    f,free
         andclearofanytypeofIien.Oncethe'pr6jertyisundercontract,twoacresbillbezoned
               '
                         offalong with'the hpuse. This willbe com pleted priorto closing''.
                         '




        439*           Lester, S&R and Beckare aWare thatRivers ha's a bindi
                                                                           ,
                                                                            ng contractand isready

           and w illing to proceed to closing as perherIetters to Steve G rantand Mark Loftis,the
                                                          #
                                                                                 .

           Iisting agent,Frank Londeree,Londeree's Re@lEstate and Property NM G ,and tô Lester

           regarding'
                    ,1.Setting up a closing date,agreeable between aIIparties,àfterandwithin 90
           days,butnotbefore,the ownerofthe title'ofthe propertyobtgins a settlpmentfrom
           Rivers oran Orderfrom thi: Courtordyring the sale ofthe propedyto Rivers,and;2.
           Qubdividing the 2 acreswith the home and reqording thè platin the County records,as
           proniised by Beck, .

        440.           Lester,S&R and Beckintentionall
                                                     y,did notgive Notice to Ri
                                                                              vers ofthq

           conveyance to Beck ofpropedy,did notpay Rivqrsto withdraw,oragree to releasethe
           cloud from the Coud and county records,w hile knowing a contractto purchase existed

           betw een the parties to purchase the home and the property.Lesterhas notrecorded the
                                                                                     :

           Deed ofany coqveyance ofthe propertyfrom herto Beck
        441.           Lestéradmitted in herSeptem ber19,2016,recordéd anqwer,thateach party,
           Lesterand Beck,were aware ofthe status ofthe Optionto.purchase pnd thatthe Option
           wasstipRorted by consideration. L4sterhad merelvaqreed,tin herindividualcppacitv)to
                                                        J ,

           deedthe propedy(desçrib4dinth:Notjceto ExerçisetheOption)to Beckasdescribed
    '                        1      j                                                        '

                                                                                                 101
      indetailintheir''5thpadialPropertySettlementAgreementindSeparationAgreement
      and Modi
             ficationAgreement'',(signed byLesteronApril16,2008andbyBeckonApril
      23,2008),andfiledintheirdivorce case,CityofLynchburg CircuitCourtCase NoCL06-
                                ,
                                                                            '



      448.àtthe time ofsigning the agreement,the propertywasencumbered by Iegal
      proceedings and the reçorded O ption on the property.The Option was referred to by

      both Lesterand Beckasa 'Lien Contract'wi
                                             thinthe divorce agreementtheirdivorce
      Iaw yers prepared and advised them to sign.

442.         Lesteralso adm i
                            tted thati
                                     fthe Courtfinds the O ption Agreem entdid attach,to
                                                      '    .
  .
      the property,thenthe (5thPartialSettlement)Agreementwould have beenthe resùltof
      the m utualm istake ofboth partiqs. Thatm istake has caused Rivers lo suffersevere

      irreparable dam age.

443.         In Lester's ansFerof(ecord in CL16-031'
                                                   ,Lesterstated thatshe sold the propedy
      to Bick and in doing so,I'UNDID'
                                     'the Option.The sale would have been between
      Septem ber15,2016 (prepared)andSeptember19,zol6trecorded)andwoul
                        .                                            dhave
      beentheremainingIand(+/-216acres),betterkqownasthe''
                                                         farm parcel'and'raw
      Iand'
          ',the propedydescribed in the.Notice to Exerçise the Option.No such document
      has been recorded in the Bedford Qounty Clerk's office
444.         Previous Lis Penden; were filed on February 10,2016 and Am ended on August

      23,2017 and recorded againstthe property.
445.         Upon the title being transferred to Rivers on the day ofa closing ofthe property;
                            ,



      willrevertthe ''claw back''ofthe property and im provem ents back to April24,2007,

      including any/allinvestm ents,subordin4tes,purchases,assignm ents,equity transfers,

      interestand prem ium paym ents earned,profi
                                                tearned,and any future interestregarding

      the propedy; im m ediatelv'unon transferpfthe title to Rivers and notbefore the transfer.

446.         BotiiBéckand Lester;andS&R agreedand allowej,withoutRiversknowledge,
                                                                        :
                    .


      thatUnion Bank and Trust,form erly Stellaro ne,form erly Planters Bank & Trust

                                                                                           102
'




          CompanyofVirginiawould'notreleasethetitletotheS&R Propedydescribedwithinihe
          OptioncontractuntilAugust16,2009andthatitinstead,beusedtocgllateralizeother
          accounts,investments and transactions

        447.       kav d.jùiù àreacfk:On May 6,2019.
                                                   ,Beck sold a subdivided portion ofTax
          Map 99-3-1,2 acres along Cottontown Rd,ForestVA toW EST and W ILLS,$245,000.00
          consideration.Patelperformedthetitlesearch andwasthesettiementagentconducting
          the closing.G ay prepared the Deed withoutthe benefitofa title search.Loftis provided

          incorrectrelease information.Gay,Pateland Loqis,knowingly orchestratpd the sale of
          the property intentionally going around the cloud on the property.Rivers has nevergiven
          a release on the O ption to Purchase. The Iotis currently undercontractw i
                                                                                   th Rivers to

          purchase.
    .   448.       Rivers Iearned thatthe propedy Iocated at5040 Cottontown Rd,ForestVA had

          been subdivided and Beckwas sellin'
                                            gthe 2 àcreswith the home h: buil
                                                                            ton property
          thatRivers continMesto have a cloud on.Thé propedynow described as4988
          CottontoFn Rdwassoldfor$245,000.00to Christy W estand JudyW ills Deed
          InstrumentNo 190003938.The Deed ofYrustbetweenW estandW illsand.uni
                                                                            ted
          W holesale M odgage and Uni
               .                    ted Shore FinancialServices LLC ,Loan #1219070788 for

          $232,750.00 signed 5/6/19 describesthe propedy asbeipg the same property conveyed
          to them by Deed from Beèk datqd April23,2019 and recorded immediately hereto.Sam
          PatelofAnchorTitle and Escrow LLC was the title searcherand settlem entagentforthe

          closing ofthe property.

        449.       O n June 5,2019.
                                  ,Rivers m ailed a Dem and Notice to Beck,W ills,W est,Lester,

          Bboyz,Bboys,S&R ,SAF,and copied to Loftis,Patel,AnchorTitlq,United W holqsale

          M ortgage,and Trustee,Em anuelVocqs.O nly Beck has responded to the Dem and

          Notice.Beck disputes the dem and.



                                                                                             103

)
450.          Through a series oftelephone calls,texts m essages and em ails to Patel,Century

     21 and Loftis,Rivers learned thatLoftis had senta release to Patel.Riyers asked

     repeatedly fora copy ofthe release and w as refused.Loftis.Iateradm itted in a em ailthat

     he provided Patelw ith priorIitigation cases thathad been dism issed between Beck and

     herformercompany,CVLR Incandcasesthatthe Courtdid nothavejurisdictionover
     Beck and had been dism issed.Loftis failed to provide him w ith the FederalIitigation that

     he had been m ade aware ofby notice from Rivers.

451.          The ''raw-land'
                            'portion ofthe S&R propedy and descriked withinthe Notice to
     Exercise the O ption contractcontinues to be used to collateralize otheraccounts,

     investm ents and transactions forentities the Defendants have a interestin

         HISTO RY/LITIGATIO N RELATING TO THE CO M M ERCIA L PRO PERTY AT ISSUE
                           ,
                               VALUED AT OV/R $1à MILLION
452.          The property atissue is Iocated in FprestVirginia,County ofBedford. Itis

     identified on the Bedford County Tax M aps as num bers TM#99-10-

     A,3,6,8,16,18,21,33,34,35 andTM#99-3-1,99-A-28 and 99-3-3 and is m ore particularly in

     a De:d dated November19,2003,ofrecofd inthe Clerk's Office.ofthe Bedford County
 .   CircuitCourtas InstrumentNo 030024202,in the O ption and FirstRightofRefusal
                                                           '
     .


     Agreementas InstrumentNo 070006380,the GeneralAffidavitattaçhing the Noticeto
     Exercise the O ption as Instrum entNo 160003231,and in the Am ended Lis Pendens

     filed August23,2017 and the Lis Pendens filed on May 25,2018..

453.          The propedy is alsothe same described property as desqribed inthe March 21,
     2012,Deed Releasing O ption to Purchase and RightpfFirstRefusal,p/epared by

     Frank,Spicer& Cox ofBlacksburg VA forand by inétruction ofand paym entby Lester

     forS&R,and SAF,w i
                      thoutRivers knowledge orconsentdescribing the Iand included in

     the Option as S&R and Rivers intended upon signing the O ption.




                                                                                           104
454.        O n July 14,2006'
                            ,by Orderofthe Ci
                                            ty ofLynchburg'
                                                          ,Lesterwas given the

     exclusiveuseand possession oftheridingcenterandadjacentpasturesandthe
     personalbarn;and Beckwas given the exclusive use ofthe lari
                                                               talresidenc: and

     adjoiningacreage '
455.        The S&R propedy and im provem ents have been encum bered by divorce aqd

     civillegalproceedings since April24,2007
456@        On July28,2007'
                          ,Lesterand Beck's divorce,C106000448jwasfinalin thef ity
     oflinchburgandpursuanttotheprovisionsofVirginiaCode520-121.03'
                                                                  ,theApril16
     and 18 signed, 5thPadialSettlem ent, Separation and M odi
                                                             fication Agreem entbetween

     Lesterand Beck,and the transcriptsofthe May 21,2008 depositipnswere.attached to
     and m ade partofthe FINAL DEC REE O F D IVO RCE issued by Pro Judge ProTem prq,

     Richard Cunningham

457.        On Novem ber 15,2007,Lesterform ed the M agidson Truptwith herfather,
                                                                      .



     Stanford M agidson,as trustee ofthe M agidson Trust;forthe use ofbargaining,selling,

     borrowing against,refinancing,purchasingandconveyingpropertytosuch personls),
     andforsuch sum orsums,
                          ofmonpy orotherconsider
                                 '
 .


458.        Rivers Iearned in 2016 from ''new discovery evidence'
                                                                'thaton M ay 12,2008.
                                                                                    ,

     Schenkelw rote a Ietterto M orrison stating:

      'DearFrank,As you are aware,yoklrclienti
                                             s to resolve the issue ofthe 'CrystalRivers
     documenf'.Mr.HenryBeckishaving adeedoftrustplacedaqainstthispropertyand in
     the title searchthe CrystalRivers docpmenthassurfaced and Iscreating problems with
     regard to the title. Iw illappreciate hearing from you as àoon as possible with regard to
                     '
                                       the status ofthatissue.'              '

459.        O n M ay 14,2008'
                            ,Richard Livingston wrote a IetterRE:Ralph and Shana

     Beck/crystalRivers,to Day stating:

      ''Sherw ood,As Iindicated to you,M rand M rs Henry Beck,the parents ofRalph Beck,
     made a Ioan to Ralph and Shana Beckinthq amountof$1,000,000.00 evidenced bya
     promissory note dated Decem ber31,2004. Theywaitto secure this note bya deed of
     truston a tractofapproxim ately 128 acres being the residue ofBeck's propedy I
                                                                                  ess the

                                                                                          105
  subdivisions w hich they form ed and Iess theirhom e. Itis m y understanding thatboth Mr
                                and M rs Beck are willing to do this.''
   ''In checking the title to the property,w e find ofrecord the enclosed option to purchase
  and firstrightofrefusalby CrystalRivers as w ellas an unreleased deed oftrustih favor
         ofPlanters Bank in the principalamogntof$2!500,000.00. You indicated thatyoq
       thoughtthatmighthave keen paid and lwillbe ln touch with BillHerbed tosee whatl
                                          can find out.''
       'Atany rate,the 'Option to Purchase''and the deed oftrustare hurdles to recording a
       deed oftrusttosecure the note. Iwas advised thatboth ofthose matters hàve béen
  taken care ofbutthey have notbeen ofrecord. Please Ietm e know w hatyou find outas
         Iwould Iike to conclude this matt:rassoon as.we possibly can. In summary Iam '
         enclosing the follow ing:1.Copy ofplat,2.Copy ofOption to Purchase,3.Copy of
                                         Prom issory note''

460.         On May 20,2008.
                           ,Richard Livingston w rote a létterto Henry and Helga Beck's
  New York attorney,James E Maikin stating among otherthings:
        ''DearJim ,Enclosed you w illfind a draftofthe deed oftrustw hich lwould contem plate
        adm itting to record in the Clerk's Office'ofthe CircuitCourtofBedford County.. ... lfthis
       instrum entseem s adequate to you,please Ietm e know and lw illendeavorto obtain its
      execution by M rand M rs Beck and adm i      titto record in the Bedford County CircuitCourt
      Clerk's Office. Bywcopy ofthis Ietterto Sherwood Day,the realestate attorney forShana
      Beck,Iam forwarding him a copy ofthe Ietterwith the requestthathe give m e his input


461.         On August14,2008'
                             ,Livingston prepgred and recorded a Deed ofTrustas

  lnstrum entNo 080013853,nam ing Henry and Helga Beck as legalholderofthe
  obligation described in the said Deed ofTrustconveying property de:cribed as tax m ap

  #99-3-1,and 99-A-28 to secure the paymentofthe $1,000,Q00.00 note and made from
  Propertyconveyedto S&R byMargaretTerrellBelcherbyDeed dated kovember
      19,2003,Bedford County lnstrum entNo 030024202 withoutnoticè to Rivers

462.         O n January 29,2010,the DOT described above as Instrument080013853,was

  modifiedbyGrantnamingLivingstonasatruqteeforHenryandHqlgaBeck(légal
  holdersofthewi
  .
               thindescribed obligation)and recordedonMay5,2010 a:Instrument
  No 100004110 withoutnotice to Rivers

463.         On May20,2Q13.
                          ,in the Ralph Beckv.Shana Lesterand CrystalRiversmatter,
      CL13000188,Lester,represented by counsel,answ ered the com plaintand adm ittçd in
  #7 thatshe lacked the Iegalability to rem ove the option,and thatthe provision in the
                                                                                             106
   settlementagreement(5*padialsettlementagreement)presentedan'impossibilityand
   therefore was void

464.      Lesteral>o adm i
                         tted in #8 ofthe answerreferenced above,thatshe has m ade no

   effods to rem ove the option butIacks the Iegalability to do so;and in #19 she

   affirmativelyallegedthattheagreement(sthpadialsettlementagreement)calledfor
   im possibili
              ty on behalfofthe Lesterand thatprovision w as void upon its execution.
   Lesteraffirm atively alleged defehse was relative to defense ofIaches,im possibili
                                                                                    ty and

   statute ofIim itations ofactions

465.      Rivers had ataIItimes,kept''clean haqds''and performed aIIofherobligations
   underthe contracts orbeen ready,willing,and able to perform aIIofherobligations

   underthe contracts.
466*      February 101 2016j Riversfiled Lis Penden'son aIIthe propedy named within the

   Exercised Option to Purchase and FirstRightofRefusalAgreement

467.      On February 16,2016.
                             ,Rivers Exercised and Noticjd;the April24,2007,S&R tq
   CVLR Option to Purchase and FirstRightofRefusalAgreem entthatS&R prom ised to
   give CVLR the Optionto Purchase for$15,000.00 peracre and the FirstRightof'
                                                                             Refusal
   on the realproperty described as,''any/allrem aining property ofS&R Farm LLC ,

   specifi
         cally INST #03002420 TM#99-3-1 +/-55 adres arid 99-A-28 +/-74.4 acres,w hich
   is situated eitherin partorwhole,nextto,around,and beyond,the residence ofRalph
   Beck TM#99-3-3 +/- 18.35 acres''.

468.      On April20,2016*
                         ,Rivers m ailed to Lesterand Beck a copy ofthe texted Notice

   to Cease and Desistselling,conveying any portion ofthe S&R property w ithoutproper

   notification and release from CVLR. Rivers asked to have the real
                                                                   torsetup a walk

   through forherto view the home and Iand. Rivers gotno response and none ofw hat

   she asked has been done.



                                                                                        107
469.       O n Septem ber5,2016,before Rivers Iearned ofLester's conveyance to Beck;

     Rivers subm itted a DEM AND NO TICE to both Lesterand Beck,dem anding to *

     provided with the,am ong otherth
                                    ,
                                      ings,a com plete accounting ofthe sales,profits

     earned,Iiqns,closing docum ents,HUD statem ents,notices to aIISCR hom eowners,
     contractagreem ents,etc.no Iaterthan septe'
                                               m ber24, 2016 so thatwe can proceed w ith

     a com pletewalkthrough and setupthe closing ofthe propertywithin 90 daysafterthe

     accounting and Iegalize are com plete.

470.        O n January 16,2017.
                               ,Rivers hired and pai
                                                   d forthe appraisalofthe raw Iand and

     hom e si
            tuated on the propedy know n as 4988 Cottontow n Rd as vacantand as

     improved.The marketvalue ofthe propertywas valued at$5,800,000.00 proposed.
     Riversprojectestimated 1,1-3and 3-5acreIotsranginginvaluefrom $58,000.00 per
     acre for82 acresto $115,000.00 peracre for5 Iots.
471.        O n January 28,2017*
                               ,Rivers sentanotherNotice to Cease and Desistto both

     Lesterand Beck.Ri
                     vers asked them to;

''Please cease and desistconveying and/orcollateralizing any portjon ofthe land so named
  in'the Option Agreèmentuntilwe rqsolve the issue and to stop illegally dumping materials
     andtoxicwasteonthe propedyOptioned,buildinganystructure oijoolswithoutthe
 necessary applicatiohs and zoning perm its,m oving large am ounts ofdid withoutsam e as
 perBedford County ordinances.and stop operating and collecting m oney forthe use ofthe
two Com m ercialMotocross tracks. Rem ovalofthe trees and dirtis affecting the Iand value.
            The tracki are a complained nuisaiceto the residentialhomeowners.'
472.        On September5,2017.
                              ,Lesterwas mailed a copy ofthe Leqerand Notice
     emailed and m ailed tothe Iisting realtor,Frank Londeree ofLonderee's RealEstate and
     Propedy NM G ,'regarding the property listing for4988 Cottontown Rd,ForestVA 24551.

     Inthe IetterRi
                  versasks Lùnderee to please setup a closing date,agreeable between aII
                                                                        '
                                                                    .

 .
     parties,afterand w ithin 90 days,butnotbefore,the ow nerofth'
                                                                .e title ofthe prpperty

     obtains a settlementfrom me ora Ordeqfrom the Bedford CircuitCoud ordering them to



                                                                                          108
                                   '
.




              sellthe property to m e,subdivide the 2.0 acre propedy and records the new platto
                                                       '                                                         .       .

        '
              include the hom e on 2.0 acres as you have advertised and m arketed forsale.               '                   .




            473.     O n M arch 8,2018 Lesteradm its in Paragraph #15 ofRivers requestfor
                                                                          .                                          '
                                                                                                                             .


              admissions to Lester,that?he accepted the $20,000.00 consideration on April20,2007,
                                                  '
                                                                                           .

              and in paragraph #17,she admitsthat$5000.00 was collected from Rivers on August7,
              2007 and also adm itsthatan additional$20,000.00 was paid to Lesterand Beck Iaterfor
              the July 15,2007 Com m ercialPurchase Agreementbetween S&R and CVLR d/b/a.

            474.     The addi
                            tiohal$20,000.00 Lesterreferred to in herresponseto paragraph#17 is
              a bribefor$20,000.00pàidtoLesterand Beckon October24,2007(deposited into                       .
              Suntrustaccountandclearedon November6,2007) . .
    '
            475.        Lesterand Be'
                                    cktookthe $20,000.00 bribe and setup a scam closingto dupe
              Rivers.                                                                  '

            476.     O n oraboutA ugust13,2013,testimony was given attrialin Bedford County

              CircuitCourtcase CL12-0867 thatW ynne had paid $20,000.00 to Lesterand Béck .
              Beck testified thathe had notreceived the m oney from W ynne. However,SpecialAgent                 '

              Jam es Vaughn ofthe Virginia State Police testified as to the existence ofthe John

              W ynnecheck,andtie $20,000.00amountpayableto Ralphand Shana Beèkandwhere
              itwasdeposited anddrawnfrom (BànkoftheJames).

                                           CONSIDERTIO N AND INTENT
            477.
               '     Betweeh April17,2007 and April24, 2007*
                                                           ,Lester,Beck,S&R,and Rivers                       '                   .

              agreed thatforand in consideration ofthe O ption arid RightofFirstRefusal,the

              purchaseoftheridinjcenterpropertycontainedwithintheOption,promisesand
              agreements between them,Rivers agreed andwoulà pay asconéideration;$550,000.00
              (latérnegotiatedto$475,000.00)forthe purchase ofthe riding center,theSereneCreek               .
              Run Logo,and the O ption to cutand m aintain the hay and pay the S&R taxes on Beck's
                                                           '
                                       .




                                                                                                   109
  '


      interestintheadjoining I
                             pnd@ 144 acres;and$500.00 permonthforLes
                                                          .        â
                                                                     ter'sinterestin
      theridingc:nterandadjacentpasturesandthe remaining 17 Iotsuntilclosinc ofthe
      riding center Rivers agreed to aIIbw'Lesterto keep herhorses on the property FREE for
                  .



      6 m onths afterclosing and herchildren would receive.FREE riding Iessons for6 m onths,

      2 permonth,andtheàereneCreekRunhomeownerswould beallowed FREE entrance
      to events and receive 20% offboarding and lessons.
478.         Lester,a: M anager/Directorfor/by S&R Farm s LLC ,and Rivers,as Ownerfor/by,

      paid Lester,anadditionplDollar($1)âtthetimetheOptionwasexeèuted onApril2$,
      2007 atthe FirstNationalBank ofAltavista.
                                             '
                         .


479.         April20,2007.
                         ,S&R,Lesterand Beckaccepted,and Rivers paid $20,000.00 as
      refundable deposittowardthe purchase price ofthe riding centerportiop ofthe Option at
      settlement. The riding céntertransaction hasneverbeen settl
                                                                ed because Rivers and
      Lesterdid notsign the finalHUD statement,S&R did notrefund Rivers$20,000.00
      deposiandS&R didnotpqyRi
                             versthe$1200.00wellallowance.asitpromisedtodo
480.         On November20,2007.
                               ,S&R was paid $475,000.00forthe sale ofthe riding
      centerto Rivers'
                     ,resulting from the consideration paid and agreed to in the O DNB

      Com m itm entLetterand the Com m ercialPurchase Contract. Planters Bank was paid

      $111I177.091and $176l571.92to payoff1Stand 2Ddmodgages,S&R received
      420,000.00,Lesterreceived $44,020.19 afterdeductionsfrom the m istake m ade by
                                 .



      JenniferRichardson inthe àccounting and changed on November21,2007,Beck
                                                     '
      ,

      received $65,820.18 afterthe November21,2007 changes,FrankMorrison received
      $20,000.00,Counts Real
                           tyGroup received $23,750.00 commission and deducted the
      $5000.00 depositfrom that. Lesterhas notrefunded the $20,000.00 depositorany
      consideration paid by Rivers,and has notpaid Rivers the $1200.00 wellallowance as
                                                                     '
                                                                 .


      prom ised.Lesterhas nevergiven Rivers notice ofdefaultofthe Notice to Exercise or

      any contract,agreqmentorprom ise between them

                                                                                         110
i                                                                                             .


                         481.               Between November20,2007 and Septem ber2011,as perthe addendum
                           attached to Rivers contractto purchase the riding center,the HOA agreed to pay Rivers               .

                     .     $75 permonth and Rivers maintained and cutthe grass in the common areas around
                           the clubhouse and poolas agreed in the addendum ofthe riding centercontract'
                                                                                                      ,and

                         482.               Between January 2008 and Dècem ber2010.
                                                                                  ,Rivers paid Beck!$500.00 per
                           month between July 2008 énd 2014 as agqeed inthe contractaddendum regarding the
                           Option,forthetaxeson@ 144 acresofIandthitLesterand BeckofS&R agreedto                                       '
                           allow Rivers to cutforhay untilthe property w as sold ordeveloped.

                         483.               Between January 2012 and May2014,paid $700.00 everyyearforthe taxes
                           untilBeck,in violation ofBedford County Zoning O rdinances,built.a com m ercialsize
                 '              .
             .

                           m otocross tracks throughoutover30 acres ofthe hay crop Iand;Lester,ofS&R and                  .            .

    '                      Rivers agreed to the term s ofthe agreem ents,covenants ofthe Serene Creek Run

                           Declarations and prom ises

                         484.               Consideration paid would also now include any/allinterestand prem ium paid to
        '
                                                 j
                           orby Lester,hersuccessors,assigns,trustees,oragents,forany contracts,

                           subordinates orassignments of,and profitorequitable interest#arned from same
                         485.               Lesterm etRivers in February 2007 and knew thatRivers was in the m arketfora           .       .

                           equestrian facility w ith m ore than 86 acres and had acquired the prom ise offihancing

        .                486.               Between M ay 2007 and August2007.
                                                                            ,Lesterused the value ofthe O ption

                           Contrad at$15,000.00peracreforaIItheremaining S&R Iand,thevalue oftheAprilliI
                                            .'
                                    ,


                           2007 riding centercontract$550,000.Q0 and the value ofthe backup July 15,2007 riding
                           centercontract$475,000.00to extend hermaturity dates forthreq Union (Planters Bank
                           andTrust)loansto December2007.
                         487.               S&R used the propedy notdeeded to Rivers and the propedy undercontractto

                           Riversas collateralto borrow $110,000.00to build the club house and poolameni
                                                                                                       ties for '
                           the HOA                                                                               '
                                                                                                             ,


                                                                                         '                               111

                                                                                                                     '
                                        .



                                                                        '
        ..
488.     Upon exercisingthe option,the optionwàstransformed into a bilateralcontract
  ofpurchase and sale,Lesterand Beck as trustees in Iiquidation ofS&R Farm LLC ,

  becam e the sellerand Ri
                         vers ofCV LR d/b/a,the O ptionee,the buyer.As in Clarem ontk

  Terrace,suora 146 cal.App 3d atpp 406.407.194 cal;Anthonvv Enzler(19763:and
  M illerand Starr:Seeburn v EIRovale CorD

489.     lnAugust2013,Beck,Lesterand S&R acknowledged and prepared responses
  to CV LR Inc.M otions in Lim iniin opposi
                                          tion to theirexped financialw itness M r.Dacey,

  thatstated thatMr.Dacey would testify thatO DNB changed Rivers com m itm entIetter.
490.     The February 16,2016,Notice to Exercise the O ption describes the Optioned

  rem aining property,TM #99-3-1,99-A-28,and 99-3-3. Thè farm parcelportion ofthe
                                         :                      .

  propedy,TM#9923-1 and 99-A-28,currenily hasa appraised value of+/-$25,000.00 pér
  acre and a t'proposed value''of$62,000.00-65,000.00 @ubdivided peracre.7-M#99-3-3
  wasappraisedin2009for$988,090.00
491.     TheAugust2017and May25,2018 LisPendensdescribesthepropedyas;(1)
  CommonArea'
            ,(2)TheRidingCenter'
                               ,(3)Lot3'
                                       ,(4)Lot6'
                                               ,(5)Lot8'
                                                       ,(6)Lot16.
                                                                ,(7)Lot18'
                                                                         ,
  (8)Lot21;(9)Lot33.
                   ,(10)Lot34.
                             ,(11)Lot35.
                                       ,(12)thefarm parcpl,TM#99-A-28;(13)
  thefarm parcel,4988CottontownRdand remainingresidualoftheS&R Farm Iand (6
  acreswasaddedtoTM#99-3-1);TotalAcres 184.77
492.     Theeconomicinjuryofthelossofthe benefitto purchasethe propertytoRivbrs
  and herbusinesses occurred on February 16,2016 when Rivers exercised heroption to

  purchase the property which reveds back,claws back,to the day ofsigning on April24,

  2007 once the Deed to the propedy is titled to Rivers.

493.     Rivers has paid and is due m ore than am ple consideration forthe property and

  expensesandcostsofover$750,000.00since2007 regardingtheS&R property;(1)
  consideration,(2)propertyappràisals,(3)applicationfees,(4)brokeragee
                                                                     fees,(5)traffic
  studies,(6)engineering cost,(7)research,(8)investigations,(9)attorneysfees,(10)
                                                                                      112
          projectmanagersfees,(11)titlesearches,(12)deposits,(13)taxes,(14)utilities,@nd
          otherexpensesrelatingtothe project
        494.     TheDefendantsnamedanddescribedinthiscountarejiintlyandseverallyIiable                              .
          and responsible to pay any dam ages to Rivers forhersuffering as a resultoftheir

          activiti
                 es in concertwith each otheras described in this Count

        495.     Riverqhassuffereddamagesasaresul
                                                tofthe Defendantsaciivitiesinconcert
          Witheachotherasdescri6edinthisCountforwhichtheDefpndantsarejointlyand                                     '
          severally Iiable forno Iessthan $13,395,720.00


'
         CO UNT SEVENTEEN: SPECIFIC PERFORM ANCE/ENFO RCEM ENT O F THE S& R TO
                                 CVLR CONTRACT AND ADDENDUM
        496.     Rivers incorporatesthe facts alleged inthe above paragraphs and repeats and
          recites and states herclaim s and facts contained in aIIprevious allegations as iffully set

          forth in paragraphs herein
    .   497.     Rivers asks the Coud to orderorcom pelthe perform ance ofthe contracts
'
          betw een CVLR and S&R and/orRi
                                       vers and the trustees in Iiquidati
                                                                        pn forthe sale ofreal
          propedy. The realproperty is to include any/allinvested,collateralized,purchased

          and/oraqsigned attached cedair)othercontracts,im provements,and orderclaw back
          provisions on the property orinterestthereof,pursuantto the principles ofequity                   '

        498.     Rivers asks the Coud to prohibitLesteragainstany action withoutperm ission             '

          from this Courtorby CourtO rder,withoutnotice to Rivers,specifically,any action which
          Iegally binds and/orIiables,the property,including butnotIim ited to,deed transfers,

          f'
           ecordings,subordinates,assignm ents, Iending and collateralizing,investing,Ieasing,              '

          covenants,bklilding ortearing down buildings,optioning,ordestruction ofthe property

        499.     RiversaskstheCourttoOrderthe Defendantts)to cooperateandworkwiththe
           purchaserandherattorneyls),agents,pngineeqs,accountants,toeffectuat:thesaleof                        .

                                                                                                 113
     the property described within,as the rem aining S&R Farm LLC propedy,as i
                                                                             twas and

     has been described arid recorded since April24,2007,or:

500.        Riversasksthatthe CourtOrderthe Defendantls),iftheDefendantls)donot
     complywith the Coud Oqderto completely satisfy Rivers Iien on the propedy and pay
     River; the appraised value ofthe property as a proposed annexed subdivision to the

     Serene Creek Run subdivision'
                                 ,according to the Am ended Serene Creek Run

     Association Declaration ofCovenants,Conditions and Restriction recorded with the

     Bedford County C lerk's Office as lnstrum entNo 050000909.
                                                              ,and Orderthe pwners of

     the title to the property to pay Rivers based on the value ofthb property as itwas

     appraised in 2017 oras itappraises 60 days from the issuance ofthe Order,w hich ever

     am ountis greaterm inus aIIconsideration paid forthe contracts and m inus the

     $15,000.00 peracre agreed price forthe piopedy foreach and every remaining S&R Iot
 ,   owned by S&R on April24,2007 and the costto Rivers forattorney's fees and costand

     expenses
501.        Reach the conclusion thateach parcelofrem aining S&R Farm Iand is unique

     andthata monetary awardwould bé inadequate,and Orderthe sellerto conveythe
     property and alIthatis attached to it,to the purchaseraccording to the term s ofthe

     Notice to Exercise and the Option to Purchase and FirstRightofRefusaland the

     Addendum to the November5,2011contractto purchase the riding cehterproperty
                         CO UNT EIG HTEEN: INSURANCE FRAUD
                             Code ofVirqinia 152-40 :18.2-178
502.        Rivers incorporates the facts alleged in the above paragraphs and repeats and
     reci
        tes and states herclaims'and facts contained in aIIprevious allegations as iffully set

     forth in paragraphs herein




                                                                                           114
    503.      On May 2,2018.
                           ,Rivers recei
                                       ved 'new discoveryevidence''from John Deire in
      response to hersubpoena duces tecum served in Case No CL14-1454 thatshe could

      nothave know n untilthatday.

    504.     Callahan prepared and negotiated the insurance policiei.in Rivers nam e forRBC

      illegaluse.Callahan caused Rivers Ioss ofthe benefitand rightto own th# John Deere
      equipm entpurchased in May 2007 - October2007
                                                  s



.   505.     Rivers review ed herJohn Deere equipm entIoan docum ents forthe firsttim e.
                          .              n                                          .


      Riverspayments were $2845.90 every six months beginning on Deiem ber2007 until
      June 2013 fortheJD 525 tractorand front-end Ioader. Rivers paym entswere $4182.82
      every six m onths during the same tim efram e forthe balerand M o-co Cutter, The new

      evidence revealed thatamong otherthings thatCallahan used Rivers i4enti
                                                                            tyto get
                                                              '
                                              .

      prepare a fake policy forRiverm ontBanking Com pany Inc in the nam e of Rivers as the

      client. The insurance policy covered tw o separate loans forJohn Deere Equipm ent

      financedfor$40,820.80 on June 18,2007 and $54,102.92 on May29,2007. One ofthe
      loan term s was #7 lnsurance w hich required evidence ofinsurance coveragv. Callahan

      knew thatW ynne could notgeta autom obile policy w ith his crim inaland D Ul/Hitand

      Run record'
                ,

    506.     The evidence also revealed thaton May 23,2007 W ynne ofRBC subm itted

      inform ation on a Custom erResponsibility ForPhysicalDam age lnsurance form ,

      application#10492625:a)theCustomerwasRBC,EIN #54-1853778whoclaimedthey
      had been in the agricpl
                     .      turalbusinessforover13years,b)theco-borrowerwasW ynne,
      c)dateofthe IoanwàsJune 18,2007,d)W ynneusedthesameState Farm Automobile
      Insurancepolicy#0778584D1646e)Margie CallahanFastheAgent'sname.
    507.     Callahan conducted illegalaffairs forRBC and W ynne which allowed RBC to use

       Rivers insurance.policy to obtain the loan on the John DeerEquipm entwhich required

      the owier/bprrowerto provide and prove insurance to obtainfinancing approvalthrough
                                                                                            115
             .
                 John Deere C redit. Callahan did notdisclose this inform ation to Rivers and Rivers did

                 notIearn ituntilM ay 2018.

            508.        Callahan forged insurance policies to benefitand earn Iarge com m issions by

                 using Ri
                        vers insurance policy num ber,signature,Driver's License num berand clean

                 driving record history to conspire w ith W ynne and RBC to insure John Deere equipm ent

                 and a F650Truck Rivers purchasedfrom Battlefield Fordwhich allowed W ynne and               ..
                 RBC to obtain illegalbank Ioans and ownership ofthe John Deere equipm entvalued at
                                                              2                                                    .
                 over$70,000.00andownershipoftheFd50Truckvaluedatover$100,000.00.AlIof                       '
                 which were paid forby Ri
                                        vers untilshe Iearned hernam e wasn'ton eitherIoan orti
                                                                                              tle to
                 the products. Callahanjspattern offraud and conspi
                                                                ' racy continued aftershew4s

                 questioned aboutthe errors and itw as Iearned Iaterthatshe'even used Rivers'father,
.
                 Billy.Chi
                         twood,multicarpolicyto insure DanielW gnneforvehicl:sowned byRBC.
            509.         O n M ay 2,2018 Rivers called severalrepresentatives with State Farm and                ' .
                                                                                                                 .




                 Callahan to discuss and try to figure outwhatpolicy had covered the John Deere
                                                               '
                                               .
                 equipm ent,John Deere C reditIoans. Callphan confirm ed thatthe policy num berw as

                 Rivers and the sam e used forRBC and W ynne's Chevy Tahoe #0778584D1646 in the

                 previous schem e.Callahan refused to send a copy ofthe policy to Rivers orthe request

                 forthe proofofinsurance.

            510.        By reason ofthe newl
                                           y discovered fraud perpetrated on Rivers,by çallahan and
        .        taking aw ay Rivers benefitto purchase thq John Deere Equipm entin hernam e,
                 Callahan is Iiable to Riversforthe Ioss aid replacementvalue ofthe Jqhn Deere tractor
                 and Ioaderequipment,bailerand Mo-co Cutterwodh over$62,000.00,trebled
    .       511.         By reason ofthe new ly discovered fraud perpetrated on Rivers,by the

                 Defendants transferred Rivers insurance proceeds into bank accounts held with ODNB,              .

                 Select,SBFC,BOJ,BB&T,ODNB,the DefendantsChapman,Mason,Thomas,Potter,
                 M errill,Select,and SBFC took away Rivers benefitofhercom m ercialinsurance

                                                                                                       116
               proceeds.The Defendantsare Iiable to Riversforthe Iossofthe over$38,000.00,
           .   trebled insurance proceeds entirely plus interestand the costand reim bursem entof

               funds Rivers paid outforthe com m ercialinsurance policies.

           512.         'New discovery evidence''proves thatCallahan,conspired w ith W ynne changed,

               altered and forged Rivers com m ercialbusiness and/orautom obile policies without
'              Rivers know ledge,notice,orperm ission. The illega!acts costRivers increase'in the

               costofherinsurance and refusplbyinsurance companies to insure hercommercial
               business because 6fa claim on aTahoethatwasfiled withoutherknowledge and the
               hnoney she lostw hen John Deere Creditreim bursed RBC for.unused insurance

               prem ium s on the illegalRBC Ioan with John Deere Creditforthè John Deere equipm ent

           513.        TheeconomicinjuryoftheIossofRiversinsurancefundsoccurred onorabout
               October16,2016when RiversfirstIearned thatthe fuids were transferred from ODNB
               into Selectand BOJ and from BOJ to Selectw hich reverts back,claws back,to the day

               ofthe insurance checks were deposited on April7,2008

           514.        Rivers has suffered dam ages as a resultofthe Defendants activi
                                                                                     ties in concert

               witheachotherasdescribedinthisCountforwhichthe Defendantsarejointl
                                                                                yand
               seyerallyIiableforover$100,000.00,trebled to $300,000.00

                         COUNT NINETEEN k       '
                                        ,, DEFAMATI
                                                  ON OF CHARACTER 518.2-417
           515.        Rivers incorporatesthefactsMlleged in the above paragrqphs and repeats and
               r4ci
                  tesand states herclaims and facts contained in aIIprevious allegationsas iffully set
    ?          forth in paragraphs herein

           516.        On May5,2018.
                                   ,Riversdiscovered,through ''new discovery evidehce'',an

               egregious,demoralizing,defaming emailcirculated from W allaçe to herassociates atLU
               defam ing Rivers characterin 2009 atthe stad ofschoolterm .20


        20Thestatute ofLimitationson Defamation ofcharacteris5 yearsafteryouIearnit

                                                                                                    117
    517.     Rivers alleges the defam ation ofcharacterand slandqracts com m itted by

      W allace and LU caused the ''
                                  dom ino effect'',essentially the collapse ofRivers equestrian

      subdivisionprojectand business,coachingcareer,andcausedtheemotioqalsuffering
      thatRivers has endured sihce the Ioss ofherequestrian center. lfW allace had not
      defam ed Rivers and begun a cam paign to replace Rivers as the equestrian coach forLU

      andkeep LU atRiversandcontinuetousetheridingcenter,(1)Riversname and
      contactinform ation attached to herfarm name,w ould nothave been rem oved from the

      LU website,causing RiversIossofincomeandfuture income,since2009 (2)LU would
      nothavebeguninterviewingothercoachesi.e.MattArrigon,toreplace Rivers(3)
      Arrigon and his girlfriend,Ashley Lovegrove would nothave form ed Ashm ontStables

      LLC to ownandoperate Riversriding center,(4)W ynnewould nothave began
'
      searching foranothervictim to purchase Rivers'riding center,Iivestock,show horses,

      tack,farm equipment,show horse trailers,show truck,outdoorarenapanels,judges
      stands,etc.toAshmontStables.And(5)LU would nothave negotiatedwithW ynneto
      rem ove Rivers and m arketRivers riding centerusing Rivers'insurance policy coverage,

      show horses,tack,outdoorarenapanels,judgesstands,farm equipment,show horse
      trailers,etc,andamongotherthings.And(6)Riverswould nothaveIostherboarding
      contracts,(7)Riverswouldnothave hadtoform theSereneCreekRunTravelTeam for
      the LU team riderstocontinuetoshow untiltheygraduated,(8)LU would nothave
      ousted Riversandtheequestrian club sport,(7)Riversandherbusinesseswould not
      havefiledforbankruptcytoputastayonthe riding centerproperty,(8)LU would not
      haverefusedRiversheremploymentandcoachingfile,(9)LU wouldnothave
      interviewed M attA rrigon as theirnew LU Equestrian Coach and Ashley Lovegrove as

      theirhorsetrainer,(10)AshmontStableswould not.havemadeadealwithW ynneto
      Ieaseto'purchase Riversridingcenterfor$3000.00 permonth,and(11)Ashmont


                                                                                           118
  Stables would notm ade a dealwith LU to continue to operate,hostIHSA horse show s
                                                                                 ,



  and @dvedise the LU Equestrian Club Sport.

518.     Rivers all
                  eges thatthe em ailand the defam atory statem ehts m ade in writing and

  anyfudheranceofthedefamation byW àllace;systematicallycaused injurytoRiversand
  herbusiness.Asa resultofW allace'sacts;(a)LU breachedRiversand herbusinesses
  contractastheLU equestriancoachforthreeyearswith perks,(b)andcancelledthe
  equestrianclubsport''theequestrianteam'',(c)and LU hasnptpaid Riversstipend,as
  promised,asperthe LU standardforcoachingstaff, (d)caused LU toblockRiversfrom
  acquiring herem ails from the LU em ailaccountshe had been assigned and used in her

  norm alcourse ofbusiness on the website to recruitstudents and m arketRivers

  equestriansubdi
                visionprojectand business,(d)causedLU employeesnotto provide
                                   4     ,
                                                  '
                                                                                .



  Riverswithherfilewhensheaskedforitovertheyears,and (e)causedLU makefalse
  ptatem ents aboutand falsely advertise a LU equestrian club sportand Rivers facility,

  Riversihorses,Rivers asa coach,and aIIthatRivers offered to students and the public.
  By using Rivers assigned em ailacçountand herinform ation'
                                                           ,LU m ade a substantial

  profi
      tfrom recruited students thatspecifically requested and desired and had interestin

  the LU equestrian club spod,Rivers,and/orherfacility and aIIthatRivers offered to

  them and the public.

519.     The Defendantsconspired to defaMe Riverscharacterand reputation and
  negotiated with W ynne and RBC to oustRivers from herpropedy and business,.and
  conspire to com m itillegalaffairs againstRivers and keep theirinterestin Rivers

  equestrian facility,Rivers show and team horses,Rivers riding program and contracts to

  m aintain theirplace in the IHSA College Division and IocalZone and Region.

520.     The Defendants are nam ed in this m atteras an illegalenterprise,as conspirators

  and co-conspirators and padicipated in a conductofsuch ënterprise's affairs through a

  pattern offraud,defam ation ofcharacterand adding and abetting racketeering activity.
                                                                                      119
                      --
                     .


521.    The Defendant: naimed in this countare responsible to pay Ri
                                                                   vers ap amount

  equalto no Iess than the profitearned from each LU studentthatw as recruited and

  registerédand paidafeetoattend LU because,amongotherthings'
                                                            ,(1)LU offeredan
  equestrian club sportusing by way ofadvertising online and in publications,Rivers,her

  reputation,expedise,marketingand SereneCreekRunRidingCenterfacility,and/or,(2)
  because LU had accessto Rivers Serene Creek Run Riding Centerfacility,reputation,
  horses,m arketing,and Rivers expedise as an instructorand equestriap facility m anager,

  betweenApril2010and December201t,moreorIess
522.     Between M ay 1 and July 7,2009,Rivers spoke w i
                                                       th Jerry FalwellJr.and began

  negotiaiinganagreementwherebyLU would provideforthedonationofhertime andthe
  18.35 acre equestrian facility,Iocated at1024 Riley Run Rd,ForestVirginia.Rivers
                                                                  '    .
                                            w

  agreedtoa)coachthe LU equestrianteam iftheriderspaidthe necessaryexpenses
  and LU paid a reduced rate of$2000.00 in expensesinstead of$8000.00 - 10,000.00
  monthlyfora.theuseofthe house barnandarena,b)professionalinstructorto host
  travelteam,c)professionallytrained show horses,d)NMG and insjructionfortravel
  team,e.studentli
                 ving quartersfortravelteam and visiting pareits. Riveqsexplained to
  Falwellthatafter2009 no m ore colleges would be accepted in theirIçcalIHSA region

  and they would have to hosta show in theirsecond year.

523.   . O n June 22,2009.
                         ,Rivers contacted Lee Beaum ont,head ofLU Auxiliary

  Services,agreeing to volunteerhertime and facility ifthe team riders paid the required

  expensesbecause he could notgetLU to agreeto the $2000.00 permonth rental.Each
  studentwoul
            d geta $650.00 packagedeal(worthoyer$1250.00)forIessonson
  W ednesday nights,unlim ited practice during the weekdays,cpaching atcom peti
                                                                              tions

  May - Novem ber,theirhorseseboarded orIeasing a horse from Serene Creek and travel

  expenses notincluding m ileage.



                                                                                      120
524.        O n June 25,2009'
                            ,Beaum ontem ailed Rivers attorney,Donevantand negotiated

   withhim thatifthey(LU)couldgetsomething craftedthatreflectedRiversoffer,LU
   wouldmakeSerene CreektheofficialLU Equestrianfacilityand make itano/icialclub
   sport.

525.        On June 26,2009'
                           !Rikers attorney,Donevantem ailed Beaum ontand negotiated

   w ith him that:

 t'Serene Creek Run Hol:ing Company Incwas prepared to engage in an agreementwith
  Libedy thatw ould provide forthe donation ofMs.Riverls time and facility to Libedy ifthe
 girls are paying the necessary expenses. The previous proposalholds firm ,w ith exception
to the m olithly expenses paid by the school. Libedy would have NO obligation to contribute
 any m oney. W e would ask in return thatthe club be m arketed to yourstudenlbody as are
   otherclubs and organi   zations. You are free to publici
                                                          ze Serene Creek as the exclusive
     equestrian facility forLU. Iam happy tè drafta written agreem ent,m em orandum of
            understanding,orany otherform aldocum entto m em oriali  ze the deal.'

526.        On July 7,2009'
                          ,Rivers and LU entered into a M em orandum ofUnderstanding
   forthree years

527.        On July 21,2009'
                           ,Rivers provided LU with Serene Creek Run Riding Center

   Iogos and m aterials to be used form arketing on LU's website and signage as agreed to

   between the padies. Rivers was o#ered the standard coach's stipend of$1000 peryear
   and signed the Club Sports Handbook Agreem ent,Background and Reference

   Investigatiop authorization and release forem ploym entpurposes form HRO 0W 0W 07,
   Club SportCoaching Agreem ent. Rivers also agreed to abide by the LU Em ployee

   Handbook and the policies setforth by LU. Rivers added LU to CVLR Inc.equestrian

   insurance policy as an additionalinsured atno charge to LU.Rivers abided by and

   operated by the terms ofthe contractand heragreementwith LU untilLU breach:d the
   contractand term s.

528.        On Jul
                 y 27,2009*
                          ,Lee Beaumontemailed a copy ofRivers pnd Serene Creek
   Run Holding Com pany Inc.FINA L contractw ith LU to Laura W allace forreview .


                                                                                       121
529.      O n JuIy.28,2009'
                          ,LU w as added as an addi
                                                  tionalinsured on CVLR Inc.

   $1,000,000.00 cedificate ofIiabilityinsurance policywith Trqvelers
530.       On August3,2009 at11:22 A M '
                                       ,W allace em ailed G race Renee Bailey including

   attachm ents'
               ,court.docx to intentionally Iaunch a sm earcam paign againstRivers

   dqfam ing hercharacterpersonally and professionally as successfùlbusiness owner,

   horse trainer,riding instructorand LU's equestrian coach.Laura's defam atory em ail

   stated,am ong otherthings:

 1
 'Iwrote severaldays ago to voice m y concern aboutLibedy's Equestrian Team ...Inow saw
thatitis confirmed on yourwebsite. Icannotbelieve youwould have'hired someope without
  a background check.   ' Ms.Rivers has a Iong history ofIegalproblem s. She alm ostal    w ays
    wearssunglasses in any photo posted ofher..l've noticed thisforquite awhile. l've beèn
  told there are outstanding warrants on herfrom otherstates butIdo notpersonally know it
   this is true. Attached is a screenshotfrom Virginia's Courtcase w ebsite- she is currently'
  facing eviction fornon-paym entofrenton Serene Creek Run. The guy who ow ns ittàkes
      herto courtconstantly. Look itup foryourself...it's aIIavailable to the'public. C heck
      Bedford County,'Lynchburg City,Cam pbellCounty,Rockbridge,..acti       ve and inactive
   records..you w illsee w hathas been going on w ith herin the courtsystem the Iastseveral
                                                .

  yeaqs in thisarea. Icannotbelieve Libertywould hire someonewiththis sortofreputation.
 Please please please do yourselfa favorin check into herbackground,and stad asking the
  otherequine professionalsabputCrystalRivers.Youaresetting yourselfupforamajor
  embarrassmentandyouwillmostdefinitelyrememberthisIetter.Crystalisamajorcon
  artistandwillsay anything aboutherself. She dbes NOT have the qualifications to teach
riding on a college Ievel. Imightbe willing to talkto you abouti
                                                               tin pprson ifyou willanswer
  this Ietter. CrystalRivers has done nothing to m e personall
                                                             y,butIhave observed a lotof
                                whatshe has one to others.       .
 A very concerned person who Ioves horses and wants Libedy to NOT getoffon the w rong
                            fooiwiththeirfirstequestrianteam.''
531.       O n Aklgust13,2009.
                             ,Rivers background and reference investigation w as

   approved and initialed by ''han'',1,C ,B,'nsopr',and perTodd

532.       O n Septem ber8-9,2009,
                                 'Rivers began negotiating with Liberty Christian

   Academ y Superintendent,Todd Cam po,LCA'S proposbd lEA team form iddle and high

   schoolstudents.Riversprovided SCRHC mission statementand objecti
                                                                  ves.
533.       O n Septem ber 10,2009'
                                 ,Canipo's em ailsuggested:

l'They(LCA)usesimilarthoughtsasexpressedinparagraph1inyourcontractwith LU,that    k

   is,Libqrty(LCA)agreestomarket,publicize,support(though notfinancially)arld use
                                                                                          122
    Serene Creek Run Riding Centeras theirexclusive equestrian.facility.W e can prom ote your
           services immediately,butyouwould have to facilitat: any financialdealings.Aé I
     mentioned,i
               fyousubmitabudgetproposalby,Iet'ssay,January,i
                                                            twil'
                                                                lbè conkid:redfor
    2010-2011. Iwasthinking thati
                                fyou made an lnformationalflier,we can sen: ithome,puti
                                                                                      t
                        on ourwebsite and include itin ournewsletters,etc.'


    534.        O n M ay 26,2010.
                                !LU edited theirequestrian club spod website,rem oving Ri
                                                                                        vers

       serenecreekruna aol.com emailchanging itto enuestriana libertv.edu.AIISerene Creek
       Run Riding Centerequestrian and travelteam ads and phone num bers were rem oved
                                                                        '
.
       from the studentactivities splash page withoutRivers knowledge ornotice w hatsoever.
                                        .



       The marketing was pariofthe contractagreement and valued an amountequalto or
       greaterthan$660amonthperstallfor1àstalls,upto32-50studentsIessonsat$260
       ormore permonth,upto 12 horses Ieased at$350 -$500 permonth,birthday parties,
       specialevents,facili
                          tyrentalat$500 perday,haysalesat$7 perbale,horse sal
                                                                             esof
       $5000 -$25,000 perhorse,Clinique's,hauling,etcwhich could generate income through
       Rivers Iifetim e and the Iifetim e ofherchildren orestate..

    535.        LU continued,untilJune 16,2010 to advqrtise Serene Creek Run Riding Center,

       itsIogo,hoursofojeratioi,Facebookpage,historicaland areainformationandthe
       ridingcenterprogram informationonthe new website (Iessons,boarding,practice,
       indoorarena,riding instructions,etc)withoutRiverspermission,intentionallytogenerate
       and recrui
                tnew students aIIthe while knowing they had breached the contractwith

       Rivers and did nothave a facility ora equestrian team to offeras they were advertising.

    536.        O n April7,2010'
                               ,LU w rote a letterto Rivers term inating hercoaching services

       and the Mem orandum ofUnderstanding bqtween them ,thanking herforherefforts and
       inform ing herthatLU no longerwanted to have a equestrian club sports team . The

       team riders and otherstudents w ere already undercontractw ith Rivers and CVLR Inc.

       forthe upcom ing IHSA season.



                                                                                            123
537.       O n June 16,2010.
                           ,Rivers Iearned ofLU's false advertising and contacted her

   attorney,Donevantto notify him ofLU's recruiting,m arketing and false advedising fragd
                                                                                          '
                    ..
   cam paign. LU rem oved Seréne Creek Run Riding Centerand Rivers bio and riding

   program informationfrom the ecuestriana libertv.eduwebsi
                                                          te and repllced the Serene
   Creek Run Iogo w ith a differentequestrian style Iogo.

538.       BetweenAhril7,2010and 2012.
                                     ,LU continuedtodupethe publicand
   unsuspecting fam ilies and students thatthe university offered and had an equestrian

   club sport'tteam ''

539t@
    9
    )
    T
    tl
     ë
     (;
      .
      '
      )k!
      j /
        1
        .
        )'
         .,
          ))Even asIate as June 8,2010.
                                      ,LU while continuing to recruitstudents and
   advertise thatthey had an equestrian team ;directed offers of.donated horses to M r.

   Nelson inthe gifts.'
                      departmeptwhen people called to inquire aboutthq equestrian team
540.       On Novem ber29,2010*
                              ,LU advertised in its IiIIeIIyCHAM PION,in an article

   wri
     tten by Jonathan Parkerpublished Novem ber17,2010,Growing up:university

   preparesfqrcampusrenovations,thatLiberty plansto provide equestrian services on a
   67-acrefarm itrecentlypurchased,whichadjoinsLiberty(Candler's)Mountainandthe
   university's 60-m iIe trailsystem .

541.       As a resultofW allace's August3,2009 defam ation em ailed statem ent,

   discovered by Rivers on May 5,2018,and LU'sApril7,2010 ousting ofRivers,her
       '

   businessand hercontiactonApr
                              'ili,2010which'
                                            resultedfrom thedefamationof
   W allace.

542.       LU has neverpaid Rivers $1000 peryearstipendthey promised herförthfee
   yqars beginning July 2009
543.       Rivers has asked LU forher'stipend and herHR files since 20t0.
                                    ,



544.       LU hasfalsely advertised 2012-2013 as befng the firstyearofthe LU equestrian '
   club sports '
               tteam '
545.       O n M ay 5,2018.
                          ,LU provided Ri
                                        vers w ith responses to hersubpoena duces

  tecum directed to LU.The responses included the em ail'from Laura,defam ing Rivers

  character,dated August3,2009 along w i
                                       th otherdocum ents thathave intentionally,

  been w i
         thheld from Rivers,who has asked forthem since 2009 inquiring abouther

  $1000 a yearstipend,including a handwritten note and IetterRivers received from Steve
  Foster,O sice ofHR Em ployee Benefits in April2011,stating:

 1'M s.Rivers,Ihake searched m y records and records ofLU Hum an Resources and find
       nothing to produce in response to yoursubpoena duces tecum dated 3/30/11.'

546.       O n April24,2018.
                           ,Lee Baum ontem ail
                                             ed a response to a em ailhe recqived from

  Laura adm itting thatCrystaldid notgetpaid by the schooldespite being ourlcoach'.A

  sticky note accom panied the docum entstating,''She was ourcoach,she nevergot

  MYi6 *

547.       As a resultofLaura W allace's defam ation,LU and W allace caused Rivers Ioss of

  incomefrom advedising on the LU websi
                                      te because they pulled Rivers name,qhone and
  em ailinform ation from the online website butcontinued to prom ote the LU equestriap

  club sportand Rivers equestrian facility to recruitnèw students.

548.       LU failed to inform students thatLU had done aw ay with the equestrian club

  snortand continued to take in new students whose sole purpose to com e to LU was

  because they advertised thatthey offered a equestrian club spod.

549.       W allace and LU caused Rivers and herbusinesses no Iess than 3 years Ioss of

  boarding,riding Iessons,hor>e show s,instruction,hay sales,specialevents,horse

  training,breeding,facility rental,hauling,com m ercialm ow ing,incom e, and future

  contractswhen th:y del
                       eted hercontactinformation from theirinternetwebsite.
550.       W allace and LU togetherk
                                   'by theirindividualand com bined acts caused torts of

  the distinctive claim s.


                                                                                          125
551..     Rivers alleges the defam ation ofcharacterand slanderacts com m itted by

   W allace caused the 'dom ino effect',essentially the collapse ofRivers equestrian

   business,coaching qareer,and causedtlhe em otionalsuffering thatRivers hasendured
   since the Ioss ofherequestrian center. IfW allace had notdefam ed Rivers and began a

   cam paign to replace Rivers as the equestrian coach forLU and keep LU atRivers riding

   center,(1)Riversnameand contactattachedtoherfarm name andcontactinformation,
   would nothave been removed from the LU website,céusing Rivers Ioss ofincome and
   future income,(2)LU would nothave beganinterviewing othercoachesi.e.Matt
   Arrigon,toreplace Rivers(3)Arrigonandhisgirl
                                              friend,AshleyLovegrovewouldnot
   haveformedAshmontStablesLLC toownandoperateRiversriding center,(4)W ynne
   would nothave began negotiations to sellthe Rivers riding centerand Rivers livestock,

   show horses,tack,farm equipm ent,show horse trailers,show truck,outdoorarena

   panels,judgesstands,etc.toAshmontStables,(5)LU would noth'
                                                            ave negotiatedwith
   W ynne to rem ove Rivers and continue the contractw i
                                                       th

   W ynne/Arrigon/Lovegrove/Ashm ontStables to continue using and m arketing Ri
                                                                              vers

   riding centerusing Ri
                       vers insurance policy coverage,show horses,tack,outdoorarena

   panels,judgesstands,farm equipment,show horsetrailers,etc,and amongother
   things,(6)Ri
              verswouldnothave Iostherboarding contracts,(7)Ri
                                                             verswould nothave
   had to form the Setene Creek Run TravelTeam forthe LU team riders to continue to

   show untiltheygraduated,(8)LU would nothave oustedRiversandthe equestrianclub
   sport,(9)Riversandherbusinesseswouldnothavefiledforbankruptcytoputastayon
   the riding centerproperty

552.      AsadirectandproximateresultofthenejligenceofLU,byandthroughW allace,
                                             *                    ,   ,


   whil
      e acting within the scope oroffice oftheirem ploym entalleged in this com plaint,
   Rivers and herbusiness have suffered greatpain ofbody and anguish ofm ind in that

   the defam atory statem erits led to the ousting ofherposition as LU's equestrian coach,
                                                                                          126
      which Ied to the Ioss ofcurrentand future contracts,and the Ioss ofherstipend forthree

      years.
   553.        As a directresultand proxim ate resul
                                                   tofthe negligence ofLU,by and through

      W allace,the 2009-2010 LU Equestrian Club Sports 'Team 'has notbeen recogni
                                                                                zed

      and honored since 2012-2013 as the ''first',LU Equestrian Club Sports t
                                                                            'team ';and oras

      the riders ofthatteam ,and Rivers as the Coach.

   554.        The actions ofthe Defendants described in this com plaintwere undertakep with
      fraud,m alice and oppression so as to entitle Rivers to dam ages under applicable.law.A

      value of her stipend $1000.00 and the value of her remaining y year contract at
      $1250.00 foreach team ridercontractx 14 ($175,000.00)for2 years = $353,000.00.,
      trebledto $1,059,000.00

   W HEREFORZ,the Plainti
                        ffrequestsand demandsjudgmentagainstDefendantsasfollows:
                      A.DamagesintheamountofnoIessthan126,000,000.00'
                                                                    ,
                                                 ..                 â

                      B. Com pensatory and Puni
                                              tive dam @ges;

                      C. Treble dam ages and attorneys'fees where authorized'
                                                                            ,

                      D. Injunctive relief'
                                          ,and such otherfudherreliefas the Courtdeemsjust
                         and proper.

               PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE



                               e

                  u                %< .




CrystalVL Rivers,Pro Sé
3831 OId ForestRd,Suite 6
Lynchburg,VA 24501
434-818-2921
riversnaralecalsewicesa nmail.com


                                                                                         127
                                     CERTIFICATIO N

1,CrystalVLRivers,remainsubjecttothe FederalRules ofCivilProcedure,including Rule 11,
and certify, that a copy of the foregoing will be served on the Defendants along with the
Com plaintwithin 90 days from the entry ofthe M ay'
                                                  21,2019 Order.



                              #

               h     ..-.         'v q


Cryst VL Rivers
3831 Old o       ,Suite 6
Lynchburg VA 24551
434-818-2921
riversparalegalsewices@ gmail.com




                                                                                     128
